Exhibit 10.3

 

EXECUTION VERSION

 

FIRST LIEN CREDIT AGREEMENT

 

consisting of a

 

$450,000,000
Tranche B Term Loan Facility

 

and a

 

$50,000,000
Revolving Credit Facility

 

dated as of

 

June 1, 2015,

 

by and among

 

CONCENTRA HOLDINGS, INC.,
as Holdings

 

MJ ACQUISITION CORPORATION,
as the Initial Borrower

 

CONCENTRA INC.,
as the Borrower

 

The Lenders Party Hereto from Time to Time

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

 

J.P. MORGAN SECURITIES LLC,
DEUTSCHE BANK SECURITIES INC. and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Arranger and Joint Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

37

SECTION 1.03

Terms Generally

37

SECTION 1.04

Accounting Terms; GAAP

38

SECTION 1.05

[Reserved]

38

SECTION 1.06

Available Amount Transactions

38

SECTION 1.07

Pro Forma Calculations

38

 

 

 

ARTICLE II

 

The Credits

 

SECTION 2.01

Commitments

40

SECTION 2.02

Loans and Borrowings

40

SECTION 2.03

Requests for Borrowings

41

SECTION 2.04

Swingline Loans

41

SECTION 2.05

Letters of Credit

42

SECTION 2.06

Funding of Borrowings

45

SECTION 2.07

Interest Elections

46

SECTION 2.08

Termination and Reduction of Commitments

47

SECTION 2.09

Repayment of Loans; Evidence of Debt

47

SECTION 2.10

Amortization of Tranche B Term Loans

48

SECTION 2.11

Prepayment of Loans

49

SECTION 2.12

Fees

51

SECTION 2.13

Interest

52

SECTION 2.14

Alternate Rate of Interest; Illegality

53

SECTION 2.15

Increased Costs

54

SECTION 2.16

Break Funding Payments

54

SECTION 2.17

Taxes

55

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

58

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

59

SECTION 2.20

Incremental Extensions of Credit

59

SECTION 2.21

Extended Term Loans and Extended Revolving Commitments

64

SECTION 2.22

Defaulting Lenders

65

 

 

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01

Organization; Power

67

SECTION 3.02

Authorization; Enforceability

67

SECTION 3.03

Governmental Approvals; No Conflicts

67

SECTION 3.04

Financial Condition; No Material Adverse Effect

68

SECTION 3.05

Properties

68

SECTION 3.06

Litigation and Environmental Matters

68

SECTION 3.07

Compliance with Laws and Agreements

69

SECTION 3.08

Investment Company Status

69

SECTION 3.09

Taxes

69

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 3.10

ERISA

69

SECTION 3.11

Disclosure

69

SECTION 3.12

Subsidiaries

69

SECTION 3.13

Insurance

69

SECTION 3.14

Labor Matters

70

SECTION 3.15

Solvency

70

SECTION 3.16

Federal Reserve Regulations

70

SECTION 3.17

Reimbursement from Third Party Payors

70

SECTION 3.18

Fraud and Abuse

70

SECTION 3.19

Patriot Act, Etc.

71

SECTION 3.20

Security Documents

71

SECTION 3.21

Compliance with Healthcare Laws

71

SECTION 3.22

HIPAA Compliance

73

 

 

 

ARTICLE IV

 

 

 

Conditions

 

 

 

SECTION 4.01

Closing Date

73

SECTION 4.02

Each Credit Event

75

 

 

 

ARTICLE V

 

 

 

Affirmative Covenants

 

 

 

SECTION 5.01

Financial Statements and Other Information

76

SECTION 5.02

Notices of Material Events

78

SECTION 5.03

Information Regarding Collateral

79

SECTION 5.04

Existence; Conduct of Business

79

SECTION 5.05

Payment of Obligations

79

SECTION 5.06

Maintenance of Properties

79

SECTION 5.07

Insurance

79

SECTION 5.08

Casualty and Condemnation

80

SECTION 5.09

Books and Records; Inspection and Audit Rights

80

SECTION 5.10

Compliance with Laws

80

SECTION 5.11

Use of Proceeds and Letters of Credit

80

SECTION 5.12

Additional Subsidiaries; Succeeding Holdings

80

SECTION 5.13

Further Assurances

81

SECTION 5.14

Designation of Subsidiaries

81

SECTION 5.15

Maintenance of Ratings

81

SECTION 5.16

Quarterly Lender Calls

81

SECTION 5.17

ERISA Compliance

82

SECTION 5.18

Post-Closing Matters

82

 

 

 

ARTICLE VI

 

 

 

Negative Covenants

 

 

 

SECTION 6.01

Indebtedness; Certain Equity Securities

82

SECTION 6.02

Liens

85

SECTION 6.03

Fundamental Changes

86

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

87

SECTION 6.05

Asset Sales

89

SECTION 6.06

Sale and Leaseback Transactions

90

SECTION 6.07

Swap Agreements

91

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 6.08

Restricted Payments; Certain Payments of Indebtedness

91

SECTION 6.09

Transactions with Affiliates

93

SECTION 6.10

Restrictive Agreements

95

SECTION 6.11

Amendment of Material Documents

96

SECTION 6.12

Financial Covenant

96

SECTION 6.13

Fiscal Year

96

 

 

 

ARTICLE VII

 

 

 

Events of Default

 

 

 

SECTION 7.01

Events of Default

96

SECTION 7.02

Borrower’s Right to Cure

98

SECTION 7.03

Exclusion of Immaterial Subsidiaries

99

 

 

 

ARTICLE VIII

 

 

 

The Agents

 

 

 

SECTION 8.01

The Agents

100

 

 

 

ARTICLE IX

 

 

 

Miscellaneous

 

 

 

SECTION 9.01

Notices

102

SECTION 9.02

Waivers; Amendments

103

SECTION 9.03

Expenses; Indemnity; Damage Waiver

105

SECTION 9.04

Successors and Assigns

106

SECTION 9.05

Survival

111

SECTION 9.06

Counterparts; Integration; Effectiveness

111

SECTION 9.07

Severability

111

SECTION 9.08

Right of Setoff

112

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

112

SECTION 9.10

WAIVER OF JURY TRIAL

112

SECTION 9.11

Headings

112

SECTION 9.12

Confidentiality

113

SECTION 9.13

Interest Rate Limitation

113

SECTION 9.14

USA Patriot Act

113

SECTION 9.15

Release of Collateral

114

SECTION 9.16

No Fiduciary Duty

114

SECTION 9.17

Assumption by Concentra

114

SECTION 9.18

Material Non-Public Information

114

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

Schedule 1.01-A

Mortgaged Property

Schedule 1.01-B

Disqualified Institutions

Schedule 2.01

Commitments

Schedule 2.05

Existing Letters of Credit

Schedule 3.05

Real Property

Schedule 3.06

Litigation and Environmental Matters

Schedule 3.12

Subsidiaries

Schedule 3.13

Insurance

Schedule 4.01

Local Counsel Jurisdictions

Schedule 5.20

Post-Closing Matters

Schedule 6.01

Existing Indebtedness

Schedule 6.02

Existing Liens

Schedule 6.04

Existing Investments

Schedule 6.05

Asset Sales

Schedule 6.09

Existing Transactions with Affiliates

Schedule 6.10

Existing Restrictions

 

 

EXHIBITS:

 

 

 

Exhibit A

Form of Assignment and Assumption

Exhibit B

Form of Collateral Agreement

Exhibit C

Form of Perfection Certificate

Exhibit D

Form of Borrowing Request

Exhibit E

Form of Interest Election Request

Exhibit F

Form of Compliance Certificate

Exhibit G

Form of Solvency Certificate

Exhibit H

Form of Intercreditor Agreement

Exhibit I

Form of First Lien Intercreditor Agreement

Exhibit J

Form of Affiliated Lender Assignment and Assumption

Exhibits K-1 to K-4

Forms of U.S. Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------


 

FIRST LIEN CREDIT AGREEMENT dated as of June 1, 2015, by and among CONCENTRA
HOLDINGS, INC., a Delaware corporation (“Holdings”), MJ ACQUISITION CORPORATION,
a Delaware corporation, as the initial borrower (the “Initial Borrower”),
CONCENTRA INC., a Delaware corporation (“Concentra” and, following the
consummation of the Merger, the “Borrower”), the LENDERS party hereto from time
to time and JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral
Agent.

 

Pursuant to the Stock Purchase Agreement, dated as of March 22, 2015 (as
amended, supplemented or modified from time to time, the “Acquisition
Agreement”), by and among the Initial Borrower, Concentra and Humana Inc., the
Initial Borrower will directly acquire all of the outstanding Equity Interests
of Concentra on the Closing Date (the “Target Acquisition”).

 

Pursuant to the Agreement and Plan of Merger, dated as of June 1, 2015 (as
amended, supplemented or modified from time to time, the “Merger Agreement”), by
and among the Initial Borrower and Concentra, the Initial Borrower will be
merged with and into Concentra on the Closing Date (the “Merger”), with
Concentra surviving as a wholly owned subsidiary of Holdings.

 

The Initial Borrower has requested that, substantially simultaneously with the
consummation of the Target Acquisition and the Merger, the Lenders extend credit
in the form of (a) to the Initial Borrower, Tranche B Term Loans on the Closing
Date in an aggregate principal amount not to exceed $450,000,000 and (b) to the
Borrower, Revolving Loans, Swingline Loans and Letters of Credit at any time and
from time to time during the Revolving Availability Period, in an aggregate
principal amount at any time outstanding not to exceed $50,000,000.

 

The proceeds of the Tranche B Term Loans and any Revolving Loans borrowed on the
Closing Date (to the extent incurred for any Permitted Initial Revolving Loan
Borrowing Purposes), together with (a) the proceeds of the Equity Contribution
and (b) the proceeds of the borrowing of the Second Lien Term Loans will be used
by the Initial Borrower on the Closing Date, solely (i) to pay the consideration
for the Target Acquisition and (ii) to pay the Transaction Expenses.  The
proceeds of Revolving Loans borrowed after the Closing Date, Swingline Loans and
Letters of Credit will be used by the Borrower for working capital and general
corporate purposes (including Permitted Acquisitions).

 

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein.  Accordingly, the
parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01     Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Indebtedness” means, with respect to any specified Person,

 

(a)           Indebtedness of any other Person existing at the time such other
Person is merged, consolidated or amalgamated with or into or became a
Restricted Subsidiary of such specified Person, including Indebtedness incurred
in connection with, or in contemplation of, such other Person merging,
amalgamating or consolidating with or into, or becoming a Restricted Subsidiary
of, such specified Person, and

 

(b)           Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person.

 

“Acquisition Agreement” has the meaning set forth in the preamble to this
Agreement.

 

--------------------------------------------------------------------------------


 

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) and any other applicable Loan
Document providing for any Incremental Term Loans, loans under any Incremental
Revolving Commitments, Replacement Term Loans, Extended Term Loans or loans
under any Extended Revolving Commitments which shall be consistent with the
applicable provisions of this Agreement relating to Incremental Term Loans,
loans under any Incremental Revolving Commitments, Replacement Term Loans,
Extended Term Loans or loans under any Extended Revolving Commitments and
otherwise satisfactory to the Administrative Agent.

 

“Additional Lender” means any Person that is not an existing Lender and has
agreed to provide Incremental Commitments pursuant to Section 2.20.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for the applicable Class of
Loans for such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Loan Documents.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Lender” shall mean a Non-Debt Fund Affiliate or a Debt Fund
Affiliate.

 

“Affiliated Lender Assignment and Assumption” shall have the meaning provided in
Section 9.04(d).

 

“Affiliated Lender Register” shall have the meaning provided in Section 9.04(f).

 

“Agents” means the Administrative Agent, the Collateral Agent and the Arrangers.

 

“Agreement” means this First Lien Credit Agreement, as the same may be renewed,
extended, modified, supplemented, amended or amended and restated from time to
time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for the
applicable Class of Loans (after giving effect to any applicable minimum rate
set forth therein) for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, subject to any minimum rate specified for any Class of Loans in the
definition of “LIBO Rate”, the Adjusted LIBO Rate for any day shall be based on
the LIBO Rate at approximately 11:00 a.m. London time on such day subject to the
interest rate floors set forth therein.  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption by virtue of such Person
being organized or operating in such jurisdiction.

 

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that in the case of Section 2.22 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean, with respect
to any Revolving Lender, the percentage of the total Revolving Commitments
(disregarding any Defaulting Lender’s Revolving Commitment) represented by such
Revolving Lender’s Revolving Commitment.  If the Revolving Commitments

 

2

--------------------------------------------------------------------------------


 

have terminated or expired, the Applicable Percentage of the Revolving
Commitments shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments that occur thereafter and
to any Revolving Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day (a) with respect to any Term Loan, a
percentage per annum equal to (i) for ABR Loans, 2.00% and (ii) for Eurodollar
Loans, 3.00%, and with respect to (b)(i) any ABR Loan or Eurodollar Loan that is
a Revolving Loan or (ii) the commitment fees payable hereunder in respect of the
Revolving Commitments, as applicable, the applicable rate per annum set forth
below under the caption “Revolving Loan ABR Spread”, “Revolving Loan Eurodollar
Spread” or “Commitment Fee Rate”, as applicable, in each case, based upon the
First Lien Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 5.01(c):

 

First Lien Net Leverage
Ratio

 

Revolving Loan ABR
Spread

 

Revolving Loan
Eurodollar Spread

 

Commitment Fee Rate

 

Category 1
> 3.0x

 

2.00

%

3.00

%

0.50

%

Category 2
 < 3.0x

 

1.75

%

2.75

%

0.375

%

 

For purposes of the foregoing, (a) the First Lien Net Leverage Ratio shall be
determined on a Pro Forma Basis as of the end of each fiscal quarter of the
Borrower based upon the Borrower’s consolidated financial statements delivered
pursuant to Section 5.01(a) or (b) and (b) each change in the Applicable Rate
resulting from a change in the First Lien Net Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 5.01(c) and end on the
date immediately preceding the effective date of the next such change; provided
that if notification is provided to the Borrower that the Administrative Agent
or the Required Lenders have so elected, the First Lien Net Leverage Ratio shall
be deemed to be in Category 1 as of the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).

 

Notwithstanding the foregoing, (a) the Applicable Rate in respect of any
Class of Incremental Revolving Commitments, any Class of Incremental Term Loans,
any Class of Incremental Revolving Loans, any Class of Extended Term Loans, any
Class of Extended Revolving Commitments or any Class of Replacement Term Loans
shall be the applicable percentages per annum set forth in the relevant
Additional Credit Extension Amendment and (b) in the case of the Term Loans of
any Class, the Applicable Rate shall be increased as, and to the extent,
necessary to comply with the provisions of Section 2.20.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Arrangers” means the Lead Arrangers and Morgan Stanley Senior Funding, Inc., in
its capacity as a co-arranger and joint bookrunner under this Agreement.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04) and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Assumption” has the meaning specified in Section 9.17.

 

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Available Amount” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)           $25,000,000 plus 50% of the Consolidated Net Income of the
Borrower for the period (taken as one accounting period) from the first day of
the Borrower’s fiscal quarter during which the Closing Date occurred to the end
of the Borrower’s most recently ended fiscal quarter for which internal
financial statements are available at the time of a Restricted Payment (or, if
such Consolidated Net Income for such period is a deficit, less 100% of such
deficit), plus

 

(b)           100% of the sum of (i) Qualified Proceeds (other than Permitted
Investments) in an aggregate amount not to exceed $50,000,000 and (ii) Permitted
Investments, in each case, received by the Borrower since the Closing Date as a
contribution to its equity capital (other than Disqualified Stock) or from the
issue or sale of Equity Interests of the Borrower (other than Disqualified Stock
and Cure Amount) or from the issue or sale of convertible or exchangeable
Disqualified Stock or convertible or exchangeable debt securities of the
Borrower that have been converted into or exchanged for such Equity Interests
(other than Equity Interests (or Disqualified Stock or debt securities) sold to
a Restricted Subsidiary of the Borrower), plus

 

(c)           an amount equal to the net reduction in Investments made pursuant
to Section 6.04(r) by the Borrower and its Restricted Subsidiaries resulting
from (A) the sale or other disposition (other than to the Borrower or a
Restricted Subsidiary) of any such Investment and (B) repurchases, redemptions
and repayments of such Investments and the receipt of any dividends or
distributions from such Investments, plus

 

(d)           to the extent that any Unrestricted Subsidiary of the Borrower is
redesignated as a Restricted Subsidiary, an amount equal to the lesser of
(A) the Fair Market Value of the Borrower’s interest in such Subsidiary
immediately following such redesignation and (B) the aggregate amount of the
Borrower’s Investments in such Subsidiary pursuant to Section 6.04(r), plus

 

(e)           in the event the Borrower and/or any Restricted Subsidiary of the
Borrower makes any Investment pursuant to Section 6.04(r) in a Person that, as a
result of or in connection with such Investment, becomes a Restricted Subsidiary
of the Borrower (and, if such Investment was made by a Loan Party, such Person
becomes a Guarantor), an amount equal to the existing Investment of the Borrower
and/or any of its Restricted Subsidiaries in such Person that was previously
treated as a Restricted Payment, plus

 

(f)            Borrower Retained Prepayment Amounts, minus

 

(g)           any amount of the Available Amount used to make Investments
pursuant to Section 6.04(r) after the Closing Date and prior to such time, minus

 

(h)           any amount of the Available Amount used to make Restricted
Payments and prepayments of Specified Indebtedness pursuant to
Section 6.08(a)(x) and Section 6.08(b)(iii) after the Closing Date and prior to
such time.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

4

--------------------------------------------------------------------------------


 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Securities Exchange Act, except that in calculating the
beneficial ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means:

 

(a)           with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board,

 

(b)           with respect to a partnership, the board of directors of the
general partner of the partnership,

 

(c)           with respect to a limited liability company, the managing member
or members or any controlling committee of managing members thereof, and

 

(d)           with respect to any other Person, the board or committee of such
Person serving a similar function.

 

“Borrower” means (i) prior to the Merger, the Initial Borrower and (ii) and upon
and at any time following the Merger, Concentra.

 

“Borrower Retained Prepayment Amounts” has the meaning specified in
Section 2.11(g).

 

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03; provided that a written Borrowing Request shall be
substantially in the form of Exhibit D, or such other form as shall be approved
by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period (and without duplication), (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and any of the Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by the Borrower
and the Subsidiaries during such period; provided that Capital Expenditures
shall not include (i) expenditures to the extent they are made with the Net
Proceeds of the issuance by Holdings of Equity Interests (or capital
contributions in respect thereof) after the Closing Date to the extent not
Otherwise Applied, (ii) investments that constitute a portion of the purchase
price of a Permitted Acquisition, (iii) expenditures that constitute a
reinvestment of the Net Proceeds of any event described in clause (a) or (b) of
the definition of the term “Prepayment Event”, to the extent permitted by
Section 2.11(c), and (iv) the purchase price of equipment purchased during such
period to the extent the consideration therefor consists of any combination of
(x) used or surplus equipment traded in at the time of such purchase and (y) the
proceeds of a concurrent sale of used or surplus equipment.

 

“Capital Lease Obligations” of any Person means, at the time the determination
is to be made, the obligations of such Person to pay rent or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted

 

5

--------------------------------------------------------------------------------


 

for as capital leases on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Captive Insurance Subsidiary” means a Subsidiary established by the Borrower or
any of its Subsidiaries for the sole purpose of insuring the business,
facilities and/or employees of the Borrower and its Subsidiaries.

 

“Cash Management Agreement” means any agreement relating to Cash Management
Obligations that is entered into between into by and between the Borrower or any
Restricted Subsidiary and any Qualified Counterparty.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Qualified Counterparty in respect of any overdraft
and related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds and (2) the
Borrower’s or any Subsidiary’s participation in commercial (or purchasing) card
programs at any Qualified Counterparty (“card obligations”).

 

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

“CFC Holdco” means any U.S. Subsidiary that owns (directly or indirectly) no
material assets other than Equity Interests (or Equity Interest and
indebtedness) of one or more non-U.S. subsidiaries that are CFCs.

 

“Change of Control” means:

 

(a)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act), other than one or more Permitted Holders or a
Parent, becomes the Beneficial Owner, directly or indirectly, of more than 50%
of the total voting power of the voting Equity Interests of the Borrower;
provided that (x) so long as the Borrower is a Subsidiary of any Parent, no
“person” shall be deemed to be or become a Beneficial Owner of more than 50% of
the total voting power of the voting Equity Interests of the Borrower unless
such “person” shall be or become a Beneficial Owner of more than 50% of the
total voting power of the voting Equity Interests of such Parent and (y) any
voting stock of which any Permitted Holder is the Beneficial Owner shall not in
any case be included in any voting stock of which any such “person” is the
Beneficial Owner,

 

(b)           the Borrower sells or transfers, in one or a series of related
transactions, all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries to, another Person (other than one or more Permitted
Holder) and any “person” (as defined in clause (i) above), other than one or
more Permitted Holder or any Parent, is or becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the total voting power of the voting
Equity Interests of the transferee Person in such sale or transfer of assets, as
the case may be; provided that (x) so long as such transferee Person is a
Subsidiary of a parent Person, no “person” shall be deemed to be or become a
Beneficial Owner of more than 50% of the total voting power of the voting Equity
Interests of such transferee Person unless such “person” shall be or become a
Beneficial Owner of more than 50% of the total voting power of the voting Equity
Interests of such parent Person and (y) any voting Equity Interests of which any
Permitted Holder is the Beneficial Owner shall not in any case be included in
any voting Equity Interests of which any such “person” is the Beneficial Owner,

 

(c)           the acquisition of record ownership by any Person other than
Holdings of any Equity Interests in the Borrower, or

 

(d)           a “change of control” (or similar event) shall occur under the
Second Lien Credit Agreement or any other instrument governing Material
Indebtedness.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary,

 

6

--------------------------------------------------------------------------------


 

the Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel III and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, or issued; provided, further, that a Lender or Issuing Bank
shall be entitled to compensation with respect to any such adoption set forth in
the first proviso to this sentence taking effect, making or issuance becoming
effective after the date of the this Agreement only if it is the applicable
Lender or Issuing Bank’s general policy or practice to demand compensation in
similar circumstances under comparable provisions of other financing agreements
to the extent it is permitted to do so.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Class”, means (i) when used in reference to any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche B
Term Loans, Incremental Term Loans of any series, Extended Term Loans of any
series, Replacement Term Loans of any series or Swingline Loans, (ii) when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment, a Tranche B Commitment or an Incremental Commitment relating to an
additional Class of Loans and (iii) when used in reference to any Lender, refers
to whether such Lender has Loans, Borrowings or Commitments of a particular
Class.

 

“CLO” has the meaning assigned to such term in Section 9.04(b).

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived).

 

“CMS” means the United States Department of Health and Human Services, Centers
for Medicare and Medicaid Services.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document and all other property that is from time to time pledged to
secure the Obligations pursuant to any Security Document.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties under this Agreement and any Security
Document.

 

“Collateral Agreement” means the First Lien Guarantee and Collateral Agreement
among the Loan Parties and the Collateral Agent, substantially in the form of
Exhibit B.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a)           the Collateral Agent shall have received from each Loan Party
either (i) a counterpart of the Collateral Agreement duly executed and delivered
on behalf of such Loan Party or (ii) in the case of any Person that becomes a
Loan Party after the Closing Date, a supplement to the Collateral Agreement, in
the form specified therein, duly executed and delivered on behalf of such Loan
Party, subject, in each case, to the limitations and exceptions set forth in
this Agreement and the Security Documents,

 

(b)           all Obligations (other than, with respect to any Loan Party, any
Excluded Swap Obligations of such Loan Party) shall have been unconditionally
guaranteed by Holdings, the Borrower (other than with respect to its direct
Obligations as a primary obligor) and each Subsidiary Loan Party (each, a
“Guarantor”),

 

(c)           the Obligations and the Guarantee shall have been secured by a
perfected first-priority security interest (subject to prior Liens to the extent
permitted by Section 6.02) in (i) all the Equity Interests of the Borrower,
(ii) all Equity Interests of each Restricted Subsidiary directly owned by the
Borrower or a Subsidiary Loan Party; provided that in the case of any Restricted
Subsidiary that is a CFC or a CFC Holdco, such pledge shall be limited to 65% of
the issued and outstanding voting Equity Interests and 100% of any non-voting
Equity Interests (it being understood, for the avoidance of doubt, that any
Equity Interest

 

7

--------------------------------------------------------------------------------


 

treated as stock entitled to vote within the meaning of Treasury Regulations
Section 1.956-2(c)(2) shall be treated as voting Equity Interests for purposes
of this clause (c)),

 

(d)           all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Collateral Agreement and perfect such Liens to the extent
required by the Collateral Agreement, shall have been executed, filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording,

 

(e)           the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid first priority Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 6.02 in amounts reasonably acceptable to the Collateral
Agent (not to exceed 100% of the Fair Market Value of such Mortgaged Property in
jurisdictions that impose mortgage recording taxes or 110% otherwise), together
with such endorsements, coinsurance and reinsurance as the Collateral Agent or
the Required Lenders may reasonably request, and such surveys, appraisals, legal
opinions and other documents as the Collateral Agent or the Required Lenders may
reasonably request with respect to any such Mortgage or Mortgaged Property, and

 

(f)            each Loan Party shall have obtained all material consents and
approvals required to be obtained by it in connection with the execution and
delivery of all Security Documents to which it is a party, the performance of
its obligations thereunder and the granting by it of the Liens thereunder.

 

Notwithstanding anything to the contrary in this Agreement or any Security
Document, no Loan Party shall be required to pledge or grant security interests
(i) in particular assets if, in the reasonable judgment of the Administrative
Agent or the Collateral Agent, the costs (including any adverse tax
consequences) of creating or perfecting such pledges or security interests in
such assets (including any title insurance or surveys) are excessive in relation
to the benefits to the Lenders therefrom, (ii) in any owned real property other
than Material Real Property, (iii) in any leasehold interests, and (iv) with
respect to any Excluded Assets.

 

The Collateral Agent may grant extensions of time for the perfection of security
interests in, or the delivery of the Mortgages and the obtaining of title
insurance and surveys with respect to, particular assets and the delivery of
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
determines, in consultation with the Borrower, that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Security Documents. 
Notwithstanding any provision of any Loan Document to the contrary, if a
mortgage tax or any similar tax or charge will be owed on the entire amount of
the Obligations evidenced hereby, then the amount secured by the applicable
Mortgage shall be limited to 100% of the fair market value of the Mortgaged
Property at the time the Mortgage is entered into if such limitation results in
such mortgage tax or similar tax or charge being calculated based upon such fair
market value.

 

No actions in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect such security
interests, including any intellectual property registered in any non-U.S.
jurisdiction (it being understood that there shall be no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction).  Except
as set forth in the next sentence, perfection by possession with respect to any
item of Collateral shall not be required.  Control agreements and perfection by
control shall not be required with respect to Collateral requiring perfection
through control agreements or perfection by “control” (as defined in the Uniform
Commercial Code) (including deposit accounts or other bank accounts or
securities accounts), other than in respect of certificated Equity Interests of
the Borrower and wholly owned Restricted Subsidiaries that are Material
Subsidiaries directly owned by the Loan Parties otherwise required to be pledged
pursuant to the provisions of clause (c) of this definition of “Collateral and
Guarantee Requirement” and not otherwise constituting an Excluded Asset.

 

“Commitment” means a Revolving Commitment, a Tranche B Commitment, any
Commitment in respect of an Incremental Extension of Credit or any combination
thereof (as the context requires).

 

8

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Competitors” means any Person who is not an Affiliate of a Loan Party and who
engages (or whose Affiliate engages), as its primary business, in the same or
similar business as a material business of the Loan Parties.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

 

“Compliance Date” means the last day of any Test Period (commencing with
September 30, 2015) if on such day the aggregate Revolving Exposure exceeds 30%
of the aggregate Revolving Commitments, excluding, for purposes of calculating
such Revolving Exposure, (a) LC Exposure in respect of Letters of Credit that
have been cash collateralized in a manner reasonably satisfactory to the
applicable Issuing Bank and the Administrative Agent and in a face amount equal
to 105% of the outstanding amount of the applicable LC Exposure in respect
thereof) and (b) LC Exposure in respect of undrawn Letters of Credit in an
aggregate amount not exceeding $10,000,000.  For purposes of this definition,
Revolving Commitments shall be deemed to include (x) any Extended Revolving
Commitments in respect thereof and (y) unless the Lenders thereunder opt out of
the Financial Covenant, any Refinancing Revolving Commitments in respect
thereof.

 

“Concentra” has the meaning set forth in the preamble to this Agreement.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

 

(a)           without duplication and to the extent deducted (and not added back
or excluded) in determining such Consolidated Net Income for such period (except
in the case of clause (xiii)), the sum of:  (i) consolidated interest expense of
the Borrower and its Restricted Subsidiaries for such period determined in
accordance with GAAP, (ii) consolidated income tax expense of the Borrower and
its Restricted Subsidiaries for such period, (iii) all amounts attributable to
depreciation and amortization expense of the Borrower and its Restricted
Subsidiaries for such period, (iv) any non-cash charges for such period (but
excluding (A) any non-cash charge in respect of amortization of a prepaid cash
item that was included in Consolidated Net Income in a prior period and (B) any
non-cash charge that relates to the write-down or write-off of inventory or
accounts receivable); provided that if any non-cash charges referred to in this
clause (iv) represents an accrual or reserve for potential cash items in any
future period, (1) the Borrower may elect not to add back such non-cash charge
in the current period and (2) to the extent the Borrower elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA in such future period to such extent
paid, (v) any net after-tax gains or losses realized upon the disposition of
assets outside the ordinary course of business (including any gain or loss
realized upon the disposition of any Equity Interests of any Person) and any net
gains or losses on disposed, abandoned and discontinued operations (including in
connection with any disposal thereof) and any accretion or accrual of discounted
liabilities, (vi) any non-recurring out-of-pocket expenses or charges for the
period (including, without limitation, any premiums, make-whole or penalty
payments) relating to any offering of Equity Interests by the Holdings, the
Borrower or any other direct or indirect parent company of the Borrower or
merger, recapitalization or acquisition transactions made by the Borrower or any
of its Restricted Subsidiaries, or any Indebtedness incurred or repaid by the
Borrower or any of its Restricted Subsidiaries (in each case, whether or not
successful), (vii) any Transaction Expenses made or incurred by the Borrower and
its subsidiaries in connection with the Transactions that are paid or accrued
within 180 days of the consummation of the Transactions (including retention
payments paid as an incentive to retained employees in connection with the
Transactions), (viii) other cash expenses incurred during such period in
connection with a Permitted Acquisition to the extent that such expenses are
reimbursed in cash during such period pursuant to indemnification provisions of
any agreement relating to such transaction, (ix) fees paid by the Borrower or
any of its Restricted Subsidiaries to any Permitted Holders and/or any of their
Affiliates under Section 6.09(h), (x) any non-cash costs or expenses, incurred
pursuant to any management equity plan, stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, (xi) Consolidated Net Income attributable to
non-controlling interests of a Restricted Subsidiary (less the amount of any
mandatory cash distribution with respect to any non-controlling interest other
than in connection with a proportionate discretionary cash distribution with
respect to the interest held by the Borrower or any Restricted Subsidiary),
(xii) earn-out and contingent consideration

 

9

--------------------------------------------------------------------------------


 

obligations (including to the extent accounted for as bonuses, compensation or
otherwise) and adjustments thereof and purchase price adjustments, in each case
in connection with any acquisitions, (xiii) the amount of extraordinary, unusual
or non-recurring charges or any costs, charges, accruals, reserves or expenses
attributable to the undertaking and/or implementation of cost savings
initiatives and operating expense reductions, restructuring and similar charges,
severance, relocation costs, integration and facilities opening costs and other
business optimization expenses, signing costs, retention or completion bonuses,
transition costs, costs related to closure/consolidation of facilities and
curtailments or modifications to pension and post-retirement employee benefit
plans (including any settlement of pension liabilities), (xiv) (A) pro forma
“run rate” cost savings, operating expense reductions and synergies related to
the Transactions that are reasonably identifiable, factually supportable and
projected by the Borrower in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Borrower) within 12 months
after the Closing Date, subject to an aggregate cap of $36,000,000 of such cost
savings, operating expense reductions and synergies in any Test Period that ends
within two years after the Closing Date, and (B) pro forma “run rate” cost
savings, operating expense reductions and synergies (including post-acquisition
price or administration fee increases) related to acquisitions, dispositions and
other specified transactions following the Closing Date, restructurings, cost
savings initiatives and other initiatives that are reasonably identifiable,
factually supportable and projected by the Borrower in good faith to from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Borrower) within 18 months after such acquisition, disposition or other
specified transaction, restructuring, cost savings initiative or other
initiative, (xv) any reduction in Consolidated Net Income for such period
attributable to facilities open and operating for a period of 18 months or less
as of the end of the relevant test period, (xvi) any net unrealized gain or loss
(after any offset) resulting from currency transaction or translation gains or
losses and any net gains or losses related to currency remeasurements of
Indebtedness (including intercompany indebtedness and foreign currency hedges
for currency exchange risk) and (xvii) cash expenses incurred during such period
in connection with extraordinary casualty events to the extent such expenses are
reimbursed in cash by insurance during such period, minus

 

(b)           without duplication, other non-cash items (other than the accrual
of revenue in accordance with GAAP consistently applied in the ordinary course
of business) increasing Consolidated Net Income for the period (excluding any
such non-cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period), and

 

(c)           (without duplication) plus unrealized losses and minus unrealized
gains in each case in respect of Swap Agreements, as determined in accordance
with GAAP.

 

Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarters ended
June 30, 2014, September 30, 2014, December 31, 2014 and March 31, 2015 shall be
$39,019,000, $33,556,000, $25,418,000 and $34,004,000, respectively.  For the
avoidance of doubt, Consolidated EBITDA shall be calculated, including pro forma
adjustments, in accordance with Section 1.07 with respect to events occurring
following the Closing Date.

 

“Consolidated First Lien Net Indebtedness” means, as of any date of
determination, (a) the principal amount of Indebtedness described in clause
(a) of the definition of “Consolidated Total Net Indebtedness” outstanding on
such date that is secured by a Lien on any assets of the Loan Parties but
excluding any such Indebtedness in which the applicable Liens are expressly
subordinated to the Liens securing the Obligations minus (b) the aggregate
amount of unrestricted cash and Permitted Investments, in each case, included on
the consolidated balance sheet of the Borrower and its Restricted Subsidiaries
as of such date.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP and before any reduction in respect
of preferred stock dividends; provided that there shall be excluded from
Consolidated Net Income (a) the net income of any Person that is not a
Restricted Subsidiary of the Borrower or that is accounted for by the equity
method of accounting; provided that Consolidated Net Income of the Borrower will
be increased by the amount of dividends or other distributions or other payments
actually paid in cash (or to the extent subsequently converted into cash) or
Permitted Investments to the Borrower or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein (and if such
net income is a loss, it will be included only to the extent that such

 

10

--------------------------------------------------------------------------------


 

loss has been funded with cash by the Borrower or a Restricted Subsidiary of the
Borrower), (b) the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income, (c) any gains or
losses (less all fees, expenses and charges relating thereto) attributable to
any sale of assets outside the ordinary course of business, the disposition of
any Equity Interests of any Person or any of its Restricted Subsidiaries, or the
extinguishment of any Indebtedness of such Person or any of its Restricted
Subsidiaries, in each case, other than in the ordinary course of business,
(d) any extraordinary, unusual or non-recurring gain or loss, together with any
related provision for taxes on such extraordinary, unusual or non-recurring gain
or loss for such period, (e) income or losses attributable to discontinued
operations (including, without limitation, operations disposed during such
period whether or not such operations were classified as discontinued), (f) any
non-cash charges (i) attributable to applying the purchase method of accounting
in accordance with GAAP, (ii) resulting from the application of Accounting
Standards Codification (“ASC”) Topic 350 or ASC Topic 360, and (iii) relating to
the amortization of intangibles resulting from the application of ASC Topic 805,
(g) all non-cash charges relating to employee benefit or other management or
stock compensation plans of the Borrower or a Restricted Subsidiary (excluding
any such non-cash charge to the extent that it represents an accrual of or
reserve for cash expenses in any future period or amortization of a prepaid cash
expense incurred in a prior period) to the extent that such non-cash charges are
deducted in computing Consolidated Net Income; provided, that if the Borrower or
any Restricted Subsidiary of the Borrower makes a cash payment in respect of
such non-cash charge in any period, such cash payment will (without duplication)
be deducted from the Consolidated Net Income of the Borrower for such period,
(h) all unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of ASC Topic 830 and (i) any unrealized foreign currency
translation gains or losses, including in respect of Indebtedness of any Person
denominated in a currency other than the functional currency of such Person. 
Notwithstanding the foregoing, for purposes of calculating the “Available
Amount”, Consolidated Net Income of any Restricted Subsidiary of the Borrower
will be excluded to the extent that the declaration or payment of dividends or
other distributions by that Restricted Subsidiary of that net income is not at
the date of determination permitted by a Requirement of Law (that has not been
obtained) or, directly or indirectly, by operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders; provided that Consolidated Net Income of the Borrower shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Permitted Investments to (or to the extent subsequently
converted into cash or Permitted Investments by) the Borrower or a Restricted
Subsidiary (subject to provisions of this clause (b)) during such period, to the
extent not previously included therein.

 

“Consolidated Practice” means any therapist- or physician-owned professional
organization, association or corporation that employs or contracts with
physicians and has entered into a management services agreement with the
Borrower or any other Subsidiary, the accounts of which are consolidated with
the Borrower and its subsidiaries in accordance with GAAP.

 

“Consolidated Secured Net Indebtedness” means, as of any date of determination,
(a) the principal amount of Indebtedness described in clause (a) of the
definition of “Consolidated Total Net Indebtedness” outstanding on such date
that is secured by a Lien on any assets of the Loan Parties minus (b) the
aggregate amount of unrestricted cash and Permitted Investments, in each case,
included on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of such date.

 

“Consolidated Total Net Indebtedness” means, as of any date of determination,
(a) the aggregate principal amount of Indebtedness of the Borrower and its
Restricted Subsidiaries outstanding on such date consisting of Indebtedness for
borrowed money, Attributable Indebtedness, purchase money debt, unreimbursed
amounts under letters of credit (subject to the proviso below) and all
Guarantees of the foregoing, in each case (except in the case of Guarantees) in
an amount that would be reflected on a balance sheet prepared as of such date on
a consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of acquisition
accounting in connection with the Transactions or any acquisition constituting
an Investment permitted under this Agreement) minus (b) the aggregate amount of
unrestricted cash and Permitted Investments included on the consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of such date; provided
that Consolidated Total Net Indebtedness shall not include Indebtedness in
respect of (i) letters of credit, except to the extent of unreimbursed amounts
under commercial letters of credit that are not reimbursed within three
(3) Business Days after such amount is drawn and (ii) Unrestricted
Subsidiaries.  For the avoidance of doubt, obligations under Swap Agreements
permitted by Section 6.07 do not constitute Consolidated Total Net Indebtedness.

 

11

--------------------------------------------------------------------------------


 

“Contract Consideration” has the meaning set forth in the clause (k) of the
definition of “Excess Cash Flow.”

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Corporate Practice of Medicine Laws” means all laws, regulations, common law,
and attorney general opinions in whatever form, that prohibit any Person other
than a licensed physician or professional corporation or professional
association whose shareholders are exclusively licensed physicians from
employing licensed physicians to provide professional medical services.

 

“Cure Amount” has the meaning specified in Section 7.02(a).

 

“Cure Right” has the meaning specified in Section 7.02(a).

 

“Debt Fund Affiliate” shall mean any Affiliate of the Borrower that is a bona
fide debt fund or an investment vehicle that is engaged in or advises funds or
other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which any Permitted
Investor does not, directly or indirectly, possess the power to direct or cause
the direction of the investment policies of such Affiliate.

 

“Declined Proceeds” has the meaning specified in Section 2.11(g).

 

“Default” means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Revolving Lender that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Loans, (ii) fund any portion of its participations in
Letters of Credit or Swingline Loans or (iii) pay over to the Administrative
Agent, any Issuing Bank, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Revolving Lender notifies the Administrative Agent in writing
that such failure is the result of such Revolving Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender in writing, or has made a public statement
to the effect, that it does not intend or expect to comply with (i) any of its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Revolving Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or (ii) its funding obligations generally under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after written request by the Administrative Agent, acting in
good faith, to provide a certification in writing from an authorized officer of
such Revolving Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Revolving Loans
and participations in then outstanding Letters of Credit and Swingline Loans
under this Agreement; provided that such Revolving Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Loan Party’s receipt of
such certification in form and substance reasonably satisfactory to it and the
Administrative Agent, (d) has become the subject of a Bankruptcy Event, or
(e) has failed at any time to comply with the provisions of Section 2.18(c) with
respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its pro rata share of such payments due and payable to all of the
Lenders.

 

“Disqualified Institutions” means (a) the Persons identified in Schedule 1.01-B,
(b) any Competitors of the Borrower and their Subsidiaries (other than bona fide
fixed income investors or debt funds) that (i) are listed on Schedule 1.01-B and
(ii) on or after the Closing Date, have been specified in writing by the
Borrower to the Administrative Agent from time to time in the form of an update
to such Schedule, (c) Affiliates of such Persons set forth in clauses (a) and
(b) above (in the case of Affiliates of such Persons set forth in clause
(b) above other than bonafide

 

12

--------------------------------------------------------------------------------


 

fixed income investors or debt funds) that (i)(A) are listed on Schedule 1.01-B
and (B) on or after the Closing Date, have been specified in writing by the
Borrower to the Administrative Agent from time to time in the form of an update
to such Schedule or (ii) are clearly identifiable as an Affiliate of such
Persons on the basis of such Affiliate’s name and (d) Excluded Parties;
provided, that, until the disclosure of the identity of a Disqualified
Institution or Affiliate of a Disqualified Institution to the Lenders generally
by the Administrative Agent, such Person shall not constitute a Disqualified
Institution; provided, further that, to the extent Persons are identified as
Disqualified Institutions in writing by the Borrower to the Administrative Agent
after the Closing Date pursuant to clauses (b)(ii) or (c)(i)(B), the inclusion
of such Persons as Disqualified Institutions shall not retroactively apply to
prior assignments or participations in respect of any Loan under this
Agreement.  Updates to Schedule 1.01-B shall become effective one (1) Business
Day after being posted to the Lenders.  The Administrative Agent shall not be
responsible for monitoring the list of Disqualified Institutions. 
Notwithstanding the foregoing, the Borrower, by written notice to the
Administrative Agent, may from time to time in its sole discretion remove any
entity from Schedule 1.01-B (or otherwise modify such list to exclude any
particular entity), and such entity removed or excluded from Schedule 1.01-B
shall no longer be a Disqualified Institution for any purpose under this
Agreement or any other Loan Document.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security or other Equity Interests into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified
Preferred Stock), pursuant to a sinking fund obligation or otherwise (except as
a result of a change of control or asset sale so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than (i) contingent indemnification obligations as to which
no claim has been asserted and (ii) obligations under treasury services
agreements or obligations under secured hedge agreements not then due and
payable) that are accrued and payable and the termination of the Commitments and
the termination of all outstanding Letters of Credit (unless the outstanding
amount of the LC Exposure related thereto has been cash collateralized,
back-stopped by a letter of credit in form and substance, and issued by a letter
of credit issuer, reasonably satisfactory to the applicable Issuing Bank and in
a face amount equal to 105% of the outstanding amount of the applicable LC
Exposure in respect thereof), or deemed reissued under another agreement
reasonably acceptable to the applicable Issuing Bank)), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Preferred Stock
and other than as a result of a change of control or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations (other than (i) contingent indemnification obligations
as to which no claim has been asserted and (ii) obligations under treasury
services agreements or obligations under secured hedge agreements not then due
and payable) that are accrued and payable and the termination of the Commitments
and the termination of all outstanding Letters of Credit (unless the outstanding
amount of the LC Exposure related thereto has been cash collateralized,
back-stopped by a letter of credit in form and substance, and issued by a letter
of credit issuer, reasonably satisfactory to the applicable Issuing Bank and in
a face amount equal to 105% of the outstanding amount of the applicable LC
Exposure in respect thereof, or deemed reissued under another agreement
reasonably acceptable to the applicable Issuing Bank)), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case, prior to the
date that is 91 days after the Latest Maturity Date at the time of issuance of
such Equity Interests; provided, that if such Equity Interests are issued
pursuant to a plan for the benefit of future, current or former employees,
directors, officers, members of management or consultants of Holdings (or a
Parent), the Borrower or the Restricted Subsidiaries or by any such plan to such
employees, directors, officers, members of management or consultants, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be permitted to be repurchased by Holdings, the Borrower or its Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s, director’s, officer’s, management member’s or
consultant’s termination of employment or service, as applicable, death or
disability.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“ECF Percentage” means 50%; provided that the ECF Percentage with respect to
Excess Cash Flow for any year shall instead be (x) 25% in the event that the
Secured Net Leverage Ratio on the last day of such year is less

 

13

--------------------------------------------------------------------------------


 

than or equal to 4.25 to 1.0 and greater than 3.75 to 1.0 and (y) 0% in the
event that the Secured Net Leverage Ratio on the last day of such year is less
than 3.75 to 1.0.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata & natural
resources such as wetlands, flora and fauna.

 

“Environmental Laws” means all laws (including the common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the Environment, the preservation
or reclamation of or damage to natural resources, the presence, management,
storage, treatment, transports, exposure to, Release or threatened Release of
any Hazardous Material, or to health and safety matters.

 

“Environmental Liability” means liabilities, obligations, damages, claims,
actions, suits, judgments, orders, fines, penalties, fees, expenses and costs
(including administrative oversight costs, natural resource damages and medical
monitoring, investigation or remediation costs), whether contingent or
otherwise, arising out of or relating to (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Contribution” means, collectively, (a) the direct or indirect
contribution on the Closing Date by the Permitted Investors to the Borrower of
an aggregate amount of cash equity (which, in respect of any equity of the
Borrower other than common equity, shall be on terms reasonably acceptable to
the Arrangers) that represents not less than 30% of the sum of (1) the aggregate
gross proceeds of Tranche B Term Loans, excluding the aggregate gross proceeds
of any increase in the Tranche B Term Loans to fund OID or upfront fees pursuant
to the “flex” provisions of the Fee Letter, (2) the aggregate gross proceeds
received from the initial Revolving Borrowing to the extent funding a Permitted
Initial Revolving Loan Borrowing Purpose, (3) the aggregate principal amount of
the Second Lien Term Loans and (4) the amount of such cash equity contributed,
in each case on the Closing Date.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest from the issuer thereof (but excluding any debt security that is
convertible into, or exchangeable for, any of the foregoing).

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, and including Section 414(m) and (o) of the
Code solely for purposes of Section 412 of the Code and Section 302 of ERISA.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived), (b) a failure to satisfy
the minimum funding standard under Section 412 of the Code or Section 302 of
ERISA, whether or not waived, (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan or Multiemployer Plan, (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any written notice relating to an intention to terminate any Plan or
Multiemployer Plan or to appoint a trustee to administer any Plan or
Multiemployer Plan, (f) the receipt by the Borrower of any ERISA Affiliate of
any written notice relating to the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan, (g) the withdrawal of the
Borrower or any of its ERISA Affiliates from a Plan subject to Section 4063 of
ERISA during a plan year in which such entity was a “substantial employer” (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (h) the receipt
by the Borrower or any ERISA Affiliate of any written notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any

 

14

--------------------------------------------------------------------------------


 

written notice, concerning a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or that a Multiemployer Plan is in “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA) or (i) the
occurrence of a non-exempt prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) with respect to any Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any fiscal year of the Borrower, commencing with
and including the fiscal year ending on December 31, 2016, the sum (without
duplication) of:

 

(a)           Consolidated Net Income for such fiscal year, adjusted to exclude
any gains or losses attributable to Prepayment Events, plus

 

(b)           depreciation, amortization and other non-cash charges or losses
(including deferred income taxes) deducted in determining such Consolidated Net
Income for such fiscal year, plus

 

(c)           the amount, if any, by which Net Working Capital decreased during
such fiscal year (except as a result of reclassification of items from
short-term to long-term), minus

 

(d)           the sum of (i) any non-cash gains or non-cash items of income
included in determining Consolidated Net Income for such fiscal year plus
(ii) the amount, if any, by which Net Working Capital increased during such
fiscal year (except as a result of reclassification of items from long-term to
short-term), minus

 

(e)           the greater of (x) the amount of Capital Expenditures of the
Borrower and its Restricted Subsidiaries in such fiscal year (except to the
extent attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring Long-Term Indebtedness) and (y) the amount of Capital
Expenditures budgeted by the Borrower and its Restricted Subsidiaries for the
next succeeding fiscal year (except to the extent attributable to the incurrence
of Capital Lease Obligations or otherwise to be financed by incurring Long-Term
Indebtedness), minus

 

(f)            the aggregate principal amount of Long-Term Indebtedness repaid
or prepaid by the Borrower and its Restricted Subsidiaries during such fiscal
year, excluding (i) Indebtedness in respect of Revolving Loans and Letters of
Credit (unless there is a corresponding reduction in the aggregate Revolving
Commitments), (ii) Tranche B Term Loans prepaid pursuant to Section 2.11(a),
(c) or (d), and (iii) repayments or prepayments of Long-Term Indebtedness
financed by the incurrence of other Long-Term Indebtedness by a Parent or any
Loan Party or the issuance of Equity Interests (or capital contributions in
respect thereof) after the Closing Date, minus

 

(g)           the amount of Restricted Payments made by a Loan Party in such
fiscal year pursuant to clause (iii) of Section 6.08(a), minus

 

(h)           cash Taxes paid in such fiscal year that did not reduce
Consolidated Net Income for such fiscal year, minus

 

(i)            cash payments made during such fiscal year in respect of non-cash
charges that increased Excess Cash Flow in any prior fiscal year, minus

 

(j)            without duplication of amounts deducted pursuant to clause
(k) below in prior fiscal years, the amount of Investments made pursuant to
clauses (j), (l) and (s) of Section 6.04 to the extent such Investments were not
funded with the proceeds of Long-Term Indebtedness, minus

 

15

--------------------------------------------------------------------------------


 

(k)           without duplication of (i) amounts deducted from Excess Cash Flow
in prior periods or (ii) amounts included in subclause (e)(y) above and, at the
option of the Borrower, the aggregate consideration required to be paid in cash
by the Borrower and its Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions, Capital Expenditures, or acquisitions of
intellectual property to the extent expected to be consummated or made, in each
case during the period of four consecutive fiscal quarters of the Borrower
following the end of such period; provided that to the extent the aggregate
amount of expenditures excluding expenditures from the proceeds of Long-Term
Indebtedness) is actually utilized to finance such Permitted Acquisitions,
Capital Expenditures, or acquisitions of intellectual property during such
period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters.

 

“Excluded Assets” has the meaning assigned to such term in the Collateral
Agreement.

 

“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is (i) a
Subsidiary of a Subsidiary of the Borrower that is a CFC or (ii) a CFC Holdco.

 

“Excluded Parties” means individuals who are engaged directly or indirectly in
the sale of Concentra and its subsidiaries as representatives of Concentra and
listed on Schedule 1.01-B (other than, in each case, such Persons engaged by
Concentra as part in connection with the Transactions and other than a limited
number of senior employees who are required, in accordance with industry
regulations or the Arrangers’ internal policies and procedures to act in a
supervisory capacity and the Arrangers’ internal legal, compliance, conflicts,
risk management, credit or investment committee members).

 

“Excluded Subsidiary” means (i) any Subsidiary to the extent (and for so long
as) a Guarantee by such Subsidiary would be prohibited or restricted by
applicable law or by any restriction in any contract existing on the Closing
Date or, so long as any such restriction in any contract is not entered into in
contemplation of such Subsidiary becoming a Subsidiary, at the time such
Subsidiary becomes a Subsidiary (including any requirement to obtain the consent
of any governmental authority or third party), (ii) Excluded Domestic
Subsidiaries, (iii) Unrestricted Subsidiaries, (iv) Captive Insurance
Subsidiaries, (v) not-for-profit Subsidiaries, (vi) special purpose entities
reasonably satisfactory to the Administrative Agent, (vii) any Subsidiary that
is not a Material Subsidiary and (viii) any subsidiary where the Administrative
Agent and the Borrower agree that the cost (including any adverse tax
consequences) of obtaining a Guarantee by such Subsidiary would be excessive in
light of the practical benefit to the Lenders afforded thereby).

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Securities Exchange
Act and the regulations thereunder (determined after giving effect to
Section 2.12 of the Collateral Agreement, any other keepwell, support or other
agreement for the benefit of such Loan Party and any and all guarantees of such
Loan Party’s Swap Obligations by other Loan Parties) at the time the Guarantee
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation but for such Loan Party’s failure to constitute
an “eligible contract participant” at such time.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal in
accordance with the first sentence of this definition.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Loan Party hereunder, (a) Taxes
imposed on (or measured by) its net income (however denominated) (including any
backup withholding with respect thereto) and franchise Taxes imposed on it (in
lieu of net income Taxes), in each case as a result of (i) such recipient being
organized under the laws of,  or having its principal office or, in the case of
any Lender, its applicable lending office, located in the jurisdiction imposing
such Tax, or (ii) any other present or former connection between such Person and
the jurisdiction imposing such Tax (other than a connection arising by

 

16

--------------------------------------------------------------------------------


 

such Person having executed, delivered, become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to,  or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document ),
(b) any branch profits Taxes, or any similar Tax, imposed by any jurisdiction
described in clause (a) above, (c) in the case of a Lender , any U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Commitment (or, to the extent
a Lender acquires an interest in a Term Loan without acquiring an interest in
the corresponding Commitment, the Term Loan) pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Commitment (or, to
the extent a Lender acquires an interest in a Term Loan without acquiring an
interest in the corresponding Commitment, the Term Loan) (in each case other
than pursuant to an assignment request by the Borrower under Section 2.19(b)),
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.17(a), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (d) any withholding Tax that is attributable to a Lender’s
failure to comply with Section 2.17(e), and (e) any withholding Taxes imposed
under FATCA.

 

“Existing Letter of Credit” means each letter of credit identified on Schedule
2.05(c).

 

“Existing Term Loan Class” has the meaning set forth in Section 2.21(a).

 

“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.21 that are substantially identical to the Revolving
Commitments except that such extended revolving commitments may have a later
maturity date and different provisions with respect to interest rates and fees
than those applicable to the Revolving Commitments.

 

“Extended Term Loans” has the meaning set forth in Section 2.21(a).

 

“Extending Term Lender” has the meaning set forth in Section 2.21(c).

 

“Extension Election” has the meaning set forth in Section 2.21(c).

 

“Extension Request” has the meaning set forth in Section 2.21(a).

 

“Facility” means a given Class of Term Loans or Revolving Commitments, as the
context may require.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors, chief
executive officer or chief financial officer of the Borrower.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the current Code (or any amended or successor version
described above) and any applicable law or regulation pursuant to an
intergovernmental agreement entered into to implement the foregoing.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.  In no event shall the Federal Funds
Effective Rate be less than 0%.

 

17

--------------------------------------------------------------------------------


 

“Fee Letter” means the Amended and Restated Fee Letter, dated as of April 8,
2015, by and among the Arrangers, the Initial Borrower and the other parties
thereto.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower, in each case in his or her
capacity as such.

 

“Financial Covenant” means the covenant of the Borrower set forth in
Section 6.12.

 

“Financial Covenant Default” has the meaning specified in Section 7.02.

 

“First Lien Intercreditor Agreement” means an agreement substantially in the
form of Exhibit I hereto with such changes as may be mutually agreed by the
Borrower and the Administrative Agent.

 

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated First Lien Net Indebtedness as of the last day of such
Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

 

“Foreign Casualty Event” has the meaning specified in Section 2.11(h).

 

“Foreign Disposition” has the meaning specified in Section 2.11(h).

 

“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Free and Clear Usage Amount” means, at any time, the sum of the aggregate
principal amount of (i) Incremental Term Loans, Revolving Commitment Increases
and Incremental Revolving Commitments that have been established prior to such
time in reliance on Section 2.20(d)(iii)(B) and (ii) Permitted Debt incurred in
reliance on Section 6.01(xvi)(b), in each case, prior to such time.

 

“GAAP” means generally accepted accounting principles in the United States of
America, including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as have been
approved by a significant segment of the accounting profession, which are in
effect from time to time.  If at any time the SEC permits or requires domestic
companies subject to the reporting requirements of the Securities Exchange Act
to use IFRS in lieu of GAAP for financial reporting purposes, the Borrower may
elect by written notice to the Administrative Agent to so use IFRS in lieu of
GAAP and, upon any such notice, references herein to GAAP shall thereafter be
construed to mean (a) for periods beginning on and after the date specified in
such notice, IFRS as in effect on the date specified in such notice and as in
effect from time to time (for all other purposes of this Agreement) and (b) for
prior periods, GAAP as defined in the first sentence of this definition. 
Notwithstanding any change to IFRS, all ratios and computations contained in
this Agreement shall be computed in conformity with GAAP.

 

“Government Programs” means (i) the Medicare and Medicaid Programs, (ii) the
United States Department of Defense Civilian Health Program for Uniformed
Services and (iii) other similar foreign or domestic federal, state or local
reimbursement or governmental health care programs.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body,

 

18

--------------------------------------------------------------------------------


 

court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount of any Guarantee of any guaranteeing person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which the Guarantee is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee.

 

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include each Subsidiary Loan Party that shall
have become a Guarantor pursuant to Section 5.12(a).

 

“Hazardous Materials” means all explosive, radioactive, infectious, chemical,
biological, medical, hazardous or toxic materials, substances, wastes or other
pollutants or contaminants, including petroleum or petroleum byproducts,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas
and all other materials, substances or wastes of any nature regulated pursuant
to any Environmental Law.

 

“Healthcare Laws” means all applicable statutes, laws, ordinances, rules and
regulations of any Governmental Authority with respect to the regulation of
patient health care and the submission of claims for reimbursement including: 
(a) federal fraud and abuse laws and regulations, including, the federal patient
referral law, 42 U.S.C. § 1395nn, commonly known as “Stark II”, the federal
anti-kickback law, 42 U.S.C. § 1320a-7b, the federal civil monetary penalty
statute 42 U.S.C. § 1320a-7a, federal laws regarding the submission of false
claims, false billing, false coding, and similar state laws and regulations,
(b) federal and state laws applicable to reimbursement and reassignment,
(c) HIPAA, (d) Medicare, (e) statutes affecting the Tricare/CHAMPUS, Veterans,
and black lung disease programs and any other health care program financed with
United States government funds, (f) all federal statutes and regulations
affecting the medical assistance program established by Titles V, XIX, XX, and
XXI of the Social Security Act and any statutes succeeding thereto, and all
state statutes and plans for medical assistance enacted in connection with the
federal statutes and regulations, (g) the Emergency Medical Treatment and Labor
Act, commonly known as “EMTALA”, and (h) any other federal or state law or
regulation governing health care.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time
(including, without limitation, the provisions of the Health Information
Technology for Economic and Clinical Health Act contained in the American
Recovery and Reinvestment Act), and any successor statute thereto, and any and
all rules or regulations promulgated from time to time thereunder.

 

“HIPAA Compliance Date” has the meaning set forth in Section 5.15.

 

“Holdings” means (A) Concentra Holdings, Inc., a Delaware corporation, or
(B) any other entity (such entity, a “Succeeding Holdings”) that becomes the
immediate parent of the Borrower.

 

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such board, or the SEC, as the case may
be), as in effect from time to time.

 

19

--------------------------------------------------------------------------------


 

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate.”

 

“Incremental Commitments” has the meaning set forth in Section 2.20(a).

 

“Incremental Extensions of Credit” has the meaning set forth in Section 2.20(b).

 

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.20(b).

 

“Incremental Loan Request” has the meaning set forth in Section 2.20(a).

 

“Incremental Revolving Commitments” has the meaning set forth in
Section 2.20(a).

 

“Incremental Revolving Lender” has the meaning set forth in Section 2.20(c).

 

“Incremental Revolving Loan” has the meaning set forth in Section 2.20(b).

 

“Incremental Term Commitments” has the meaning set forth in Section 2.20(a).

 

“Incremental Term Lender” has the meaning set forth in Section 2.20(c).

 

“Incremental Term Loan” has the meaning set forth in Section 2.20(b).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(f) all obligations of others secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, but limited, in the event such
secured obligations are nonrecourse to such Person, to the fair value of such
property, (g) all Guarantees by such Person of the obligations of any other
Person, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party or applicant in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. 
Notwithstanding the foregoing, the term “Indebtedness” shall not include
(a) contingent obligations, including Guarantees, incurred in the ordinary
course of business or in respect of operating leases, and not in respect of
borrowed money, (b) deferred or prepaid revenues, (c) purchase price holdbacks
in respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller or (d) or amounts that
any member of management, the employees or consultants of Holdings, the Borrower
or any of the Subsidiaries may become entitled to under any cash incentive plan
in existence from time to time.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Information” has the meaning set forth in Section 9.12.

 

“Information Memorandum” means the Confidential Information Memorandum dated
April 23, 2015, relating to Holdings, the Borrower and the Transactions.

 

“Initial Borrower” has the meaning set forth in the preamble to this Agreement.

 

20

--------------------------------------------------------------------------------


 

“Intellectual Property Security Agreement” has the meaning assigned to such term
in the Collateral Agreement.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated the Closing
Date, substantially in the form of Exhibit H, by and between the Administrative
Agent, the Second Lien Agent and each additional representative party thereto
from time to time.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07; provided that a written
Interest Election Request shall be substantially in the form of Exhibit E, or
such other form as shall be approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, with respect
to any Borrowing, the period commencing on the date of such Borrowing and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter (or twelve months or a shorter period as may be
agreed by the Borrower, the Administrative Agent and all Lenders participating
therein) and, in each case as the Borrower may elect in the Borrowing Request;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Investments” has the meaning set forth in Section 6.04.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A. or such other Lender designated
as an “Issuing Bank” pursuant to Section 2.05(k).  The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Junior Lien Intercreditor Agreement” means the Intercreditor Agreement or
another agreement as may be mutually agreed by the Borrower and the
Administrative Agent that is not less favorable to the Lenders with Obligations,
as determined by the Administrative Agent, than the terms of the Intercreditor
Agreement.

 

“Latest Maturity Date” means, at any date of determination and with respect to
the specified Loans or Commitments (or in the absence of any such specification,
all outstanding Loans and Commitments hereunder), the latest Maturity Date
applicable to any such Loans or Commitments hereunder at such time, including
the latest maturity date of any Extended Term Loan, any Extended Revolving
Commitment, any Incremental Term Loans and

 

21

--------------------------------------------------------------------------------


 

any Incremental Revolving Commitments, in each case as extended in accordance
with this Agreement from time to time.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the aggregate LC Exposure at such time.

 

“LCT Election” has the meaning set forth in Section 1.07(f).

 

“LCT Test Date” has the meaning set forth in Section 1.07(f).

 

“Lead Arrangers” means J.P. Morgan Securities LLC, Deutsche Bank Securities Inc.
and Wells Fargo Securities, LLC, in their capacity as joint lead arrangers and
joint bookrunners under this Agreement.

 

“Lenders” means each Person that was a lender on the Closing Date and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or an Additional Credit Extension Amendment, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.  Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement (including each Existing Letter of Credit).

 

“Letter of Credit Sublimit” as the meaning set forth in Section 2.05.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. 
Notwithstanding the foregoing, if the LIBO Rate as determined above for the
Tranche B Term Loans for any Interest Period would be less than 1.00%, then the
LIBO Rate for the Tranche B Term Loans for such Interest Period shall instead be
1.00%.

 

“LIBO Screen Rate” has the meaning provided in the definition of “LIBO Rate.”

 

“Licensed Personnel” has the meaning set forth in Section 3.21.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or other arrangement to provide priority or preference with respect
to such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party (other than customary rights of first
refusal and tag, drag and similar rights in joint venture agreements (other than
any such agreement in respect of any Subsidiary)) with respect to such
securities.

 

22

--------------------------------------------------------------------------------


 

“Limitation” means a revocation, suspension, termination, impairment, probation,
limitation, nonrenewal, forfeiture, declaration of ineligibility, loss of status
as a participating provider in any Third Party Payor Arrangement, and the loss
of any other rights.

 

“Limited Condition Transaction” means (i) any acquisition by one or more of the
Borrower or its Restricted Subsidiaries of any assets, business or Person whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing, (ii) any permitted Investment whose consummation is not
conditioned on the availability of, or on obtaining, third party financing and
(iii) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations of the
Borrower to any of the Secured Parties under this Agreement and each other Loan
Document, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each other Loan Document, and (c) the due and punctual
payment and performance in full of all the obligations of each other Loan Party
under or pursuant to the Collateral Agreement and each other Loan Document. 
Notwithstanding the foregoing, the term “Loan Document Obligations” shall not
include any amounts described above in respect of any Commitment or Loan that is
subordinated in right of payment or security to any other Commitment or Loan.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the promissory
notes, if any, executed and delivered pursuant to Section 2.09(e), (iii) any
Additional Credit Extension Amendment, (iv) the Security Documents, (v) the
Intercreditor Agreement, (vi) legal opinions issued in connection with the Loan
Documents, if any, (vii) Uniform Commercial Code filings, flood determinations
and any other documents prepared in connection with the other Loan Documents, if
any, and (viii) any other amendment or joinder to this Agreement.

 

“Loan Parties” means Holdings, the Borrower, the Subsidiary Loan Parties and
each Permitted Joint Venture Loan Party.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement or an Additional Credit Extension Amendment.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability (excluding
Revolving Loans and Swingline Loans or extensions of credit under any other
revolving credit or similar facility).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, liabilities, financial condition or results of operations of
Holdings, the Borrower and the Subsidiaries, taken as a whole, (b) the ability
of any Loan Party to perform any obligation under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.

 

“Material Disposition” means the sale by the Borrower or any Subsidiary of
assets (including the capital stock of a Subsidiary or a business unit) for
aggregate consideration (including amounts received in connection with
post-closing payment adjustments, earn-outs and noncompete payments) of at least
$15,000,000.

 

23

--------------------------------------------------------------------------------


 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Borrower and the Subsidiaries in an aggregate principal
amount exceeding $20,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

 

“Material Real Property” means a real property with a gross book value of at
least $5,000,000, as reasonably determined by the Borrower in good faith.

 

“Material Subsidiary” means, at any date of determination, each wholly owned
Restricted Subsidiary (when combined with the assets of such Subsidiary’s
Restricted Subsidiaries after eliminating intercompany obligations) (i) whose
total assets at the last day of the Test Period ending on the last day of the
most recent fiscal period for which financial statements pursuant to
Section 5.01(a) or (b) have been delivered were equal to or greater than 2.5% of
the Total Assets of the Borrower and the Restricted Subsidiaries at such date or
(ii) whose revenues during such Test Period were equal to or greater than 2.5%
of the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period (in the case of any determination relating to any Specified
Transaction, on a Pro Forma Basis including the revenues of any Person being
acquired in connection therewith), in each case determined in accordance with
GAAP; provided that if, at any time and from time to time after the Closing
Date, Restricted Subsidiaries that are not Material Subsidiaries (other than
Excluded Subsidiaries (except pursuant to clause (vii) of the definition
thereof)) have, in the aggregate, (a) total assets at the last day of such Test
Period equal to or greater than 5.0% of the Total Assets of the Borrower and the
Restricted Subsidiaries at such date or (b) revenues during such Test Period
equal to or greater than 5.0% of the consolidated revenues of the Borrower and
the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP, then the Borrower shall, on or prior to the date on which
financial statements for the last quarter of such Test Period are delivered
pursuant to this Agreement, designate in writing to the Administrative Agent one
or more of such Restricted Subsidiaries as Material Subsidiaries for each fiscal
period until this proviso is no longer applicable.

 

“Maturity Date” means (i) with respect to the Tranche B Term Loans, the Tranche
B Maturity Date, (ii) with respect to the Revolving Commitments, the Revolving
Maturity Date, (iii) with respect to any Incremental Term Loans or Incremental
Revolving Commitments, the final maturity date as specified in the applicable
Additional Credit Extension Amendment and (iv) with respect to any Class of
Extended Term Loans or Extended Revolving Commitments, the final maturity date
as specified in the applicable Additional Credit Extension Amendment with
respect thereto accepted by the respective Lender or Lenders; provided that, in
each case, if such day is not a Business Day, the Maturity Date shall be the
Business Day immediately succeeding such day.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Medical Services” means medical and health care services provided to a Person
by Licensed Personnel provided by a Loan Party and other respective employees,
independent contractors and leased personnel whether or not covered by a policy
of insurance issued by an insurer, and includes physician services, nurse
practitioner services and physician’s assistant services provided by Licensed
Personnel supplied by a Loan Party, its respective employees, independent
contractors and leased personnel to a Person for a valid and proper medical or
health purpose.

 

“Medicare and Medicaid Programs” means the programs established under Title
XVIII and XIX of the Social Security Act and any successor programs performing
similar functions.

 

“Merger” has the meaning set forth in the preamble to this Agreement.

 

“Merger Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

24

--------------------------------------------------------------------------------


 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations.  Each Mortgage shall be reasonably
satisfactory in form and substance to the Collateral Agent.

 

“Mortgaged Property” means, initially, each Material Real Property identified on
Schedule 1.01-A and includes each other Material Real Property with respect to
which a Mortgage is granted pursuant to Section 5.12 or 5.13.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans and other Indebtedness secured by Liens ranking pari passu or
junior to the Liens securing the Obligations) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event and (iii) the amount
of all taxes paid (or reasonably estimated to be payable) and the amount of any
reserves established to fund liabilities reasonably estimated to be payable, in
each case during the year that such event occurred or the next succeeding year
and that are directly attributable to such event (as determined reasonably and
in good faith by a Financial Officer); provided that no net proceeds calculated
in accordance with the foregoing of less than $2,500,000 realized in a single
transaction or series of related transactions shall constitute Net Proceeds.

 

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its subsidiaries as of such date (excluding cash and Permitted
Investments) minus (b) the consolidated current liabilities of the Borrower and
its subsidiaries as of such date (excluding current liabilities in respect of
Indebtedness).  Net Working Capital at any date may be a positive or negative
number.  Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.

 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(b).

 

“Non-Debt Fund Affiliate” shall mean any Affiliate of Holdings (other than
Holdings, the Borrower or any Subsidiary of the Borrower) that is not a Debt
Fund Affiliate.

 

“Non-Loan Party” means any Restricted Subsidiary of the Borrower that is not a
Loan Party.

 

“NPI” has the meaning set forth in Section 3.21(b).

 

“Obligations” means (a) Loan Document Obligations, (b) obligations of any Loan
Party arising under any Secured Hedge Agreement (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) and (c) Cash Management Obligations (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding); provided that the “Obligations” shall in no event include any
Excluded Swap Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“OID” means original issue discount.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery,

 

25

--------------------------------------------------------------------------------


 

enforcement, registration, filing or recording of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document.

 

“Otherwise Applied” means, with respect to any Net Proceeds, the amount of such
Net Proceeds that was (i) required to prepay the Loans pursuant to Section 2.11
or (ii) otherwise previously applied under the Loan Documents.

 

“Parent” means any Other Parent and any other Person that is a Subsidiary of any
Other Parent and of which the Borrower is a Subsidiary.  As used herein, “Other
Parent” means a Person of which the Borrower becomes a Subsidiary after the
Closing Date that is designated by the Borrower as an “Other Parent”; provided
that either (x) immediately after the Borrower first becomes a Subsidiary of
such Person, more than 50% of the voting stock of such Person shall be held by
one or more Persons that held more than 50% of the voting stock of the Borrower
or a Parent of the Borrower immediately prior to the Borrower first becoming
such Subsidiary or (y) such Person shall be deemed not to be an Other Parent for
the purpose of determining whether a Change of Control shall have occurred by
reason of the Borrower first becoming a Subsidiary of such Person.  The Borrower
shall not in any event be deemed to be a “Parent.”

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“Patriot Act” has the meaning set forth in Section 9.14.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit C or any
other form approved by the Collateral Agent.

 

“Permits” shall mean, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or operations
or to which such Person or any of its property or operations is subject.

 

“Permitted Acquisition” means any Investment by the Borrower or any of its
Restricted Subsidiaries consisting of (a) the acquisition of all or
substantially all of the assets of any other Person (a “Target”) or of assets
constituting a business unit, a division or line of business of a Target or a
facility of such Target (including research and development and related assets
in respect of any product) or (b) all or substantially all of the Equity
Interests of a Target, if as a result of such Investment (i) such Target becomes
a Restricted Subsidiary or (ii) such Target, in one transaction or a series of
related transactions, is amalgamated, merged or consolidated with or into, or
transfers or conveys substantially all of its assets (or such business unit,
division or line of business) to, or is liquidated into, the Borrower or a
Restricted Subsidiary; provided that the aggregate amount of Investments in
Non-Loan Parties by Loan Parties in connection with all Permitted Acquisitions
shall not, except as otherwise permitted by Section 6.04 (other than
Section 6.04(a)), exceed $25,000,000.

 

“Permitted Business” means (i) any business engaged in by the Borrower or any of
its Restricted Subsidiaries on the Closing Date and (ii) any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Borrower and its Restricted Subsidiaries are engaged on the Closing Date.

 

“Permitted Debt” means Indebtedness (including Acquired Indebtedness) incurred
or assumed by the Borrower and any Restricted Subsidiary in the form of loans or
debt securities; provided that, except in the case of Refinancing Debt
Securities, to the extent such Indebtedness is in the form of senior term loans
secured by Liens ranking pari passu with the Liens securing the Obligations, the
provisions of Section 2.20(e)(iii) shall apply to any such Indebtedness as if
such Indebtedness were a Class of Incremental Term Loans that is pari passu in
right of payment

 

26

--------------------------------------------------------------------------------


 

and security with the Tranche B Term Loans); provided, further that (A) except
in the case of Refinancing Debt Securities, immediately after the incurrence or
assumption of such Indebtedness and the use of proceeds thereof, no Event of
Default shall be continuing or result therefrom (but if the primary purpose of
incurring any Permitted Debt is to finance a Limited Condition Transaction, such
Event of Default shall be limited to an Event of Default under Section 7.01(a),
(b), (h) or (i)), (B) to the extent such Indebtedness is in the form of loans,
the provisions of Section 2.20(e)(i)(B) and Section 2.20(e)(i)(C) shall apply to
any such Indebtedness as if such Indebtedness were a Class of Incremental Term
Loans, (C) to the extent such Indebtedness is in the form of bonds, such
Indebtedness does not mature or have scheduled amortization or payments of
principal (other than customary “AHYDO catch up payments”, customary offers to
repurchase and prepayment events upon a change of control, asset sale or event
of loss and a customary acceleration right after an event of default) prior to
the Tranche B Maturity Date at the time such Indebtedness is issued, (D) such
Indebtedness shall not be secured by any assets of the Loan Parties other than
Collateral and, if secured by the Collateral shall either be secured by Liens
ranking pari passu with the Liens securing the Obligations that are subject to a
First Lien Intercreditor Agreement with the Collateral Agent or by Liens ranking
junior to the Liens securing the Obligations pursuant to a Junior Lien
Intercreditor Agreement, (E) the covenants, events of default and prepayment
events applicable to such other Indebtedness shall be substantially similar to,
or no more favorable (taken as a whole), than the terms of this Agreement, in
each case as reasonably determined by the Borrower (except for restrictions that
apply only after the Latest Maturity Date) and (F) Non-Loan Parties may not
incur Indebtedness pursuant to this definition if, after giving Pro Forma Effect
to such incurrence, the aggregate amount of Indebtedness of Non-Loan Parties
incurred pursuant to this paragraph then outstanding, together with any
Indebtedness incurred by Non-Loan Parties pursuant to clause (vii) of
Section 6.01, would exceed the greater of $25,000,000 and 2.5% of Total Assets,
in each case determined at the such time of incurrence.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.05,

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or if more
than 30 days overdue, are unfiled and no other action has been taken to enforce
such Liens or that are being contested in good faith and by appropriate actions,
in each case if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP or the equivalent
accounting principles in the relevant local jurisdiction;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, other social
security benefits or other insurance-related obligations (including, but not
limited to, in respect of deductibles, self-insured retention amounts and
premiums and adjustments thereto),

 

(d)           deposits and pledges to secure the performance of bids, trade
contracts, leases, public or statutory obligations, progress payments, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business,

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under paragraph (j) of Section 7.01,

 

(f)            minor survey exceptions, easements or reservations of rights for
others for, licenses, zoning restrictions, rights-of-way, sewers, electric
lines, telegraph and telephone lines and other similar purposes, minor defects
or irregularities of title and other similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not either detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary, in each case in any material respect, taken as a
whole,

 

(g)           landlords’ and lessors’ and other like Liens in respect of rent
not in default,

 

27

--------------------------------------------------------------------------------


 

(h)           any Liens shown on the title insurance policies in favor of the
Collateral Agent insuring the Liens of the Mortgages,

 

(i)            leases or subleases which are subordinate to the Lien of any
Mortgage, and

 

(j) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holder” means any of the following:  (i) any of the Permitted
Investors or their respective Affiliates, (ii) any investment fund or vehicle
managed, sponsored or advised by a Permitted Investor or any Affiliate thereof,
and any Affiliate of or successor to any such investment fund or vehicle,
(iii) each partner, officer, director, principal or member of the Permitted
Investors or any Affiliate of the Permitted Investors and (iv) any Person acting
in the capacity of an underwriter (solely to the extent that and for so long as
such Person is acting in such capacity) in connection with a public or private
offering of capital stock of any Parent or the Borrower.

 

“Permitted Initial Revolving Loan Borrowing Purposes” means one or more
Borrowings of Revolving Loans that, do not in the aggregate, exceed $5,000,000
(i) to finance the Transactions and Transaction Expenses, (ii) for working
capital needs and (iii) to fund working capital and other purchase price
adjustments under the Acquisition Agreement (including with respect to the
amount of all cash, Permitted Investments and marketable securities to be
acquired).  In addition, Borrowings of Revolving Loans may be made on the
Closing Date to fund certain OID or upfront fees in connection with the Tranche
B Term Loans and Revolving Commitments as agreed with the Arrangers.

 

“Permitted Investments” means:

 

(a)           United States dollars or, in the case of any Restricted Subsidiary
which is not a Domestic Subsidiary, any other currencies held from time to time
in the ordinary course of business,

 

(b)           direct obligations of, or obligations of the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof,

 

(c)           direct obligations issued by any state of the United States of
America or any political subdivision of any such state, or any public
instrumentality thereof, in each case having maturities of not more than
12 months from the date of acquisition,

 

(d)           investments in commercial paper maturing within 365 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating from S&P or Moody’s of at least A2 or P2, respectively,

 

(e)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 365 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof that has a combined
capital and surplus and undivided profits of not less than $500,000,000,

 

(f)            Indebtedness or preferred stock issued by Persons with a rating
of “A” or higher from Standard & Poor’s Rating Services or “A2” or higher from
Moody’s Investors Service, Inc.  with maturities of 12 months or less from the
date of acquisition,

 

28

--------------------------------------------------------------------------------


 

(g)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (b) above and entered into with
a financial institution satisfying the criteria described in clause (e) above,
and

 

(h)           investments in money market funds that comply with the criteria
set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
substantially all of whose assets are invested in investments of the type
described in clauses (a) through (g) above.

 

“Permitted Investors” means Welsh Carson, Anderson & Stowe XII, L.P., Select
Medical Corporation and any successors in interest thereto.

 

“Permitted Joint Venture” means any investment by which the Borrower or any
Subsidiary Loan Party acquires at least 10% but not more than 99% of the Equity
Interests of any Person; provided that the primary business of such Person is
(x) to own, lease or operate facilities which provide health care related
services or (y) to provide health care related services or any related services
to a health care facility or business.

 

“Permitted Joint Venture Loan Party” means any Permitted Joint Venture which
(x) is a Restricted Subsidiary of the Borrower or any Subsidiary Loan Party and
(y) satisfies the terms of the Collateral and Guarantee Requirement (without
regard to its potential classification as an Excluded Subsidiary).

 

“Permitted Liens” has the meaning set forth in Section 6.02.

 

“Permitted Real Estate Joint Venture” means any Permitted Joint Venture which is
a subsidiary and owns real property used in the business of the Borrower or any
Subsidiary; provided that such Permitted Real Estate Joint Venture is not
engaged in any business or activity other than the ownership of such real
property and activities incidental thereto.

 

“Permitted Refinancing” means any Indebtedness of the Borrower or any of its
Restricted Subsidiaries issued in exchange for, or the net proceeds of which are
used to extend, renew, refund, refinance, replace, defease or discharge other
Indebtedness of the Borrower or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:

 

(a)           the principal amount (or accreted value, if applicable) of such
Permitted Refinancing does not exceed the principal amount (or accreted value,
if applicable) of the Indebtedness extended, renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees, commissions, discounts and expenses, including
premiums, incurred in connection therewith),

 

(b)           either (a) such Permitted Refinancing has a final maturity date
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, renewed, refunded, refinanced, replaced, defeased
or discharged or (b) all scheduled payments on or in respect of such Permitted
Refinancing (other than interest payments) shall be at least 91 days following
the final scheduled maturity of the Loans,

 

(c)           if the Indebtedness being extended, renewed, refunded, refinanced,
replaced, defeased or discharged is Subordinated Indebtedness, such Permitted
Refinancing is subordinated in right of payment to the Obligations on terms at
least as favorable to the holders of the Obligations as those contained in the
documentation governing the Subordinated Indebtedness being extended, renewed,
refunded, refinanced, replaced, defeased or discharged,

 

(d)           such Indebtedness is incurred (i) by the Borrower or by any
Restricted Subsidiary who is the obligor on the Indebtedness being renewed,
refunded, refinanced, replaced, defeased or discharged, (ii) by any Loan Party
if the obligor on the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged is a Loan Party; or by any Non-Loan Party if
the obligor on the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged is a Non-Loan Party, and

 

29

--------------------------------------------------------------------------------


 

(e)           such Indebtedness is not secured by any assets other than the
assets that secured the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged and if the Liens securing such Indebtedness
were subject to a First Lien Intercreditor Agreement or Junior Lien
Intercreditor Agreement with the Collateral Agent, the Liens securing such new
Indebtedness shall be subject to a First Lien Intercreditor Agreement or Junior
Lien Intercreditor Agreement, as applicable, with the Collateral Agent on terms
not less favorable to the Secured Parties than the terms of such existing First
Lien Intercreditor Agreement or Junior Lien Intercreditor Agreement, as
applicable.

 

“Permitted Security” means (a) common stock of Holdings or (b) Qualified
Preferred Stock, in each case (i) (x) issued to the Permitted Investors for cash
or (y) issued to any other Person that makes an equity investment in Holdings in
connection with the Transactions and (ii) the proceeds of which are contributed
by Holdings to the Borrower in exchange for common stock or as a capital
contribution.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) that is subject to the provisions of Title IV or Section 302 of ERISA or
Section 412 of the Code, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Event” means:

 

(a)           any sale, transfer or other disposition (excluding pursuant to a
sale and leaseback transaction permitted under Section 6.06) of any property or
asset of Holdings, the Borrower or any Restricted Subsidiary in excess of
$2,500,000 per transaction (or series of related transactions) and $5,000,000 in
any fiscal year, other than dispositions described in clauses (a), (b), (c) and
(d) of Section 6.05, or

 

(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of Holdings, the Borrower or any Restricted Subsidiary with a fair value
immediately prior to such event equal to or greater than $2,500,000, or

 

(c)           the incurrence by Holdings, the Borrower or any Restricted
Subsidiary of (x) any Refinancing Indebtedness or (y) any Indebtedness not
permitted under Section 6.01.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect for dollars at
its principal office in New York City, each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.07.

 

“Pro Forma Compliance” means, with respect to the Financial Covenant, compliance
on a Pro Forma Basis in accordance with Section 1.07.

 

“Proposed Change” has the meaning set forth in Section 9.02(b).

 

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

 

“Qualified Counterparty” means any Person which is a party to a Swap Agreement
permitted by Section 6.07 or a Cash Management Agreement with the Borrower or
any Restricted Subsidiary and that is or was a Lender,

 

30

--------------------------------------------------------------------------------


 

an Agent, an Arranger or an Affiliate of a Lender, an Agent or an Arranger on
the Closing Date or at the time it enters into such Swap Agreement or Cash
Management Agreement, as applicable, in its capacity as a party thereto.

 

“Qualified IPO” means the issuance by Borrower or any direct or indirect parent
company of Borrower of its common Equity Interests in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Exchange Act (whether alone or in
connection with a secondary public offering).

 

“Qualified Preferred Stock” means common stock or preferred stock of Holdings
that (a) does not require the payment of cash dividends (it being understood
that cumulative dividends shall be permitted), (b) is not mandatorily redeemable
pursuant to a sinking fund obligation or otherwise prior to the date that is 180
days after the Latest Maturity Date at the time of incurrence thereof (other
than upon an event of default or change of control; provided that any such
payment is subordinated (whether by contract or pursuant to Holdings’ charter or
the certificate of designations of such preferred stock) in right of payment to
the Obligations on the terms set forth in the certificate of incorporation of
Holdings in existence on the Closing Date or such other terms reasonably
satisfactory to the Administrative Agent), (c) contains no maintenance
covenants, other covenants materially adverse to the Lenders or remedies (other
than voting rights) and (d) is convertible only into common equity of Holdings
or securities that would constitute Qualified Preferred Stock.

 

“Qualified Proceeds” means any of the following or any combination of the
following:

 

(a)                                 Investments permitted under Section 6.04,

 

(b)                                 the Fair Market Value of assets that are
used or useful in a Permitted Business, and

 

(c)                                  the Fair Market Value of the Equity
Interests of any Person engaged primarily in a Permitted Business if such Person
is a non-wholly owned Restricted Subsidiary prior to such transaction or, if in
connection with the receipt by the Borrower or any of its Restricted
Subsidiaries of such Equity Interests, such Person becomes a Restricted
Subsidiary or such Person is merged or consolidated into the Borrower or any
Restricted Subsidiary.

 

“Refinancing Debt Securities” means any Permitted Debt designated as
“Refinancing Debt Securities” in a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent on or prior to the date such
Permitted Debt is incurred.

 

“Refinancing Indebtedness” means (i) any Refinancing Term Loans, (ii) any
Refinancing Revolving Commitments and (iii) any Refinancing Debt Securities.

 

“Refinancing Revolving Commitments” means any Incremental Revolving Commitments
that are designated by a Responsible Officer of the Borrower as “Refinancing
Revolving Commitments” in the applicable Additional Credit Extension Amendment;
provided that on the date of effectiveness thereof the Borrower reduces the
aggregate amount of a Class of Revolving Commitments, Extended Revolving
Commitments or previously established Incremental Revolving Commitments by a
corresponding amount.

 

“Refinancing Term Loans” means any Incremental Term Loans that are designated by
a Responsible Officer of the Borrower as “Refinancing Term Loans” in the
applicable Additional Credit Extension Amendment.

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Reimbursement Approvals” means, with respect to all Government Programs, any
and all certifications, provider numbers, provider agreements, participation
agreements, accreditations and any other similar agreements with or approvals by
any Governmental Authority or other Person.

 

“Rejection Notice” has the meaning specified in Section 2.11(g).

 

31

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, members, partners, officers, employees,
agents, advisors and other representatives of such Person and such Person’s
Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, into or from any building, structure,
facility or fixture.

 

“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(c).

 

“Repricing Transaction” means (a) any prepayment or repayment of Tranche B Term
Loans with the proceeds of, or any conversion of Tranche B Term Loans into, any
new or replacement tranche of first lien term loans the primary purpose of which
is to effectively reduce the Yield applicable to such Tranche B Term Loans or
(b) any amendment relating to the Tranche B Term Loans, the primary purpose of
which is to effectively reduce the Yield applicable to Tranche B Term Loans;
provided that any refinancing or repricing of Tranche B Term Loans in connection
with (i) a Qualified IPO, (ii) any Transformative Acquisition or (iii) a
transaction that would result in a Change of Control shall, in each case, not
constitute a Repricing Transaction.  Any determination by the Administrative
Agent with respect to whether a Repricing Transaction shall have occurred shall
be conclusive and binding on all Lenders holding the Tranche B Term Loans.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the aggregate Revolving
Exposures, outstanding Term Loans and unused Commitments at such time
(disregarding any of the foregoing of a Defaulting Lender).

 

“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and unused Revolving Commitments at such
time (disregarding any of the foregoing of a Defaulting Lender).

 

“Requirement of Law” means, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief operating officer, chief
administrative officer, secretary or assistant secretary, treasurer or assistant
treasurer or other similar officer or Person performing similar functions of a
Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Holdings, the Borrower or any Restricted Subsidiary, or any payment thereon
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests; provided
that the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of a Restricted Subsidiary by the Borrower or a Restricted
Subsidiary shall not constitute a Restricted Payment but shall constitute an
Investment.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of (a) the Revolving Maturity Date and (b) the
date of termination of the Revolving Commitments.

 

32

--------------------------------------------------------------------------------


 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to this Agreement.  The aggregate amount of the Lenders’ Revolving
Commitments on the Closing Date is set forth on Schedule 2.01.

 

“Revolving Commitment Increase” has the meaning set forth in Section 2.20(a).

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means the Loans made pursuant to clauses (b) and (c) of
Section 2.01.

 

“Revolving Maturity Date” means June 1, 2020.

 

“S&P” means Standard & Poor’s Ratings Group, Inc.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive, country-based Sanctions (at
the time of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the European Union or Her Majesty’s Treasury of the United
Kingdom, (b) any other Person located, organized or ordinarily resident in a
Sanctioned Country or (c) any Person 50% or more of the Equity Interests of
which are owned by one or more Persons referenced in clause (a).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
European Union or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Second Lien Agent” means Deutsche Bank AG New York Branch, in its capacity as
administrative agent and collateral agent for the Lenders under the Second Lien
Loan Documents.

 

“Second Lien Credit Agreement” means the Second Lien Credit Agreement dated as
of the Closing Date, among Holdings, the Borrower, the lenders from time to time
party thereto and the Second Lien Agent, as administrative agent and collateral
agent and the other agents party thereto, as the same may be renewed, extended,
modified, supplemented, amended or amended and restated from time to time.

 

“Second Lien Loan Documents” means the Second Lien Credit Agreement, the
Intercreditor Agreement and the other “Loan Documents” (as defined in the Second
Lien Credit Agreement).

 

“Second Lien Term Loans” means the “Term Loans” as defined in the Second Lien
Credit Agreement.

 

“Secured Hedge Agreement” means any Swap Agreement permitted by Section 6.07
that is entered into by and between the Borrower or any Restricted Subsidiary
and any Qualified Counterparty.

 

“Secured Indebtedness” at any date means the aggregate principal amount of Total
Indebtedness outstanding at such date that consists of Indebtedness that in each
case is then secured by Liens on any property or assets of Borrower or its
Subsidiaries.

 

33

--------------------------------------------------------------------------------


 

“Secured Net Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Secured Net Indebtedness as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

 

“Secured Parties” means (a) the Lenders, (b) the Collateral Agent, (c) the
Administrative Agent, (d) the Issuing Bank, (e) each Qualified Counterparty and
(f) the successors and assigns of each of the foregoing.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

“Security Documents” means the Collateral Agreement, the Mortgages, the
Intellectual Property Security Agreements (if applicable), and each other
security agreement or other instrument or document executed and delivered
pursuant to Section 5.12 or 5.13 to secure any of the Obligations.

 

“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans that have the same maturity date,
amortization and interest rate provisions and that are designated as part of
such “series” pursuant to the applicable Additional Credit Extension Amendment.

 

“Services Agreements” means (i) the Tax Sharing Agreement by and among Select
Medical Holdings Corporation and Concentra Group Holdings, Inc. dated as of the
date hereof and (ii) the Shared Services Agreement between Select Medical
Corporation and Concentra dated as of the date hereof.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital.  The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

“Specified Acquisition Agreement Representations” means such of the
representations and warranties made by or with respect to Concentra and its
Subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that Initial Borrower has (or its applicable
Affiliate has) the right (taking into account any applicable cure provisions),
pursuant to the Acquisition Agreement, to terminate its (or such Affiliate’s)
obligation under the Acquisition Agreement to consummate the Target Acquisition
(or the right not to consummate the Target Acquisition pursuant to the
Acquisition Agreement) as a result of a breach of such representations and
warranties.

 

“Specified Indebtedness” has the meaning set forth in Section 6.08(b).

 

“Specified Representations” means those representations and warranties made by
the Loan Parties in Section 3.01(a) (with respect to organizational existence
only), Section 3.01(b) (as relates to the execution, delivery and performance of
the Loan Documents), Section 3.02 (as relates to due authorization, execution,
delivery and enforceability of the Loan Documents), Section 3.03 (with respect
to charter documents or, except to the extent such conflict has not resulted in
a Material Adverse Effect (as defined in the Acquisition Agreement on the date
hereof), any laws binding on the Loan Parties or their respective properties and
limited to execution, delivery and performance of the Loan Documents, borrowing
under, guaranteeing under and granting of security interests in the Collateral),
Section 3.08, Section 3.15, Section 3.16, the last sentence of Section 3.19(a),
Section 3.19(b)(i) and (b)(ii) and Section 3.20.

 

“Specified Transactions” means (a) the Transactions, any acquisition (including
a Permitted Acquisition), any Material Disposition, any sale, transfer or other
disposition that results in a Person ceasing to be a Restricted

 

34

--------------------------------------------------------------------------------


 

Subsidiary, any involuntary disposition, any Investment that results in a Person
becoming a Restricted Subsidiary, in each case, whether by merger, consolidation
or otherwise, any incurrence or repayment of Indebtedness, any Restricted
Payment, any designation of a Restricted Subsidiary as an Unrestricted
Subsidiary and any redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary or (b) any other event that by the terms of the Loan Documents
requires Pro Forma Compliance with a test or covenant or requires such test or
covenant to be calculated on a Pro Forma Basis.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the bank serving as the Administrative Agent
is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subordinated Indebtedness” means Indebtedness of Holdings, the Borrower or any
Subsidiary that is subordinated in right of payment to the Obligations expressly
by its terms.

 

“Subsequent Transaction” has the meaning set forth in Section 1.07(f).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

 

“Subsidiary” means any subsidiary of the Borrower, other than any Permitted
Joint Venture that is not a Permitted Joint Venture Loan Party.

 

“Subsidiary Loan Party” means any Domestic Subsidiary (other than an Excluded
Subsidiary or any Consolidated Practice).

 

“Succeeding Holdings” has the meaning set forth in the definition of “Holdings.”

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the aggregate Swingline
Exposure at such time.

 

35

--------------------------------------------------------------------------------


 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder, together with its successors in such capacity.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Swingline Sublimit” as the meaning set forth in Section 2.04.

 

“Target Acquisition” has the meaning set forth in the preamble to this
Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Lender” means, at any time, any Lender that has a Term Loan at such time.

 

“Term Loans” means the Tranche B Term Loans, the Incremental Term Loans of each
series, the Replacement Term Loan and the Extended Term Loans of each series,
collectively, or as the context may require.

 

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination.

 

“Third Party Payor” means any Government Program and any quasipublic agency,
Blue Cross, Blue Shield and any managed care plans and organizations, including
health maintenance organizations and preferred provider organizations and
private commercial insurance companies and any similar third party arrangements,
plans or programs for payment or reimbursement in connection with health care
services, products or supplies.

 

“Third Party Payor Arrangement” means any arrangement, plan or program for
payment or reimbursement by any Third Party Payor in connection with the
provision of healthcare services, products or supplies.

 

“Total Assets” means, as of any date of determination, the amount that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on the most recent consolidated balance sheet of the Borrower and
the Restricted Subsidiaries at such date (and, in the case of any determination
relating to any Specified Transaction, on a Pro Forma Basis including any
property or assets being acquired in connection therewith).

 

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and the Subsidiaries outstanding as of such date,
in the amount that would be reflected on a balance sheet prepared as of such
date on a consolidated basis in accordance with GAAP.

 

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Indebtedness as of the last day of such Test Period
to (b) Consolidated EBITDA for such Test Period.

 

“Tranche B Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche B Term Loan hereunder on the Closing Date,
expressed as an amount representing the maximum principal amount of the Tranche
B Term Loan to be made by such Lender hereunder, as such commitment may be
reduced or increased from time to time pursuant to this Agreement.

 

“Tranche B Maturity Date” means June 1, 2022.

 

“Tranche B Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Permitted Investors, any direct or indirect parent company of the Borrower, the
Borrower or any of its (or their) Subsidiaries in connection with the
Transactions (including payments to officers, employees and directors as change
of control payments, severance payments, special or retention bonuses and
charges for repurchase or rollover of, or modifications to, stock options and/or
restricted stock).

 

36

--------------------------------------------------------------------------------


 

“Transactions” means, collectively, (a) the Target Acquisition and other related
transactions contemplated by the Acquisition Agreement, (b) the Merger and other
related transactions contemplated by the Merger Agreement, (c) the Equity
Contribution, (d) the borrowing of the Second Lien Term Loans, (e) the funding
of the Tranche B Term Loans and the initial Revolving Loans (to the extent
borrowed for any Permitted Initial Revolving Loan Borrowing Purposes, if any)
borrowed on the Closing Date and the execution and delivery of Loan Documents to
be entered into on the Closing Date and (f) the payment of Transaction Expenses.

 

“Transformative Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or (b) if
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition, would not provide the Borrower and its Subsidiaries with
adequate flexibility under this Agreement for the continuation and/or expansion
of their combined operations following such consummation, as determined by the
Borrower acting in good faith.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 5.14 subsequent to the Closing Date.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.17(e)(ii)(B)(3).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment, by (ii) the then
outstanding principal amount of such Indebtedness; provided that the effects of
any prepayments made on such Indebtedness shall be disregarded in making such
calculation.

 

“wholly owned” means with respect to any Person, a subsidiary of such Person all
the outstanding Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable law) are owned by such Person and/or by one or more wholly owned
subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in ERISA.

 

“Yield” for any Indebtedness on any date of determination will be determined by
the Administrative Agent utilizing (a) if applicable, any “LIBOR floor”
applicable to such Indebtedness on such date, (b) the interest margin for such
Indebtedness on such date, and (c) the issue price of such Indebtedness (after
giving effect to any OID (with OID being equated to interest based on an assumed
four-year average life to maturity on a straight-line basis)) or upfront fees
(which shall be deemed to constitute like amounts of OID) paid to the market in
respect of such Indebtedness but excluding customary arranger, underwriting,
commitment, structuring, ticking, unused line, amendment fees and other similar
fees not paid generally to all lenders in the primary syndication of such
Indebtedness.

 

SECTION 1.02              Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

SECTION 1.03              Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding

 

37

--------------------------------------------------------------------------------


 

masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.” 
The word “will” shall be construed to have the same meaning and effect as the
word “shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements, amendment and
restatements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

SECTION 1.04              Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time, provided that
if the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision (including any definition) hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.  In addition, notwithstanding any other provision
contained herein, (i) the definitions set forth in the Loan Documents and any
financial calculations required by the Loan Documents shall be computed to
exclude any change to lease accounting rules from those in effect pursuant to
Financial Accounting Standards Board Accounting Standards Codification 840
(Leases) and other related lease accounting guidance as in effect on the Closing
Date and (ii) all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made, without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of Holdings, the Borrower or any Subsidiary at “fair
value”, as defined therein.

 

SECTION 1.05              [Reserved].

 

SECTION 1.06              Available Amount Transactions.  If more than one
action occurs on any given date the permissibility of the taking of which is
determined hereunder by reference to the amount of the Available Amount
immediately prior to the taking of such action, the permissibility of the taking
of each such action shall be determined independently and in no event may any
two or more such actions be treated as occurring simultaneously.

 

SECTION 1.07              Pro Forma Calculations.

 

(a)                                 Notwithstanding anything to the contrary
herein, financial ratios and tests, including the First Lien Net Leverage Ratio,
the Secured Net Leverage Ratio and the Total Net Leverage Ratio, and compliance
with covenants determined by reference to Consolidated EBITDA or Total Assets,
shall be calculated in the manner prescribed by this Section 1.07; provided,
that notwithstanding anything to the contrary in clauses (b), (c), (d) or (f) of
this Section 1.07, (A) when calculating any such ratio or test for purposes of
(i) the definition of “Applicable Rate”, and (ii) Section 6.12 (other than for
the purpose of determining Pro Forma Compliance with Section 6.12), the events
described in this Section 1.07 that occurred subsequent to the end of the
applicable Test Period shall not be given Pro Forma Effect and cash and
Permitted Investments included on the consolidated balance sheet of the Borrower
and its Restricted Subsidiaries as of the date of the event for which the
calculation of any such ratio is made shall be taken into account in lieu of
cash or Permitted Investments as of the last day of the relevant Test Period and
(B) when calculating any such ratio or test for purposes of the incurrence of
any Indebtedness, cash and Permitted Investments resulting from the incurrence
of any such Indebtedness shall be excluded from the pro forma calculation of any
applicable ratio or test.  In addition, whenever a financial ratio or test is to
be calculated on a Pro Forma Basis, the reference to the “Test Period” for
purposes of calculating such financial ratio or test shall be deemed to be a
reference to, and shall be based on, the most recently ended Test Period for
which internal financial

 

38

--------------------------------------------------------------------------------


 

statements of the Borrower are available (as determined in good faith by the
Borrower) (it being understood that for purposes of determining Pro Forma
Compliance with Section 6.12, if no Test Period with an applicable level cited
in Section 6.12 has passed, the applicable level shall be the level for the
first Test Period cited in Section 6.12 with an indicated level).

 

(b)                                 For purposes of calculating any financial
ratio or test or compliance with any covenant determined by reference to
Consolidated EBITDA or Total Assets, Specified Transactions (with any incurrence
or repayment of any Indebtedness in connection therewith to be subject to clause
(d) of this Section 1.07) that (i) have been made during the applicable Test
Period or (ii) if applicable as described in clause (a) above, have been made
subsequent to such Test Period and prior to or substantially concurrently with
the event for which the calculation of any such ratio is made shall be
calculated on a Pro Forma Basis assuming that all such Specified Transactions
(and any increase or decrease in Consolidated EBITDA, Total Assets and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period (or, in
the case of Total Assets, on the last day of the applicable Test Period).  If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any of its Restricted Subsidiaries since the beginning
of such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.07, then such financial ratio or
test (or Total Assets) shall be calculated to give Pro Forma Effect thereto in
accordance with this Section 1.07.

 

(c)                                  Whenever Pro Forma Effect is to be given to
a Specified Transaction, the pro forma calculations shall be made in good faith
by a responsible financial or accounting officer of the Borrower and, in the
case of any “Test Period” determined by reference to internal financial
statements of the Borrower (as opposed to the financial statements most recently
delivered pursuant to Section 5.01(a) or Section 5.01(b)), as set forth in a
certificate of a responsible financial or accounting officer of the Borrower
(with supporting calculations), and may include, for the avoidance of doubt, the
amount of “run-rate” cost savings, operating expense reductions and synergies
resulting from or relating to, any Specified Transaction (including the
Transactions) to the extent permitted by the definition of “Consolidated
EBITDA.”

 

(d)                                 In the event that the Borrower or any
Restricted Subsidiary incurs (including by assumption or guarantees) or repays
(including by repurchase, redemption, repayment, retirement, discharge,
defeasance or extinguishment) any Indebtedness (in each case, other than
Indebtedness incurred or repaid (other than Indebtedness incurred or repaid
(other than any repayment from the proceeds of other Indebtedness) under any
revolving credit facility unless such Indebtedness has been permanently repaid
and not replaced)) subsequent to the end of the applicable Test Period and prior
to or simultaneously with the event for which the calculation of any such ratio
is made, then such financial ratio or test shall be calculated giving Pro Forma
Effect to such incurrence, assumption, guarantee, repurchase, redemption,
repayment, retirement, discharge, defeasance or extinguishment of Indebtedness,
or such issuance, repurchase or redemption of Disqualified Stock, in each case
to the extent required, as if the same had occurred on the last day of the
applicable Test Period.

 

(e)                                  [Reserved]

 

(f)                                   As relates to any action being taken
solely in connection with a Limited Condition Transaction, for purposes of:

 

(i)                  determining compliance with any provision of this Agreement
(other than the Financial Covenant) which requires the calculation of any
financial ratio or test, including the First Lien Net Leverage Ratio, Secured
Net Leverage Ratio and Total Net Leverage Ratio, or

 

(ii)               testing availability under baskets set forth in this
Agreement (including baskets determined by reference to Consolidated EBITDA or
Total Assets),

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction (and

 

39

--------------------------------------------------------------------------------


 

the other transactions to be entered into in connection therewith, including any
incurrence of Indebtedness and the use of proceeds thereof, as if they had
occurred on the first day of the most recent Test Period ending prior to the LCT
Test Date (except with respect to any incurrence or repayment of Indebtedness
for purposes of the calculation of any leverage-based test or ratio, which shall
in each case be treated as if they had occurred on the last day of such Test
Period)), the Borrower or any of its Restricted Subsidiaries would have been
permitted to take such action on the relevant LCT Test Date in compliance with
such ratio, test or basket, such ratio, test or basket shall be deemed to have
been complied with; provided that if financial statements for one or more
subsequent fiscal periods shall have become available, the Borrower may elect,
in its sole discretion, to redetermine all such ratios, tests or baskets on the
basis of such financial statements, in which case, such date of redetermination
shall thereafter be deemed to be the applicable LCT Test Date.  For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCT Test Date would have failed to have been complied with as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated EBITDA or Total Assets of the Borrower or the Person subject to
such Limited Condition Transaction, at or prior to the consummation of the
relevant transaction or action, such baskets, tests or ratios will not be deemed
to have failed to have been complied with as a result of such fluctuations.  If
the Borrower has made an LCT Election for any Limited Condition Transaction,
then in connection with any calculation of any ratio, test or basket
availability with respect to the incurrence of Indebtedness or Liens,  the
making of Restricted Payments, the making of any Investment, mergers, the
conveyance, lease or other transfer of all or substantially all of the assets of
the Borrower, the prepayment, redemption, purchase, defeasance or other
satisfaction of Indebtedness, or the designation of an Unrestricted Subsidiary
(each, a “Subsequent Transaction”) following the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement or irrevocable notice for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied (i) on a Pro Forma Basis assuming
such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated and (ii) assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have not been
consummated.

 

ARTICLE II

 

The Credits

 

SECTION 2.01              Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees (a) to make a Tranche B Term Loan to the
Borrower on the Closing Date in a principal amount not exceeding its Tranche B
Commitment (b) if requested by the Borrower, to make Revolving Loans to the
Borrower on the Closing Date in a principal amount not exceeding the aggregate
amounts specified or referred to in the definition of the term “Permitted
Initial Revolving Loan Borrowing Purposes” and (c) to make Revolving Loans to
the Borrower following the Closing Date and from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment (taking into account any Revolving Loans borrowed on the Closing
Date) (and, in the case of any Swingline Lender or Issuing Bank unless waived by
such Person in its sole discretion, that will not result in the aggregate amount
of the Revolving Loans and Swingline Loans funded by such Person, when
aggregated with the face amount of all Letters of Credit issued by such Person,
exceeding the amount of such Person’s Revolving Commitment).  The Borrower shall
designate in the relevant Borrowing Request whether each Borrowing will be
maintained as a Eurodollar Loan or an ABR Loan and, if such Borrowing is to be a
Eurodollar Borrowing, the Interest Period with respect thereto.  Amounts repaid
or prepaid in respect of Tranche B Term Loans may not be reborrowed.

 

SECTION 2.02              Loans and Borrowings.

 

(a)                                 Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

40

--------------------------------------------------------------------------------


 

(b)                                 Subject to Section 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $2,000,000.  At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $1,000,000. 
Borrowings of more than one Type and Class may be outstanding at the same time. 
There shall not at any time be more than a total of 20 Eurodollar Borrowings
outstanding.  Notwithstanding anything to the contrary herein, (1) an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the aggregate Revolving Commitments and (2) subject to
Section 2.04(a), a Swingline Loan may be in an aggregate amount (i) that is
equal to the entire unused balance of the aggregate Revolving Commitments or
(ii) that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e).

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Revolving Maturity Date or the Tranche B Maturity Date, as
applicable.

 

SECTION 2.03              Requests for Borrowings.  To request a Revolving
Borrowing or Tranche B Term Loan Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i)                  whether the requested Borrowing is to be a Revolving
Borrowing or a Tranche B Term Loan Borrowing,

 

(ii)               the aggregate amount of such Borrowing,

 

(iii)            the date of such Borrowing, which shall be a Business Day,

 

(iv)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing,

 

(v)              in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”, and

 

(vi)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04              Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding

 

41

--------------------------------------------------------------------------------


 

Swingline Loans exceeding $10,000,000 (the “Swingline Sublimit”), (ii) the
aggregate Revolving Exposures exceeding the aggregate Revolving Commitments or
(iii) unless otherwise consented by the Swingline Lender in its sole discretion,
the aggregate principal amount of outstanding Swingline Loans and Revolving
Loans of such Swingline Lender, when aggregated with the face amount of all
Letters of Credit issued by such Person, exceeding the amount of such Person’s
Revolving Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 2:00 p.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower maintained with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 12:00 noon, New York City time,
on any Business Day require the Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Revolving Lenders.  The Administrative Agent shall notify the Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent, any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

SECTION 2.05              Letters of Credit.

 

(a)                                 General.  Upon satisfaction of the
conditions specified in Section 4.01 on the Closing Date, each Existing Letter
of Credit will, automatically and without any action on the part of any Person,
be deemed to be a Letter of Credit issued hereunder for all purposes of this
Agreement and the other Loan Documents.  Subject to the terms and conditions set
forth herein, the Borrower may request the issuance of Letters of Credit for its
own account (or for the account of any of its Subsidiaries so long as the
Borrower is a co-applicant), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by

 

42

--------------------------------------------------------------------------------


 

the Borrower to, or entered into by the Borrower with, the Issuing Bank relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section 2.05), the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Exposure shall not exceed $25,000,000 (the “Letter of Credit Sublimit”),
(ii) no Revolving Lender’s Revolving Exposure shall exceed such Revolving
Lender’s Revolving Commitment and (iii) unless otherwise consented by the
Issuing Bank in its sole discretion, the aggregate principal amount of
outstanding Swingline Loans and Revolving Loans of such Issuing Bank, when
aggregated with the face amount of all Letters of Credit issued by such Issuing
Bank, shall not exceed the amount of such Issuing Bank’s Revolving Commitment.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
that is 12 months after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, 12 months after such renewal or
extension) and (ii) the date that is five (5) Business Days prior to the
Revolving Maturity Date (except to the extent cash collateralized or backstopped
pursuant to arrangements reasonably acceptable to the Issuing Bank and the
Administrative Agent).  Any Letter of Credit may provide for automatic extension
or renewal thereof for an additional period of up to 12 months (but in no event
shall such period renew or extend beyond the date referred to in clause (ii)).

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Revolving Lender, and each Revolving
Lender hereby acquires from the Issuing Bank, a participation in any such Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under any such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section 2.05, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Revolving Lender acknowledges and agrees that its obligation to assume and
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the Business Day immediately following the day that the Borrower receives notice
of such LC Disbursement; provided that, if such LC Disbursement is not less than
$2,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request (and, if the Borrower fails to reimburse such LC Disbursement
when due, the Borrower shall be deemed to have requested) in accordance with
Section 2.03 or 2.04 that such LC Disbursement be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan (and the
time for reimbursement of such LC Disbursement shall automatically be extended
to the

 

43

--------------------------------------------------------------------------------


 

Business Day following such request or deemed request).  If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Revolving Lenders and the Issuing Bank as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section 2.05 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.05,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.  Neither the Administrative
Agent, the Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement in accordance with paragraph (e) of this
Section 2.05.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to

 

44

--------------------------------------------------------------------------------


 

ABR Revolving Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section 2.05, then
Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section 2.05 to reimburse the Issuing Bank shall be for the account of such
Revolving Lender to the extent of such payment.

 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent and the successor Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of the Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, the Required Revolving Lenders)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Collateral Agent, in the name of
the Collateral Agent and for the benefit of the Lenders, an amount in cash equal
to 105% the LC Exposure as of such date plus any accrued and unpaid fees
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in paragraph (h) or
(i) of Section 7.01.  The Borrower also shall deposit cash collateral pursuant
to this paragraph as and to the extent required by Section 2.11(b) and
Section 2.22.  Each such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of the Required Revolving Lenders), be applied to satisfy other
obligations of the Borrower under this Agreement.  If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three (3) Business Days after all
Events of Default have been cured or waived.

 

(k)                                 Additional Issuing Banks.  The Borrower may
at any time, and from time to time, designate one or more additional Lenders to
act as an issuing bank under this Agreement with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) and such
Lender.  Any Lender designated as an issuing bank pursuant to this
Section 2.05(k) shall be deemed to be and shall have all the rights and
obligations of an “Issuing Bank” hereunder.

 

SECTION 2.06              Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable

 

45

--------------------------------------------------------------------------------


 

Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section 2.06 and may, in reliance upon such assumption and in its sole
discretion, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.07              Interest Elections.

 

(a)                                 Each Revolving Borrowing and Tranche B Term
Loan Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or as designated
by Section 2.03.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.07.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section 2.07 shall not apply to Swingline Loans, which
may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section 2.07, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                              the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing),

 

(ii)                           the effective date of the election made pursuant
to such Interest Election Request, which shall be a Business Day,

 

(iii)                        whether the resulting Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing, and

 

(iv)                       if the resulting Borrowing is a Eurodollar Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period.”

 

46

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.

 

(f)                                   Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.08              Termination and Reduction of Commitments.

 

(a)                                 Unless previously terminated, (i) the
Tranche B Commitments shall terminate at 5:00 p.m., New York City time, on the
Closing Date and (ii) the Revolving Commitments shall terminate on the Revolving
Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $500,000 and not less than $5,000,000 and (ii) the Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans and Swingline Loans and/or
cash collateralization of outstanding Letters of Credit in a manner reasonably
satisfactory to the applicable Issuing Bank and the Administrative Agent and in
a face amount equal to 105% of the outstanding amount of the applicable LC
Exposure in respect thereof), the aggregate Revolving Exposures would exceed the
aggregate Revolving Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section 2.08 at least three (3) Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section 2.08 shall be
irrevocable; provided that a notice of termination of the Revolving Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, or the closing of a refinancing
transaction, a sale of all or substantially all of the assets of the Borrower
and its Subsidiaries or a Change of Control, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent) on or prior to
the specified effective date if such condition is not satisfied.  Any
termination or reduction of the Commitments of any Class shall be permanent. 
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

SECTION 2.09              Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Revolving Loan of such Lender on the Revolving
Maturity Date, (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Tranche B Term Loan of such Lender as
provided in Section 2.10, and (iii) the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least 2 Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section 2.09 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(e)                                  Any Lender may request that Loans of any
Class made by it be evidenced by a promissory note.  In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.10              Amortization of Tranche B Term Loans.

 

(a)                                 The Borrower shall repay Tranche B Term Loan
Borrowings on each date set forth below in the aggregate principal amount set
forth opposite such date (as adjusted from time to time pursuant to
Section 2.11(e) and 2.11(i)):

 

Date

 

Amount (Percent of Principal)

September 30, 2015

 

$1,125,000 (0.25%)

December 31, 2015

 

$1,125,000 (0.25%)

March 31, 2016

 

$1,125,000 (0.25%)

June 30, 2016

 

$1,125,000 (0.25%)

September 30, 2016

 

$1,125,000 (0.25%)

December 31, 2016

 

$1,125,000 (0.25%)

March 31, 2017

 

$1,125,000 (0.25%)

June 30, 2017

 

$1,125,000 (0.25%)

September 30, 2017

 

$1,125,000 (0.25%)

December 31, 2017

 

$1,125,000 (0.25%)

March 31, 2018

 

$1,125,000 (0.25%)

June 30, 2018

 

$1,125,000 (0.25%)

September 30, 2018

 

$1,125,000 (0.25%)

December 31, 2018

 

$1,125,000 (0.25%)

March 31, 2019

 

$1,125,000 (0.25%)

June 30, 2019

 

$1,125,000 (0.25%)

September 30, 2019

 

$1,125,000 (0.25%)

December 31, 2019

 

$1,125,000 (0.25%)

March 30, 2020

 

$1,125,000 (0.25%)

June 30, 2020

 

$1,125,000 (0.25%)

September 30, 2020

 

$1,125,000 (0.25%)

December 31, 2020

 

$1,125,000 (0.25%)

March 31, 2021

 

$1,125,000 (0.25%)

 

48

--------------------------------------------------------------------------------


 

Date

 

Amount (Percent of Principal)

June 30, 2021

 

$1,125,000 (0.25%)

September 30, 2021

 

$1,125,000 (0.25%)

December 31, 2021

 

$1,125,000 (0.25%)

March 31, 2022

 

$1,125,000 (0.25%)

Tranche B Maturity Date

 

$419,625,000 (93.25%)

 

(b)                                 To the extent not previously paid, all
Tranche B Term Loans shall be due and payable on the Tranche B Maturity Date.

 

SECTION 2.11              Prepayment of Loans.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing of any Class of Loans, in
whole or in part, as selected by the Borrower in its sole discretion and subject
to the requirements of this Section 2.11.

 

(b)                                 In the event and on such occasion that the
aggregate Revolving Exposures exceed the aggregate Revolving Commitments, the
Borrower shall prepay Revolving Borrowings or Swingline Loans (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Collateral Agent pursuant to Section 2.05(j)) in an aggregate amount equal to
such excess.

 

(c)                                  In the event and on each occasion that any
Net Proceeds are received by or on behalf of Holdings, the Borrower or any
Restricted Subsidiary in respect of any Prepayment Event, the Borrower shall,
promptly after such Net Proceeds are received by Holdings, the Borrower or such
Restricted Subsidiary (and in any event not later than the fifth Business Day
after such Net Proceeds are received), prepay Term Loan Borrowings in an amount
equal to 100% of such Net Proceeds; provided that to the extent required by the
terms of any Permitted Debt that is secured by the Collateral on a pari passu
basis with the Obligations, the Borrower may, in lieu of prepaying Term Loans
with such portion of the Net Proceeds of any prepayment event described in
clause (a) or clause (b) of the definition of “Prepayment Event”, apply a
portion of such Net Proceeds (based on the respective principal amounts at such
time of (A) such Permitted Debt and (B) the Term Loans) to repurchase or redeem
such Permitted Debt; provided further that in the case of any event described in
clause (a) or (b) of the definition of the term “Prepayment Event”, if the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer to the effect that the Borrower and the Restricted Subsidiaries intend
to apply the Net Proceeds from such event (or a portion thereof specified in
such certificate), within 365 days after receipt of such Net Proceeds, to
acquire or replace real property, equipment or other tangible assets (excluding
inventory) to be used in the business of the Borrower and the Restricted
Subsidiaries, and certifying that no Default has occurred and is continuing,
then no prepayment shall be required pursuant to this paragraph in respect of
the Net Proceeds specified in such certificate, except to the extent of any such
Net Proceeds therefrom that have not been so applied or contractually committed
in writing by the end of such 365-day period (and, if so contractually committed
in writing but not applied prior to the end of such 365-day period, applied
within 180 days of the end of such period), promptly after which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so applied.

 

(d)                                 Following the end of each fiscal year of the
Borrower, commencing with the fiscal year ending December 31, 2016, the Borrower
shall prepay Term Loan Borrowings in an amount equal to the excess of (A) the
ECF Percentage of Excess Cash Flow for such year over (B) the sum of (x) the
principal amount of Term Loans prepaid pursuant to Section 2.11(a) and the
amount expended to prepay Term Loans pursuant to Section 2.11(i), in each case,
during such year or, at the option of the Borrower, and without duplication of
amounts included in this clause (B) for any other year, following the last day
of such year and prior to the date of such prepayment, (y) the amount expended
to prepay Permitted Debt that is secured on a pari passu basis with the
Obligations during such year or, at the option of the Borrower, and without
duplication of amounts included in this clause (B) for any other year, following
the last day of such year and prior to the date of such prepayment and (z) the
amount of Loans under Revolving Commitments, Extended Revolving Commitments and
Incremental Revolving Commitments that are repaid during such year or, at the
option of the Borrower, and without duplication of amounts included in this
clause (B) for any other year, following the last day of such year and prior to
the date of such prepayment, in the case of this clause (z), to the extent
accompanied by a reduction in the related commitment and, in

 

49

--------------------------------------------------------------------------------


 

the case of each of the foregoing clauses (x), (y) and (z), other than any
repayment in connection with a refinancing.

 

Each prepayment pursuant to this paragraph shall be made within five
(5) Business Days of the date on which financial statements are delivered
pursuant to Section 5.01 with respect to the fiscal year for which Excess Cash
Flow is being calculated and the related Compliance Certificate has been
delivered pursuant to Section 5.01(c) (and in any event within 95 days after the
end of such fiscal year).

 

(e)                                  Each prepayment of Term Loans pursuant to
clauses (a),  (c) or (d) of this Section 2.11 (A) shall be applied either
(x) ratably to each Class of Term Loans then outstanding or (y) as selected by
the Borrower in its sole discretion in the notice delivered pursuant to clause
(f) below, to any Class or Classes of Term Loans, (B) shall be applied to
scheduled amortization with respect to each such Class for which prepayments
will be made, in a manner determined at the discretion of the Borrower in the
applicable notice and, if not specified, in direct order of maturity to
repayments thereof required pursuant to Section 2.10(a) and (C) shall be paid to
the Class of Lenders in accordance with their respective pro rata share (or
other applicable share provided by this Agreement) of each such Class of Term
Loans, subject to clause (f) below.  Notwithstanding clause (A) above,
prepayments with Net Proceeds from any event described in clause (c) of the
definition of the term “Prepayment Event” shall be applied to the Class or
Classes of Term Loans selected by the Borrower.  Prior to any optional or
mandatory prepayment of Borrowings hereunder, the Borrower shall determine in
accordance with the foregoing provisions of this Section 2.11 the Borrowing or
Borrowings of each applicable Class to be prepaid and shall specify such
determination in the notice of such prepayment pursuant to paragraph (f) of this
Section 2.11.

 

(f)                                   The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, one (1) Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 2:00 p.m., New York City time, on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid, the Class of Loans to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, (i) if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08 and (ii) otherwise if a notice of
prepayment is given under this Section 2.11, such notice of prepayment may be
conditioned upon the effectiveness of other credit facilities or the closing of
a refinancing transaction, a sale of all or substantially all of the assets of
the Borrower and its Subsidiaries or a Change of Control and such notice of
prepayment may be revoked if such condition is not satisfied.  Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment.  Each prepayment of a Borrowing shall
be applied ratably to the Loans of each applicable Lender included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 but shall in no event include premium or
penalty.

 

(g)                                  Each Term Lender may reject all or a
portion of its pro rata share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clauses (c) and (d) of this Section 2.11 (except in respect of mandatory
prepayments made with Net Proceeds from any event described in clause (c) of the
definition of the term “Prepayment Event”,) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. one (1) Business Day after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such prepayment.  Each Rejection Notice
from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender.  If a Lender of Term
Loans fails to deliver a Rejection Notice to the Administrative Agent within the
time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of its
Term Loans.  Any Declined Proceeds shall be offered to the Lenders of Term Loans
not so declining such prepayment on a pro rata basis in accordance with the
amounts of the Term Loans of each such

 

50

--------------------------------------------------------------------------------


 

Lender (with such non-declining Lenders having the right to decline any
prepayment with Declined Proceeds at the time and in the manner specified by the
Administrative Agent).  To the extent such non-declining Lenders of its Term
Loans elect to decline their pro rata shares of such Declined Proceeds, any
Declined Proceeds remaining thereafter shall be retained by the Borrower (other
than Declined Proceeds being applied to repay any Second Lien Term Loans
permitted by Section 6.08(b)) (such remaining Declined Proceeds, the “Borrower
Retained Prepayment Amounts”).

 

(h)                                 Notwithstanding any other provisions of this
Section 2.11, (i) to the extent that any of or all the Net Proceeds of any
disposition by a Foreign Subsidiary (“Foreign Disposition”), the Net Proceeds of
any casualty event from a Foreign Subsidiary (a “Foreign Casualty Event”) or
Excess Cash Flow attributable to Foreign Subsidiaries are prohibited or delayed
by applicable local law from being repatriated to the United States, the portion
of such Net Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.11 but may
be retained by the applicable Foreign Subsidiary so long, but only so long, as
the applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to use commercially reasonable efforts to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be promptly
effected and an amount equal to such repatriated Net Proceeds or Excess Cash
Flow will be promptly (and in any event not later than five (5) Business Days
after such repatriation) applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Term Loans pursuant to this
Section 2.11 to the extent provided herein and (ii) to the extent that the
repatriation of any of or all the Net Proceeds of any Foreign Disposition or any
Foreign Casualty Event or Excess Cash Flow attributable to Foreign Subsidiaries
would have material adverse tax consequences (as reasonably determined in good
faith by the Borrower) with respect to such Net Proceeds or Excess Cash Flow,
such Net Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.11 but may
be retained by the applicable Foreign Subsidiary.

 

(i)                                     In addition to any prepayment of Term
Loans pursuant to Section 2.11(a), Holdings, the Borrower or any Subsidiary of
the Borrower may at any time prepay Term Loans of any Class of any Lender at
such price or prices as may be mutually agreed by Holdings, the Borrower or such
Subsidiary, on the one hand, and such Lender, on the other hand (which, for
avoidance of doubt, may be a prepayment at a discount to par), pursuant to
individually negotiated transactions or offers to prepay that are open to
Lenders of Term Loans of any Class(es) selected by Holdings, the Borrower or
such Subsidiary so long as (x) immediately after giving effect to any such
prepayment pursuant to this Section 2.11(i), no Event of Default has occurred
and is continuing, (y) no proceeds of Swingline Loans or Revolving Loans are
utilized to fund any such prepayment and (z) Holdings, the Borrower or such
Subsidiary, as applicable, and each Lender whose Term Loans are to be prepaid
pursuant to this Section 2.11(i) execute and deliver to the Administrative Agent
an instrument identifying the amount of Term Loans of each Class of each such
Lender to be so prepaid, the date of such prepayment and the prepayment price
therefor.  The principal amount of any Term Loans of any Class prepaid pursuant
to this paragraph (i) shall reduce remaining scheduled amortization for such
Class of Term Loans on a pro rata basis.

 

SECTION 2.12              Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily unused amount of each
Revolving Commitment of such Lender during the period from and including the
Closing Date to but excluding the date on which the aggregate Revolving
Commitments terminate.  Accrued commitment fees shall be payable in arrears in
respect of the Revolving Commitments on the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees with respect to Revolving Commitments, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans.  For purposes of computing commitment fees with respect to Revolving
Commitments, a Revolving Commitment of a Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

 

51

--------------------------------------------------------------------------------


 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of issuance of any
Letter of Credit to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at a rate equal to 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees shall be payable on the last Business Day
of March, June, September and December of each year, commencing on the first
such date to occur after the Closing Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand.  All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c)                                  In the event that a Repricing Transaction
occurs on or prior to the date that is twelve (12) months after the Closing
Date, the Borrower shall pay each Lender a fee equal to 1.00% of the principal
amount of such Lender’s Tranche B Term Loans that are subject to such Repricing
Transaction (it being understood that if any Non-Consenting Lender is required
to assign its Tranche B Term Loans pursuant to Section 9.02 in connection with a
Repricing Transaction, such fee shall be paid to such Non-Consenting Lender and
not to its assignee).

 

(d)                                 The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent in the Fee Letter.

 

(e)                                  All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.

 

SECTION 2.13              Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.13 or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Revolving Loans as provided
in paragraph (a) of this Section 2.13.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section 2.13 shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on

 

52

--------------------------------------------------------------------------------


 

the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.14              Alternate Rate of Interest; Illegality.

 

(a)                                 If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

 

(x)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Eurodollar
Borrowing or (ii) adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate for such Interest Period, or

 

(y)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period,

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

(b)                                 If any Lender determines that any law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund Loans whose interest is
determined by reference to the LIBO Rate, or to determine or charge interest
rates based upon the LIBO Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Loans or to convert ABR
Loans to Eurodollar Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining ABR Loans the interest rate
on which is determined by reference to the Adjusted LIBO Rate component of the
Alternate Base Rate, the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate, in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to ABR Loans (the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted LIBO
Rate component of the Alternate Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Adjusted LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the LIBO Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

53

--------------------------------------------------------------------------------


 

SECTION 2.15              Increased Costs.

 

(a)                            If any Change in Law shall:

 

(i)                         impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank,

 

(ii)                      subject the Administrative Agent, any Lender or the
Issuing Bank to any Taxes (other than (A) Indemnified Taxes or Other Taxes
indemnified under Section 2.17, or (B) Excluded Taxes) on its loans, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

 

(iii)                   impose on any Lender or the Issuing Bank or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein,

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
the Administrative Agent, such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to the
Administrative Agent, such Lender or the Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as applicable, for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as applicable,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Bank, as applicable, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section 2.15 shall
not constitute a waiver of such Lender’s or the Issuing Bank’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Bank pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender or the Issuing Bank, as applicable, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 270-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.16              Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any

 

54

--------------------------------------------------------------------------------


 

notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(f) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event.  In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan (excluding any “floor” applicable pursuant to the
definition of Adjusted LIBO Rate), for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.  Notwithstanding the foregoing, no
additional amounts shall be due and payable pursuant to this Section 2.16 to the
extent that on the relevant due date the Borrower deposits in a Prepayment
Account an amount equal to any payment of Eurodollar Loans otherwise required to
be made on a date that is not the last day of the applicable Interest Period;
provided that on the last day of the applicable Interest Period, the
Administrative Agent shall be authorized, without any further action by or
notice to or from the Borrower or any other Loan Party, to apply such amount to
the prepayment of such Eurodollar Loans.  For purposes of this Agreement, the
term “Prepayment Account” means a non-interest bearing account established by
the Borrower with the Administrative Agent and over which the Administrative
Agent shall have exclusive dominion and control, including the right of
withdrawal for application in accordance with this Section 2.16.

 

SECTION 2.17              Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made without deduction or withholding for any Taxes, except to the extent
required by applicable law.  If any applicable law requires the deduction or
withholding of any Tax from any such payment, then (i) the applicable
withholding agent shall make such deduction or withholding and shall pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law, and (ii) to the extent such Tax is an
Indemnified Tax or Other Tax, the sum payable by the applicable Loan Party shall
be increased as necessary so that after making all required deductions and
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 2.17), the Lender (or, in the case of any amount
received by the Administrative Agent for its own account, the Administrative
Agent) receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(b)                                 Without duplication of other amounts payable
by the Borrower under this Section 2.17, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)                                  The Borrower shall indemnify the
Administrative Agent and each Lender, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document, or Other Taxes payable or paid by the Administrative
Agent or such Lender, as applicable, (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.17), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  Notwithstanding
anything to the contrary contained in this Section 2.17(c), the Borrower shall
not be required to indemnify the Administrative Agent or any Lender pursuant to
this Section 2.17(c) for any amount to the extent the Administrative Agent or
such Lender fails to notify the Borrower of such possible indemnification claim
within 270 days after the Administrative Agent or such Lender receives written
notice from the applicable taxing authority of the specific tax assessment
giving rise to such indemnification claim.

 

55

--------------------------------------------------------------------------------


 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority
pursuant to this Section 2.17, the Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, if any, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)                                  (i)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, on
or prior to the Closing Date in the case of each Foreign Lender that is a
signatory hereto, and on the date of assignment pursuant to which it becomes a
Lender in the case of each other Lender and from time to time thereafter as
reasonably requested by either of the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate.  Each Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documentation required below in this
Section 2.17(e) obsolete, expired or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so.

 

(ii)               Without limiting the generality of the foregoing:

 

(A)                               each Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent two duly completed and executed original
copies of IRS Form W-9, certifying that such Lender is exempt from U.S. federal
backup withholding Tax,

 

(B)                               each Foreign Lender shall deliver to the
Borrower and the Administrative Agent two duly completed and executed original
copies of whichever of the following is applicable:

 

(1)                                 IRS Form W-8BEN or W-8BEN-E, as applicable,
claiming eligibility for benefits under an income tax treaty to which the United
States is a party,

 

(2)                                 IRS Form W-8ECI,

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit K-1 to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) IRS Form W-8BEN or W-8BEN-E, as applicable, or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-2 or Exhibit K-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-4 on behalf of each such
direct and indirect partner;

 

(5)                                 any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

 

56

--------------------------------------------------------------------------------


 

(C)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)            Notwithstanding any other provision of this Section 2.17(e), a
Lender shall not be required to deliver any form or other documentation that
such Lender is not legally eligible to deliver.

 

(iv)           Each Lender hereby authorizes the Administrative Agent to deliver
to the Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender pursuant to this Section 2.17(e).

 

(f)                                   On or before the date the Administrative
Agent becomes a party to this Agreement, the Administrative Agent shall provide
to the Borrower, two duly-signed, properly completed copies of (i) IRS Form W-9,
or (ii) a U.S. branch withholding certificate on IRS Form W-8IMY evidencing its
agreement with the Borrower to be treated as a “United States person” within the
meaning of Section 7701(a)(30) of the Code with respect to amounts received on
account of any Lender, and IRS Form W-8ECI (with respect to amounts received on
its own account).  At any time thereafter, the Administrative Agent shall
provide updated documentation previously provided (or a successor form thereto)
when any documentation previously delivered has expired or become obsolete or
invalid or otherwise upon the reasonable request of the Borrower.

 

(g)                                  If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund (whether in cash or by offset against taxes otherwise due) of any Taxes
as to which it has been indemnified (including by the payment of additional
amounts) pursuant to this Section 2.17, it shall pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower
pursuant to this Section 2.17(g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will the Administrative Agent
or any Lender be required to pay any amount to the Borrower or any other Loan
Party pursuant to this Section 2.17(g) to the extent that such payment would
place the Administrative Agent or such Lender, as applicable, in a less
favorable net after-Tax position than the Administrative Agent or such Lender,
as applicable would have been in if the Tax subject to the indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This Section 2.17 shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

 

(h)                                 For purposes of this Section 2.17, the term
“Lender” includes any Swingline Lender and any Issuing Bank.

 

57

--------------------------------------------------------------------------------


 

SECTION 2.18              Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) at or prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 3:00 p.m., New York City
time), on the date when due, in immediately available funds, without setoff or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 500
Stanton Christiana Road, 3/Ops2, Newark, DE 19713 (or such other office as from
time to time the Administrative Agent shall designate by notice to the
Borrower), except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments under each Loan Document shall be made
in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise except as expressly provided in
this Agreement, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by Holdings, the Borrower or any Subsidiary pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements (but excluding, for the
avoidance of doubt, prepayments pursuant to Section 2.11(i)) to any assignee or
participant, other than to the Borrower or any Subsidiary (as to which the
provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption and in its sole discretion,
distribute to the Lenders or the Issuing Bank, as applicable, the amount due. 
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or the Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or

 

58

--------------------------------------------------------------------------------


 

Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.06(a), 2.18(d) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.  If any Revolving Lender shall fail to make any payment required to be
made by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(a), 2.18(d) or
9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Revolving Lender
and for the benefit of the Administrative Agent, the Swingline Lender or the
Issuing Bank to satisfy such Revolving Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated non-interest bearing account as cash collateral for, and
application to, any future funding obligations of such Revolving Lender under
such Sections, in the case of each of (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

SECTION 2.19              Mitigation Obligations; Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if any Loan Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 If any Lender is affected in the manner
described in Section 2.14(b) and as a result thereof any of the actions
described in such Section is required to be taken, or if any Lender requests
compensation under Section 2.15, or if any Loan Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or if any Lender defaults in its obligation
to fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a material
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

SECTION 2.20              Incremental Extensions of Credit.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Borrower may at any time or from time to time after the
Closing Date, by notice to the Administrative Agent (an “Incremental Loan
Request”), request (A) one or more new commitments which may be of the same
Class as any outstanding Term Loans (a “Term Loan Increase”) or a new Class of
term loans (collectively with any Term Loan Increase, the “Incremental Term
Commitments”) and/or (B) one or more increases in the amount of the Revolving
Commitments (a “Revolving Commitment Increase”) or the establishment of one or
more new Classes of revolving credit commitments (any

 

59

--------------------------------------------------------------------------------


 

such new commitments, collectively with any Revolving Commitment Increases, the
“Incremental Revolving Commitments” and the Incremental Revolving Commitments,
collectively with any Incremental Term Commitments, the “Incremental
Commitments”), whereupon the Administrative Agent shall promptly deliver a copy
to each of the Lenders.

 

(b)                                 On the applicable date (each, an
“Incremental Facility Closing Date”) specified in the applicable Additional
Credit Extension Amendment (including through any Term Loan Increase or
Revolving Commitment Increase, as applicable), subject to the satisfaction of
the terms and conditions in this Section 2.20 and in the applicable Additional
Credit Extension Amendment, (i) (A) each Incremental Term Lender of such
Class shall make a Loan to the Borrower (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Commitment of such Class and (B) each
Incremental Term Lender of such Class shall become a Lender hereunder with
respect to the Incremental Term Commitment of such Class and the Incremental
Term Loans of such Class made pursuant thereto and (ii) (A) each Incremental
Revolving Lender of such Class shall make its Commitment available to the
Borrower (when borrowed, an “Incremental Revolving Loan” and collectively with
any Incremental Term Loan, “Incremental Extensions of Credit”) in an amount
equal to its Incremental Revolving Commitment of such Class and (B) each
Incremental Revolving Lender of such Class shall become a Lender hereunder with
respect to the Incremental Revolving Commitment of such Class and the
Incremental Revolving Loans of such Class made pursuant thereto.

 

(c)                                  Each Incremental Loan Request from the
Borrower pursuant to this Section 2.20 shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loans or Incremental Revolving
Commitments.  Incremental Term Loans may be made, and Incremental Revolving
Commitments may be provided, by any existing Lender (but no existing Lender will
have an obligation to make any Incremental Commitment, nor will the Borrower
have any obligation to approach any existing Lender to provide any Incremental
Commitment) or by any Additional Lender (each such existing Lender or Additional
Lender providing such Commitment or Loan, an “Incremental Revolving Lender” or
“Incremental Term Lender”, as applicable, and, collectively, the “Incremental
Lenders”); provided that the Administrative Agent, the Swingline Lender and each
Issuing Bank shall have consented (not to be unreasonably withheld or delayed)
to such Additional Lender’s making such Incremental Term Loans or providing such
Incremental Revolving Commitments, to the extent such consent, if any, would be
required under Section 9.04(b) for an assignment of Term Loans or Revolving
Commitments, as applicable, to such Lender or Additional Lender.

 

(d)                                 The effectiveness of any Additional Credit
Extension Amendment pursuant to this Section 2.20, and the Incremental
Commitments thereunder, shall be subject to the satisfaction on the applicable
date specified therein (the “Incremental Amendment Date”) of each of the
following conditions, together with any other conditions set forth in the
applicable Additional Credit Extension Amendment:

 

(i)                  after giving effect to such Incremental Commitments, the
conditions of Section 4.02 shall be satisfied; provided, that, in connection
with any Incremental Commitment, which is being used to finance a Limited
Condition Transaction, the Incremental Lenders party to such Additional Credit
Extension Amendment shall be permitted to waive or limit (or not require the
satisfaction of) in full or in part any of the conditions set forth in
Section 4.02(a) (other than the accuracy, to the extent required under
Section 4.02(a), of any Specified Representations) and Section 4.02(b) (other
than with respect to any Event of Default under Section 7.01(a), (b), (h) or
(i)) without the consent of the existing Lenders,

 

(ii)               each Incremental Term Commitment shall be in an aggregate
principal amount that is not less than $5,000,000 and shall be in an increment
of $1,000,000 (provided that such amount may be less than $5,000,000 if such
amount represents all remaining availability under the limit set forth in
Section 2.20(d)(iii)) and each Incremental Revolving Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in Section 2.20(d)(iii)),

 

(iii)            except in the case of Refinancing Term Loans or Refinancing
Revolving Commitments (A) after giving Pro Forma Effect to both (x) the making
of Incremental Term Loans or establishment of Incremental Revolving Commitments
(assuming a borrowing of the maximum amount of Loans available under

 

60

--------------------------------------------------------------------------------


 

all Incremental Revolving Commitments (other than Refinancing Revolving
Commitments in respect of Revolving Commitments in effect on the Closing Date))
under such Additional Credit Extension Amendment and (y) any Specified
Transactions consummated in connection therewith, (1) if such Incremental
Commitments rank pari passu in right of security with the Obligations, the First
Lien Net Leverage Ratio as of the last day of the most recently ended Test
Period for which financial statements are internally available does not exceed
3.75:1.00, (2) if such Incremental Commitments rank junior in right of security
to the Obligations, the Secured Net Leverage Ratio as of the last day of the
most recently ended Test Period for which financial statements are internally
available does not exceed 5.25:1.00, or (3) if such Incremental Commitments are
unsecured, the Total Net Leverage Ratio as of the last day of the most recently
ended Test Period for which financial statements are internally available does
not exceed 5.50:1.00 (but no Indebtedness may be incurred pursuant to this
clause (3) until the date that is six (6) months after the Closing Date), or
(B) together with the Incremental Term Loans made and Incremental Revolving
Commitments established under such Additional Credit Extension Amendment, the
aggregate principal amount of Incremental Term Loans made and Incremental
Revolving Commitments to be established in reliance on this clause (B) on such
date, when aggregated with the other Free and Clear Usage Amount on such date,
does not exceed the sum of (i) $100,000,000 plus (ii) the principal amount of
any voluntary prepayments of Term Loans (other than to the extent made with the
proceeds of Long-Term Indebtedness); provided, that, it is understood that
(1) Incremental Term Loans and Incremental Revolving Commitments may be incurred
under either clause (A) or clause (B) above as selected by the Borrower in its
sole discretion and (2) Incremental Term Loans and Incremental Revolving
Commitments may be incurred under both clause (A) and clause (B) above, and
proceeds from any such incurrence under both clause (A) and clause (B) may be
utilized in a single transaction or series of related but substantially
concurrent transactions by first calculating the incurrence under clause
(A) (without giving effect to any Incremental Term Loans or Incremental
Revolving Commitments incurred (or to be incurred) under clause (B)) and then
calculating the incurrence under clause (B), and

 

(iv)           to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (A) customary legal opinions, board
resolutions and officers’ certificates (including solvency certificates)
consistent (and in no event more extensive) with those delivered on the Closing
Date (conformed as appropriate) other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(B) reaffirmation agreements and/or such amendments to the Security Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Incremental Lenders are provided with the benefit of the applicable Loan
Documents.

 

(e)                                  The terms, provisions and documentation of
the Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Loans and Incremental Revolving Commitments, as the case may be, of
any Class shall be as agreed between the Borrower and the applicable Incremental
Lenders providing such Incremental Commitments, and except as otherwise set
forth herein, to the extent not identical to any Class of Term Loans or
Revolving Commitments, as applicable, each existing on the Incremental Facility
Closing Date, shall be consistent with clauses (i) through (iii) below, as
applicable, and otherwise reasonably satisfactory to the Administrative Agent
(except for covenants or other provisions (a) conformed (or added) in the Loan
Documents pursuant to the related Additional Credit Extension Amendment, (x) in
the case of any Class of Incremental Term Loans and Incremental Term
Commitments, for the benefit of the Term Lenders and (y) in the case of any
Class of Incremental Revolving Loans and Incremental Revolving Commitments, for
the benefit of the Revolving Lenders or (b) applicable only to periods after the
Latest Maturity Date as of the Incremental Amendment Date); provided that in the
case of a Term Loan Increase or a Revolving Commitment Increase, the terms,
provisions and documentation (other than the Additional Credit Extension
Amendment evidencing such increase) of such Term Loan Increase or Revolving
Commitment Increase shall be identical (other than with respect to upfront fees,
OID or similar fees) to the applicable Class of Term Loans or Revolving
Commitments being increased, in each case, as existing on the Incremental
Facility Closing Date.  In any event:

 

(i)                  the Incremental Term Loans:

 

(A)                               (I) shall rank pari passu or junior in right
of payment with the Obligations and (II) shall be secured by the Collateral and
shall rank pari passu or junior in right of security with

 

61

--------------------------------------------------------------------------------


 

the Obligations or be unsecured (and, subject to a subordination agreement (if
subject to payment subordination), or (if subject to lien subordination) a
Junior Lien Intercreditor Agreement),

 

(B)                               as of the Incremental Amendment Date, shall
not have a final scheduled maturity date earlier than the Tranche B Maturity
Date,

 

(C)                               as of the Incremental Amendment Date, shall
have a Weighted Average Life to Maturity not shorter than the remaining Weighted
Average Life to Maturity of the Tranche B Term Loans,

 

(D)                               shall have an Applicable Rate, and subject to
clauses (e)(i)(B) and (e)(i)(C) above, amortization determined by the Borrower
and the applicable Incremental Term Lenders; provided the Applicable Rate and
amortization for a Term Loan Increase shall be (x) the Applicable Rate and
amortization for the Class being increased or (y) in the case of the Applicable
Rate, higher than the Applicable Rate for the Class being increased as long as
the Applicable Rate for the Class being increased shall be automatically
increased as and to the extent necessary to eliminate such deficiency,

 

(E)                                shall have fees determined by the Borrower
and the applicable Incremental Term Loan Arranger(s), and

 

(F)                                 may participate (I) in any voluntary
prepayments of any Class of Term Loans hereunder, in whole or in part, as
selected by the Borrower in its sole discretion and subject to the requirements
of Section 2.11 and (II) on a pro rata basis or less than pro rata basis (but
not on a greater than pro rata basis (except for prepayments with Net Proceeds
from any event described in clause (c) of the definition of the term “Prepayment
Event”) in any mandatory prepayments of Term Loans hereunder.

 

(ii)               the Incremental Revolving Commitments and Incremental
Revolving Loans:

 

(A)                               (I) shall rank pari passu or junior in right
of payment with the Obligations and (II) shall be secured by the Collateral and
shall rank pari passu in right of security with the Obligations,

 

(B)                               (I) shall not have a final scheduled maturity
date or commitment reduction date earlier than the Revolving Maturity Date and
(II) shall not have any scheduled amortization or mandatory commitment reduction
prior to the Revolving Maturity Date,

 

(C)                               shall provide that the borrowing and repayment
(except for (1) payments of interest and fees at different rates on Incremental
Revolving Commitments (and related outstandings), (2) repayments required upon
the Maturity Date of the Incremental Revolving Commitments and (3) repayment
made in connection with a permanent repayment and termination of commitments (in
accordance with clause (E) below)) of Loans with respect to Incremental
Revolving Commitments after the associated Incremental Facility Closing Date
shall be made on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis) with all Revolving Commitments then existing on the
Incremental Facility Closing Date,

 

(D)                               may be elected to be included as additional
participations under the Additional Credit Extension Amendment, subject to
(other than in the case of a Revolving Commitment Increase) the consent of the
Swingline Lender and the Issuing Bank, in which case, on the Incremental
Amendment Date all Swingline Loans and Letters of Credit shall be participated
on a pro rata basis by all Revolving Lenders in accordance with their percentage
of the Revolving Commitments existing after giving effect to such Additional
Credit Extension Amendment; provided, such election may be made conditional upon
the maturity of one or more other Revolving Commitments; provided, further, that
in connection with such election the Swingline Lender or the Issuing

 

62

--------------------------------------------------------------------------------


 

Bank may, in its sole discretion and with the consent of the Administrative
Agent (not to be unreasonably withheld or delayed), agree in the applicable
Additional Credit Extension Amendment to increase the Swingline Sublimit or the
Letter of Credit Sublimit so long as such increase does not exceed the amount of
the additional Incremental Revolving Commitments,

 

(E)                                may provide that the permanent repayment of
Revolving Loans with respect to, and termination of, Incremental Revolving
Commitments after the associated Incremental Facility Closing Date be made on a
pro rata basis or less than pro rata basis with all other Revolving Commitments,

 

(F)                                 shall provide that assignments and
participations of Incremental Revolving Commitments and Incremental Revolving
Loans shall be governed by the same assignment and participation provisions
applicable to Revolving Commitments and Revolving Loans then existing on the
Incremental Facility Closing Date,

 

(G)                               shall have an Applicable Rate determined by
the Borrower and the applicable Incremental Revolving Lenders; provided the
Applicable Rate for a Revolving Commitment Increase shall be (x) the Applicable
Rate for the Class being increased or (y) higher than the Applicable Rate for
the Class being increased as long as the Applicable Rate for the Class being
increased shall be automatically increased as and to the extent necessary to
eliminate such deficiency, and

 

(H)                              shall have fees determined by the Borrower and
the applicable Incremental Revolving Commitment Arranger(s),

 

(iii)            the Yield applicable to the Incremental Term Loans or
Incremental Revolving Loans of each Class shall be determined by the Borrower
and the applicable Incremental Lenders and shall be set forth in each applicable
Additional Credit Extension Amendment; provided, however, that with respect to
any Incremental Term Loans (other than Refinancing Term Loans) that are pari
passu in right of payment and security with the Obligations, the Yield
applicable to such Incremental Term Loans shall not be greater than the
applicable Yield payable pursuant to the terms of this Agreement as amended
through the date of such calculation with respect to Tranche B Term Loans plus
50 basis points per annum unless the Applicable Rate (together with, as provided
in the proviso below, the Adjusted LIBO Rate or Alternate Base Rate floor) with
respect to the Tranche B Term Loans is increased so as to cause the then
applicable Yield under this Agreement on the Tranche B Term Loans to equal the
Yield then applicable to the Incremental Term Loans minus 50 basis points;
provided, further, that any increase in Yield to any Tranche B Term Loans due to
the application or imposition of a Adjusted LIBO Rate or Alternate Base Rate
floor on any Incremental Term Loan shall be effected solely through an increase
in (or implementation of, as applicable) the Adjusted LIBO Rate or Alternate
Base Rate floor applicable to such Tranche B Term Loans.

 

(f)                                   Commitments in respect of Incremental Term
Loans and Incremental Revolving Commitments shall become additional Commitments
pursuant to an Additional Credit Extension Amendment, executed by the Borrower,
each Incremental Lender providing such Commitments, the Administrative Agent
and, for purposes of any election and/or increase to the Swingline Sublimit or
Letter of Credit Sublimit pursuant to Section 2.20(e)(ii)(D), the Swingline
Lender and each Issuing Bank.  The Additional Credit Extension Amendment may,
without the consent of any other Loan Party, Agent or Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.20, including amendments as
deemed necessary by the Administrative Agent in its reasonable judgment to
effect any lien or payment subordination and associated rights of the applicable
Lenders to the extent any Incremental Extensions of Credit are to rank junior in
right of security or payment or to address technical issues relating to funding
and payments.  The Borrower will use the proceeds of the Incremental Term Loans
and Incremental Revolving Commitments for any purpose not prohibited by this
Agreement.

 

(g)                                  Upon any Incremental Amendment Date on
which Incremental Revolving Commitments are effected through a Revolving
Commitment Increase pursuant to this Section 2.20, (a) each of the existing

 

63

--------------------------------------------------------------------------------


 

Revolving Lenders shall assign to each of the Incremental Revolving Lenders, and
each of the Incremental Revolving Lenders shall purchase from each of the
existing Revolving Lenders, at the principal amount thereof, such interests in
the Incremental Revolving Loans outstanding on such Incremental Amendment Date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans will be held by existing Revolving Lenders
and Incremental Revolving Lenders ratably in accordance with their Revolving
Commitments after giving effect to the addition of such Incremental Revolving
Commitments to the existing Revolving Commitments, (b) each Incremental
Revolving Commitment shall be deemed for all purposes a Revolving Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Loan
and (c) each Incremental Revolving Lender shall become a Lender with respect to
the Incremental Revolving Commitments and all matters relating thereto.  The
Administrative Agent and the Lenders hereby agree that the minimum borrowing and
prepayment requirements in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(h)                                 The Incremental Term Loans made under each
Term Loan Increase shall be made by the applicable Lenders participating therein
pursuant to the procedures set forth in Section 2.01 and 2.02 (as may be
conformed as necessary or appropriate as reasonably determined by the
Administrative Agent) and on the date of the making of such Incremental Term
Loans, and notwithstanding anything to the contrary set forth in Section 2.01
and 2.02, such Incremental Term Loans shall be added to (and form part of) each
Borrowing of outstanding Term Loans under the applicable Class of Term Loans on
a pro rata basis (based on the relative sizes of the various outstanding
Borrowings), so that each Lender under such Class will participate
proportionately in each then outstanding Borrowing of Term Loans of such Class.

 

(i)                                     This Section 2.20 shall supersede any
provisions in Sections 2.18 or 9.02 to the contrary.

 

SECTION 2.21              Extended Term Loans and Extended Revolving
Commitments.

 

(a)                                 The Borrower may at any time and from time
to time request that all or a portion of the Term Loans of any Class (an
“Existing Term Loan Class”) be amended to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of such Term Loans (any such Term Loans which have been so
converted, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.21.  In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders under the Existing Term Loan Class) (an
“Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall be consistent with the Term Loans under the
Existing Term Loan Class from which such Extended Term Loans are to be converted
except that:

 

(i)                  all or any of the scheduled amortization payments of
principal of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal of the Term Loans of such Existing
Term Loan Class to the extent provided in the applicable Additional Credit
Extension Amendment,

 

(ii)               the Yield with respect to the Extended Term Loans (whether in
the form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the Yield for the Term Loans of such Existing
Term Loan Class and upfront fees may be paid to the existing Term Lenders, in
each case, to the extent provided in the applicable Additional Credit Extension
Amendment, and

 

(iii)            the Additional Credit Extension Amendment may provide for other
covenants and terms that apply only after the Tranche B Maturity Date.

 

(b)                                 Any Extended Term Loans converted pursuant
to any Extension Request shall be designated a series of Extended Term Loans for
all purposes of this Agreement; provided that, subject to the limitations set
forth in clause (a) above, any Extended Term Loans converted from an Existing
Term Loan Class may, to the extent provided in the applicable Additional Credit
Extension Amendment and consistent with the requirements set forth above, be
designated as an increase in any previously established Class of Term Loans.

 

64

--------------------------------------------------------------------------------


 

(c)                                  The Borrower shall provide the applicable
Extension Request at least five (5) Business Days prior to the date on which
Lenders under the applicable Existing Term Loan Class are requested to respond. 
No Lender shall have any obligation to agree to have any of its Term Loans of
any Existing Term Loan Class converted into Extended Term Loans pursuant to any
Extension Request.  Any Lender wishing to have all or a portion of its Term
Loans under the Existing Term Loan Class subject to such Extension Request (such
Lender an “Extending Term Lender”) converted into Extended Term Loans shall
notify the Administrative Agent (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its Term Loans under
the Existing Term Loan Class which it has elected to request be converted into
Extended Term Loans (subject to any minimum denomination requirements reasonably
imposed by the Administrative Agent and acceptable to the Borrower).  In the
event that the aggregate amount of Term Loans under the Existing Term Loan
Class subject to Extension Elections exceeds the amount of Extended Term Loans
requested pursuant to an Extension Request, Term Loans of the Existing Term Loan
Class subject to Extension Elections shall be converted to Extended Term Loans
on a pro rata basis based on the amount of Term Loans included in each such
Extension Election (subject to any minimum denomination requirements reasonably
imposed by the Administrative Agent and acceptable to the Borrower).

 

(d)                                 The Borrower may, with the consent of each
Person providing an Extended Revolving Commitment, the Administrative Agent and
any Person acting as swingline lender or issuing bank under such Extended
Revolving Commitments, amend this Agreement pursuant to an Additional Credit
Extension Amendment to provide for Extended Revolving Commitments and to
incorporate the terms of such Extended Revolving Commitments into this Agreement
on substantially the same basis as provided with respect to the Revolving
Commitments; provided that (i) the establishment of any such Extended Revolving
Commitments shall be accompanied by a corresponding reduction in the Revolving
Commitments and (ii) any reduction in the Revolving Commitments may, at the
option of the Borrower, be directed to a disproportional reduction of the
Revolving Commitments of any Lender providing an Extended Revolving Commitment.

 

(e)                                  Extended Term Loans and Extended Revolving
Commitments shall be established pursuant to an Additional Credit Extension
Amendment to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Lender providing an Extended Revolving Commitment
which shall be consistent with the provisions set forth above (but which shall
not require the consent of any other Lender other than those consents provided
in this Section 2.21).  Each Additional Credit Extension Amendment shall be
binding on the Lenders, the Loan Parties and the other parties hereto.  In
connection with any Additional Credit Extension Amendment, the Loan Parties and
the Administrative Agent shall enter into such amendments to the Security
Documents as may be reasonably requested by the Administrative Agent (which
shall not require any consent from any Lender other than those consents provided
pursuant to this Agreement) in order to ensure that the Extended Term Loans or
Extended Revolving Commitments are provided with the benefit of the applicable
Security Documents and shall deliver such other documents, certificates and
opinions of counsel in connection therewith as may be reasonably requested by
the Administrative Agent.

 

(f)                                   The provisions of this Section 2.21 shall
override any provision of Section 9.02 to the contrary.  No conversion of Loans
pursuant to any extension in accordance with this Section 2.21 shall constitute
a voluntary or mandatory payment or prepayment for purposes of this Agreement.

 

SECTION 2.22              Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Revolving Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Revolving Commitment of such Defaulting Lender pursuant to
Section 2.12(a),

 

(b)                                 the Revolving Commitment, Revolving
Exposure, LC Exposure or Swingline Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that this clause (ii) shall not
apply to the vote of a Defaulting Lender, except to the extent the consent of
such Lender would be required under clause (i), (ii), (iii) or (iv) in the
proviso to the first sentence of Section 9.02(b),

 

65

--------------------------------------------------------------------------------


 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                so long as no Event of Default has occurred
and is continuing as to which the Administrative Agent has received written
notice from the Borrower or a Revolving Lender, all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that the sum of all non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s Swingline Exposure and LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments,

 

(ii)                                if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one (1) Business Day following notice by the Administrative Agent (x) first,
prepay such Swingline Exposure and (y) second, cash collateralize, for the
benefit of the Issuing Bank only, the Borrower’s obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(j) for so long as such LC Exposure is outstanding,

 

(iii)                                 if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized,

 

(iv)                               if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages, and

 

(v)                               if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender hereunder, all fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Revolving Commitment that was utilized by such LC
Exposure) and letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized, and

 

(vi)                               so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend, extend or increase
any Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.22(c), and participating
interests in any newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.22(c)(i) (and such Defaulting Lender shall not
participate therein).

 

(d)                                 If (i) a Bankruptcy Event with respect to a
parent entity of any Lender shall occur following the Closing Date and for so
long as such event shall continue or (ii) the Swingline Lender or the Issuing
Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or the Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

 

66

--------------------------------------------------------------------------------


 

(e)                                  In the event that the Administrative Agent,
the Borrower, the Swingline Lender and the Issuing Bank each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders as the Administrative Agent
shall determine may be necessary in order for such Lender to hold Revolving
Loans in accordance with its Applicable Percentage (whereupon such Lender shall
cease to be a Defaulting Lender).

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01              Organization; Power.  Each of Holdings, the Borrower
and the Restricted Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (to the extent such concept exists in such
jurisdiction), (b) has the requisite power and authority and all governmental
rights, qualifications, approvals, authorizations, permits, accreditations,
Reimbursement Approvals, licenses and franchises material to the business of the
Borrower and the Restricted Subsidiaries taken as a whole that are necessary to
own its assets, to carry on its business as now conducted and as proposed to be
conducted and to execute, deliver and perform its obligations under each Loan
Document to which it is a party and (c) except where the failure to do so,
individually or in the aggregate, is not reasonably likely to result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.

 

SECTION 3.02              Authorization; Enforceability.  The Transactions to be
entered into by each Loan Party have been duly authorized by all necessary
corporate or other action and, if required, stockholder action.  This Agreement
has been duly executed and delivered by each of Holdings and the Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of Holdings, the Borrower or such Loan Party, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03              Governmental Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any Requirement of Law applicable to Holdings, the Borrower or any of
the Restricted Subsidiaries, as applicable, (c) will not violate or result in a
default under any indenture or other material agreement or instrument binding
upon Holdings, the Borrower or any of the Restricted Subsidiaries or any of
their assets, or give rise to a right thereunder to require any payment to be
made by Holdings, the Borrower or any of the Restricted Subsidiaries or give
rise to a right of, or result in, termination, cancellation or acceleration of
any material obligation thereunder, (d) will not result in a Limitation on any
right, qualification, approval, permit, accreditation, authorization,
Reimbursement Approval, license or franchise or authorization granted by any
Governmental Authority, Third Party Payor or other Person applicable to the
business, operations or assets of the Borrower or any of the Restricted
Subsidiaries or adversely affect the ability of the Borrower or any of the
Restricted Subsidiaries to participate in any Third Party Payor Arrangement
except for Limitations, individually or in the aggregate, that are not material
to the business of the Borrower and the Restricted Subsidiaries, taken as a
whole, and (e) will not result in the creation or imposition of any Lien on any
asset of Holdings, the Borrower or any of the Restricted Subsidiaries, except
Liens created under the Loan Documents and the Second Lien Loan Documents. 
There is no pending or, to the knowledge of the Borrower, threatened Limitation
by any Governmental Authority, Third Party Payor or any other Person of any
right, qualification, approval, permit, authorization, accreditation,
Reimbursement Approval, license or franchise of the Borrower, or any Restricted
Subsidiary, except for such Limitations, individually or in the aggregate, as
are not reasonably likely to result in a Material Adverse Effect.  No
certifications by any Governmental Authority or any Third Party Payor are
required for operation of the business of the Borrower

 

67

--------------------------------------------------------------------------------


 

and the Restricted Subsidiaries that are not in place, except for such
certifications or agreements, the absence of which do not materially and
adversely affect the operation of the business.

 

SECTION 3.04              Financial Condition; No Material Adverse Effect.

 

(a)                                 The Borrower has heretofore delivered to the
Lenders audited carve-out combined financial statements of the Concentra
business of Humana Inc. for the fiscal years ended December 31, 2013 and
December 31, 2014 and unaudited carve-out combined financial statements of the
Concentra business of Humana Inc. for the fiscal quarter ended March 31, 2015,
reported on by PricewaterhouseCoopers LLP, independent public accountants.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of Concentra and its
Subsidiaries as of such dates and for such periods in accordance with GAAP
consistently applied.

 

(b)                                 Except as disclosed in the financial
statements referred to above or the notes thereto or in the Information
Memorandum, after giving effect to the Transactions, none of the Borrower or its
Restricted Subsidiaries has, as of the Closing Date, any material direct or
contingent liabilities.

 

(c)                                  Since the Closing Date, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.05              Properties.

 

(a)                                 Each of Holdings, the Borrower and the
Restricted Subsidiaries has good title to, or valid leasehold interests in, all
its real and personal property material to its business (including its Mortgaged
Properties), free and clear of all Liens, except for Permitted Liens and minor
defects in title that do not interfere in any material respect with its ability
to conduct its business or to utilize such properties for their intended
purposes.

 

(b)                                 Each of Holdings, the Borrower and the
Restricted Subsidiaries owns, licenses or possesses the right to use all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business.  The conduct of the businesses of Holdings, the
Borrower and the Restricted Subsidiaries does not infringe upon the intellectual
property rights of any other Person, except for any such infringements that,
individually or in the aggregate, are not reasonably likely to result in a
Material Adverse Effect.

 

(c)                                  Schedule 3.05 sets forth the address of
each real property that is owned or leased by Holdings, the Borrower or any of
the Restricted Subsidiaries as of the Closing Date after giving effect to the
Transactions.

 

(d)                                 As of the Closing Date, neither Holdings or
the Borrower nor any of the Subsidiaries has received written notice of, or has
knowledge of, any pending or contemplated condemnation proceeding affecting any
Mortgaged Property or any sale or disposition thereof in lieu of condemnation. 
As of the Closing Date, except as set forth on Schedule 3.05, neither any
Mortgaged Property nor any interest therein is subject to any right of first
refusal, option or other contractual right to purchase such Mortgaged Property
or interest therein.

 

SECTION 3.06              Litigation and Environmental Matters.

 

(a)                                 Except as set forth on Schedule 3.06, there
are no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Holdings, the Borrower or any
Restricted Subsidiary, threatened against or affecting Holdings, the Borrower or
any Restricted Subsidiary, including any relating to any Environmental Law, that
are reasonably likely to (i) have a Material Adverse Effect or (ii) adversely
affect in any material respect the ability of the Loan Parties to consummate the
Transactions or the other transactions contemplated hereby.

 

(b)                                 Except with respect to any other matters
that, individually or in the aggregate, are not reasonably likely to result in a
Material Adverse Effect, (A) neither Holdings, the Borrower nor any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit,

 

68

--------------------------------------------------------------------------------


 

license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) knows of any basis for any
Environmental Liability or (iv) has received any written claim or notice of
violation or of potential responsibility regarding any alleged violation of or
liability under any Environmental Law, and (B)(i) there has been no Release of
Hazardous Materials at, on, under or from any property currently, or to the
knowledge of Holdings, the Borrower or any of the Restricted Subsidiaries,
formerly owned, leased or operated by any of them which could reasonably be
expected to result in liability under any Environmental Law on the part of any
of them, and (ii) all Hazardous Materials generated, used or stored at, or
transported for treatment or disposal from, any properties currently, or to the
knowledge of Holdings, Borrower and the Restricted Subsidiaries, formerly owned,
leased or operated by Holdings, the Borrower or any of the Subsidiaries have
been disposed of in a manner that could not reasonably be expected to result in
liability under any Environmental Law on the part of any of them.

 

SECTION 3.07              Compliance with Laws and Agreements.  Except with
respect to any matters that, individually or in the aggregate, are not material
to the business of the Borrower and the Restricted Subsidiaries, taken as a
whole, each of Holdings, the Borrower and the Restricted Subsidiaries is in
compliance with all material Requirements of Law applicable to it or its
property or operations and all material indentures, agreements and other
instruments binding upon it or its property.

 

SECTION 3.08              Investment Company Status.  Neither Holdings, the
Borrower, nor any Restricted Subsidiary is an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940, as
amended.

 

SECTION 3.09              Taxes.  Each of Holdings, the Borrower and the
Restricted Subsidiaries has timely filed or caused to be filed all federal and
other Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) any Taxes that
are being contested in good faith by appropriate proceedings and for which
Holdings, the Borrower or such Restricted Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so is not reasonably likely to result,
individually or in the aggregate,  in a Material Adverse Effect.  None of
Holdings, the Borrower and the Restricted Subsidiaries is aware of any proposed
or pending Tax assessments, deficiencies or audits that are reasonably likely to
result, individually or in the aggregate,  in a Material Adverse Effect.

 

SECTION 3.10              ERISA.  No ERISA Event has occurred or is reasonably
likely to occur that, when taken together with all other such ERISA Events for
which liability is reasonably likely to occur, is reasonably likely to result in
a Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair value of the assets of such
Plan, except as would not reasonably be likely to result in a Material Adverse
Effect.

 

SECTION 3.11              Disclosure.  Neither the Information Memorandum nor
any of the other reports, financial statements, certificates or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not misleading; provided that the foregoing shall
not apply to any projected financial information, and with respect to such
projected financial information, Holdings and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed by
them to be reasonable at the time delivered and as of the Closing Date, it being
understood that such projections may vary from actual results and that such
variances may be material.

 

SECTION 3.12              Subsidiaries.  Holdings does not have any subsidiaries
other than the Borrower and the Subsidiaries, Permitted Joint Ventures and
Subsidiaries that are not Material Subsidiaries listed on Schedule 3.12. 
Schedule 3.12 sets forth the name of, and the ownership or beneficial interest
of Holdings in, each subsidiary, including the Borrower, and identifies each
Subsidiary that is a Subsidiary Loan Party, in each case as of the Closing Date.

 

SECTION 3.13              Insurance.  Schedule 3.13 sets forth a description of
all insurance maintained by or on behalf of Holdings, the Borrower and the
Restricted Subsidiaries as of the Closing Date.  As of the Closing

 

69

--------------------------------------------------------------------------------


 

Date, all premiums in respect of such insurance have been paid.  Holdings and
the Borrower believe that the insurance maintained by or on behalf of the
Borrower and the Restricted Subsidiaries is adequate.

 

SECTION 3.14              Labor Matters.  As of the Closing Date, there are no
strikes, lockouts or slowdowns against Holdings, the Borrower or any Restricted
Subsidiary pending or, to the knowledge of Holdings or the Borrower,
threatened.  The hours worked by and payments made to employees of the Borrower
and the Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters.  All payments due from Holdings, the Borrower or any
Restricted Subsidiary, or for which any claim may be made against Holdings, the
Borrower or any Restricted Subsidiary, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of Holdings, the Borrower or such Restricted Subsidiary. 
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Holdings, the Borrower or any
Restricted Subsidiary is bound.

 

SECTION 3.15              Solvency.  Immediately after the consummation of the
Transactions to occur on the Closing Date, the Borrower and its Subsidiaries, on
a consolidated basis, are Solvent, in each case after giving effect to any
rights of indemnification, contribution or subrogation arising among the
Subsidiary Loan Parties pursuant to the Collateral Agreement or by law.

 

SECTION 3.16              Federal Reserve Regulations.  No part of the proceeds
of any Loan have been used or will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.  Neither Holdings nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of buying or carrying margin stock (as
defined in Regulation U).

 

SECTION 3.17              Reimbursement from Third Party Payors.  The accounts
receivable of Holdings, the Borrower and the Restricted Subsidiaries have been
and will continue to be adjusted to reflect the reimbursement policies required
by all applicable Requirements of Law and other Third Party Payor Arrangements
to which Holdings, the Borrower or such Restricted Subsidiary is subject, and do
not exceed in any material respect amounts the Borrower or such Restricted
Subsidiary is entitled to receive under any capitation arrangement, fee
schedule, discount formula, cost-based reimbursement or other adjustment or
limitation to usual charges.  All billings by Holdings, the Borrower and each
Restricted Subsidiary pursuant to any Third Party Payor Arrangements have been
made in compliance with all applicable Requirements of Law, except where failure
to comply would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect.  There has been no intentional or material
over-billing or over-collection by the Borrower or any Restricted Subsidiary
pursuant to any Third Party Payor Arrangements, other than as created by routine
adjustments and disallowances made in the ordinary course of business by the
Third Party Payors with respect to such billings.

 

SECTION 3.18              Fraud and Abuse.  None of Holdings, the Borrower or
any Subsidiary, nor any of their respective partners, members, stockholders,
officers or directors, acting on behalf of Holdings, the Borrower or any
Restricted Subsidiary, have engaged on behalf of Holdings, the Borrower or any
Subsidiary in any activities that are prohibited under 42 U.S.C. § 1320a-7, 42
U.S.C. § 1320a-7a, 42 U.S.C. § 1320a-7b, 42 U.S.C. § 1395nn, 31 U.S.C. § 3729 et
seq., or the regulations promulgated thereunder, or related Requirements of Law,
or under any similar state law or regulation, or that are prohibited by binding
rules of professional conduct, including to the extent prohibited by such laws
(a) knowingly and willfully making or causing to be made a false statement or
misrepresentation of a material fact in any application for any benefit or
payment, (b) knowingly and willfully making or causing to be made any false
statement or misrepresentation of a material fact for use in determining rights
to any benefit or payment, (c) failing to disclose knowledge by a claimant of
the occurrence of any event affecting the initial or continued right to any
benefit or payment on its own behalf or on behalf of another, with intent to
secure such benefit or payment fraudulently, (d) knowingly and willfully
soliciting or receiving any remuneration (including any kickback, bribe or
rebate), directly or indirectly, overtly or covertly, in cash or in kind, or
offering to pay or receive such remuneration (i) in return for referring an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made, in whole or in part, pursuant to
any Third Party Payor Arrangement to which the foregoing rules and regulations
apply or (ii) in return for purchasing, leasing or ordering or arranging for or
recommending purchasing, leasing or ordering any good, facility, service or item
for which payment may be made, in whole or in part, pursuant to any Third Party
Payor Arrangement to which the foregoing rules

 

70

--------------------------------------------------------------------------------


 

and regulations apply and (e) making any prohibited referral for designated
health services, or presenting or causing to be presented a claim or bill to any
individual, Third Party Payor or other entity for designated health services
furnished pursuant to a prohibited referral.  Neither Holdings, the Borrower nor
any Restricted Subsidiary shall be considered to be in breach of this
Section 3.18 so long as (a) it shall have taken such actions (including
implementation of appropriate internal controls) as may be reasonably necessary
to prevent such prohibited actions and (b) such prohibited actions as have
occurred, individually or in the aggregate, are not reasonably likely to have a
Material Adverse Effect.

 

SECTION 3.19              Patriot Act, Etc.

 

(a)                                 To the extent applicable, Holdings and each
of its Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the Patriot Act.  No part of the proceeds of the Loans
will be used, directly or, to the knowledge of Holdings and its Subsidiaries,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA.

 

(b)                                 (i) None of Holdings or its Subsidiaries
will directly or, to the knowledge of Holdings or such Subsidiary, indirectly,
(x) use the proceeds of the Loans in violation of Sanctions or (y) otherwise
make available such proceeds to any Person for the purpose of financing
activities or business of or with any Sanctioned Person, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state, or in any Sanctioned Country, except to the extent that such
financing would be permissible for a Person required to comply with Sanctions
(including pursuant to any applicable exemptions, licenses or other approvals),
(ii) none of Holdings, any Subsidiary or to the knowledge of Holdings or such
Subsidiary, their respective directors, officers or employees or, to the
knowledge of the Borrower, any controlled Affiliate of Holdings, the Borrower or
its Subsidiaries that will act in any capacity in connection with or benefit
from the incurrence of any Loans, is a Sanctioned Person and (iii) none of
Holdings, its Subsidiaries or, to the knowledge of Holdings or such Subsidiary,
their respective directors, officers and employees, are in violation of
applicable Sanctions in any material respect.

 

SECTION 3.20              Security Documents.  Except as otherwise contemplated
hereby or under any other Loan Documents, the provisions of the Security
Documents, together with such filings and other actions required to be taken
hereby or by the applicable Security Documents are effective to create in favor
of the Administrative Agent for the benefit of the Secured Parties, except as
otherwise provided hereunder, including subject to Permitted Liens, a legal,
valid, enforceable and perfected first priority Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein.

 

Notwithstanding anything herein (including this Section 3.20) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
Law, (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or (C) on the Closing Date and until required pursuant to Section 5.12, the
pledge or creation of any security interest, or the effects of perfection or
non-perfection, the priority or enforceability of any pledge or security
interest to the extent not required on the Closing Date pursuant to 4.01(f).

 

SECTION 3.21              Compliance with Healthcare Laws.

 

(a)                                 Without limiting the generality of any other
representation or warranty made herein, (i) each of the physicians, nurse
practitioners, and physicians assistants, whether employees, independent
contractors or leased personnel of each Loan Party (“Licensed Personnel”) holds
a valid and unrestricted license to practice his or her profession from each
state in which he or she provides professional services, and, when required,
holds a valid and unrestricted

 

71

--------------------------------------------------------------------------------


 

Drug Enforcement Administration license and applicable state license to
prescribe controlled substances, (ii) all Licensed Personnel, in the exercise of
their respective duties on behalf of a Loan Party, are in compliance in all
material respects with all Healthcare Laws, (iii) all agreements between a Loan
Party and a hospital and all agreements between a Loan Party and Licensed
Personnel are in compliance in all material respects with all Healthcare Laws
and (iv) no Loan Party is and no Licensed Personnel are excluded from
participation in any federal or state healthcare program or are listed on the
General Services Administration list of excluded parties.  To the Borrower’s
knowledge, each Loan Party has maintained in all material respects all records
required to be maintained by state licensing boards and agencies, CMS, Drug
Enforcement Agency and state boards of pharmacy and the federal and/or state
healthcare programs as required by the Healthcare Laws and, to the Borrower’s
knowledge, there are no presently existing circumstances which would result or
likely would result in violations of the Healthcare Laws except such of the
foregoing that, individually or in the aggregate, would not have a Material
Adverse Effect.  Each Loan Party will have, effective as of the Closing Date and
at all times thereafter, such Permits, licenses, franchises, certificates and
other material approvals or authorizations of governmental or regulatory
authorities as are necessary under applicable Requirements of Law to own their
respective properties and conduct their respective business (including such
Permits as are required under such federal, state and other Healthcare Laws as
are applicable thereto), and to receive reimbursement under federal and state
healthcare programs.  To the Borrower’s knowledge, there currently exist no
restrictions, deficiencies, required plans of corrective actions or other such
remedial measures with respect to federal and state Medicare and Medicaid
Programs’ certifications or licensure, except such of the foregoing that,
individually or in the aggregate, would not have a Material Adverse Effect.  The
Borrower has no knowledge that any condition exists or event has occurred which,
in itself or with the giving of notice or lapse of time or both, reasonably
would be expected to result in the suspension, revocation, forfeiture,
non-renewal of any governmental consent applicable to any Loan Party or
Subsidiary of a Loan Party or service Subsidiary of a Loan Party or such Loan
Party’s participation in any federal and/or state healthcare program, any other
material Third Party Payor Arrangement, or of any participation agreements,
which suspension, revocation, forfeiture or non-renewal would have, either
individually or in the aggregate, a Material Adverse Effect; provided, however,
nothing in the foregoing shall prohibit or prevent any Loan Party from
terminating or causing the termination of any contract for the provision of
Medical Services in the ordinary course of the Loan Party’s business.

 

(b)                                 Each Loan Party that provides professional
Medical Services and each of its Licensed Personnel has the requisite National
Provider Identifier (“NPI”) or other authorizations requisite to bill the
Medicare and Medicaid programs (in the state or states in which such entities
operate), and all other Third Party Payor Arrangements that such Loan Party
currently bills or in the past billed except where the failure to have such
authorization would not have, either individually or in the aggregate, a
Material Adverse Effect.  There is no investigation, audit, claim review or
other action pending or, to the Borrower’s knowledge, threatened which could
result in a revocation, suspension, termination, probation, restriction,
limitation, or non-renewal of any Third Party Payor Arrangement, provider number
or authorization or result in the exclusion of any Loan Party from the Medicare
and Medicaid Programs, or from any Third Party Payor Arrangement, which
revocation, suspension, termination, probation, restriction, limitation,
non-renewal or exclusion would have, either individually or in the aggregate, a
Material Adverse Effect.

 

(c)                                  As applicable, the Borrower has adopted a
compliance plan the purpose of which is to assure that each Loan Party and its
Licensed Personnel is in material compliance with applicable Healthcare Laws.

 

(d)                                 Each Loan Party and professional corporation
and professional association with which a Loan Party has entered into a
management services agreement or other affiliation agreement conducts its
business in compliance with all applicable Corporate Practice of Medicine Laws.

 

(e)                                  Each Loan Party will have, effective as of
the Closing Date and at all times thereafter, such Permits, licenses,
franchises, certificates and other approvals or authorizations of governmental
or regulatory authorities as are necessary under applicable Requirements of Law
to own their respective properties and conduct their respective business
(including such Permits as are required under such federal, state and other
Healthcare Laws as are applicable thereto), and to receive reimbursement under
federal and state healthcare programs.

 

72

--------------------------------------------------------------------------------


 

SECTION 3.22              HIPAA Compliance.

 

To the extent that and for so long any Loan Party is a “covered entity” or
“business associate” within the meaning of HIPAA, the Borrower (x) is or will be
in compliance in all material respects with each of the applicable requirements
of the so-called “Administrative Simplification” provisions of HIPAA on and as
of each date that any part thereof, or any final rule or regulation thereunder,
becomes effective in accordance with its or their terms, as the case may be
(each such date, a “HIPAA Compliance Date”) and (y) is not and could not
reasonably be expected to become, as of any date following any such HIPAA
Compliance Date, the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any administrative or other regulatory review, survey,
process or proceeding (other than routine surveys or reviews conducted by any
government health plan or other accreditation entity) that would result in any
of the foregoing or that would materially adversely affect a Loan Party’s
business, operations, assets, properties or condition (financial or otherwise),
in connection with any actual or potential violation by a Loan Party of the then
effective provisions of HIPAA except, in each case, for such non-compliance as
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01              Closing Date.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived):

 

(a)                                 The Administrative Agent shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have received
a written opinion (addressed to the Administrative Agent and the Lenders and
dated the Closing Date) of each of (i) Ropes & Gray LLP, counsel for Holdings
and the Borrower and (ii) local counsel in each jurisdiction where a Subsidiary
Loan Party is organized as specified on Schedule 4.01 or a Mortgaged Property is
located, and, in the case of each such opinion required by this paragraph,
covering such other matters relating to the Loan Parties, the Loan Documents or
the Transactions as the Administrative Agent shall reasonably request.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the Transactions and any other
legal matters relating to the Loan Parties, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Closing Date and signed by a Financial Officer,
confirming compliance with the conditions set forth in paragraphs (h), (i) and
(l) of this Section 4.01.

 

(e)                                  The Administrative Agent shall have
received all fees and expenses due and payable on or prior to the Closing Date,
including, to the extent invoiced at least three (3) Business Days prior to the
Closing Date (except as otherwise reasonably agreed by the Borrower),
reimbursement or payment of all out-of-pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid by any Loan
Party hereunder or under any other Loan Document.

 

(f)                                   The Collateral and Guarantee Requirement
shall have been satisfied (subject to the proviso in clause (g) below) and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby, including the results of a
search of the Uniform Commercial Code (or equivalent) filings made with respect
to the Loan Parties in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or

 

73

--------------------------------------------------------------------------------


 

similar documents) are permitted by Section 6.02 or have been released; provided
that the Collateral Agent may, in its reasonable judgment, grant extensions of
time for compliance with the Collateral and Guarantee Requirement by any Loan
Party.

 

(g)                                  Subject to the proviso below, (i) the
Administrative Agent shall have received a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each Loan
Party relating thereto) and (ii) the Administrative Agent shall have received a
copy of, or a certificate as to coverage under, and a declaration page relating
to, the insurance policies required by Section 5.07 including, without
limitation, flood insurance policies (to the extent required in order to comply
with applicable law) and the applicable provisions of the Security Documents,
each of which (w) shall be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(x) shall name the Collateral Agent, on behalf of the Secured Parties, as
additional insured, (y) in the case of flood insurance, shall (I) identify the
addressee of each property located in a special flood hazard area, (II) indicate
the applicable flood zone designation, the flood insurance coverage and the
deductible relating thereto and (III) provide that the insurer will give the
Administrative Agent 45 days’ written notice of cancellation or non-renewal and
(z) shall be otherwise in form and substance reasonably satisfactory to the
Administrative Agent;

 

provided that, notwithstanding each of the requirements set forth in clauses
(f) and (g) of this Section 4.01, including the delivery of documents and
instruments necessary to satisfy the Collateral and Guarantee Requirement, to
the extent any security interest in any Collateral is not or cannot be provided
on the Closing Date (except for the execution and delivery of the Collateral
Agreement and to the extent that a Lien on the Collateral may be perfected
(x) by the filing of a financing statement under the Uniform Commercial Code or
(y) by the delivery of stock certificates evidencing Equity Interests in
Concentra and wholly owned Restricted Subsidiaries of Concentra that are
Material Subsidiaries and Domestic Subsidiaries with respect to which a Lien may
be perfected upon closing by the delivery of a stock certificate), after the
Initial Borrower’s use of commercially reasonable efforts to satisfy such
requirement on or prior to the Closing Date without undue burden or expense, the
Borrower shall deliver, or cause to be delivered, such evidence of insurance,
documents and instruments, or take or cause to be taken such other actions as
may be required to confirm such insurance or create or perfect such security
interests within 90 days after the Closing Date (subject to extensions approved
by the Collateral Agent in its reasonable discretion).

 

(h)                                 The Specified Representations shall be true
and correct in all material respects on the Closing Date (or, if qualified by
“materiality”, “Material Adverse Effect” or similar language, in all respects
(after giving effect to such qualification)).

 

(i)                                     The Specified Acquisition Agreement
Representations shall be true and correct in all material respects on the
Closing Date.

 

(j)                                    The Administrative Agent shall have
received a solvency certificate, dated the Closing Date and signed by the Chief
Financial Officer of the Borrower or a Financial Officer (immediately after
giving effect to the Transactions) substantially in the form attached hereto as
Exhibit G.

 

(k)                                 Except as reflected in the Financial
Statements (as defined in the Acquisition Agreement on the date hereof), since
December 31, 2014 through the date of the Acquisition Agreement, there shall not
have been any change in the business, operations or financial conditions of
Concentra or any of its subsidiaries that has had, or that would reasonably be
expected to have a Company Material Adverse Effect (as defined in, and
interpreted pursuant to, the Acquisition Agreement on the date hereof) and since
the date of the Acquisition Agreement, there shall not have occurred a Company
Material Adverse Effect (as defined in, and interpreted pursuant to, the
Acquisition Agreement on the date hereof), or any event, change, development,
effect, condition, circumstance, matter, occurrence or state of facts that would
reasonably be expected to have a Company Material Adverse Effect (as defined in,
and interpreted pursuant to, the Acquisition Agreement on the date hereof).

 

74

--------------------------------------------------------------------------------


 

(l)                                     Prior to or substantially concurrently
with the initial Borrowing on the Closing Date, (i) the Equity Contribution
shall have been consummated, (ii) the Borrower shall have borrowed the Second
Lien Term Loans under the Second Lien Credit Agreement, (iii) the Target
Acquisition shall have been consummated, the Acquisition Agreement shall not
have been amended or waived, and no consents shall have been given with respect
thereto, in any material respect by the Borrower or any of its subsidiaries in a
manner materially adverse to the Lenders (in their capacity as such) without the
consent of the Arrangers (such consent not to be unreasonably withheld,
conditioned or delayed based on the interests of the Lenders or Arrangers in
their capacity as such); provided that (a) any amendment, waiver or consent that
results in a reduction in the amount of consideration required to consummate the
Target Acquisition shall be deemed not materially adverse to the Lenders or the
Arrangers to the extent any such reduction is applied ratably to reduce the
amount of Commitments in respect of this Agreement, (b) the granting of any
consent under the Acquisition Agreement that is not materially adverse to the
interests of the Lenders or the Arrangers shall not otherwise constitute an
amendment or waiver and (c) any change to the definition of “Company Material
Adverse Effect” in the Acquisition Agreement shall be deemed materially adverse
to the Lenders and Arrangers.

 

(m)                             The Administrative Agent shall have received, at
least three (3) Business Days prior to the Closing Date, all documentation and
other information about the Borrower and the Subsidiary Loan Parties required
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, that has been requested by the
Administrative Agent in writing at least 10 Business Days prior to the Closing
Date.

 

(n)                                 The Administrative Agent shall have received
a Borrowing Request in accordance with the requirements hereof.

 

(o)                                 The Arrangers shall have received
(a) audited carve-out combined balance sheets and related statements of
operations and comprehensive income, redeemable non-controlling interest and
invested equity and cash flows of the Concentra business of Humana Inc. for the
fiscal years ended December 31, 2013 and December 31, 2014 and for each
subsequent fiscal year ended at least 90 days prior to the Closing Date and
(b) unaudited carve-out combined balance sheets and related consolidated
statements of operations and cash flows of the Concentra business of Humana Inc.
for each subsequent fiscal quarter (other than the fourth fiscal quarter) ended
at least 45 days prior to the Closing Date.

 

(p)                                 The Arrangers shall have received a pro
forma consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower as of and for the twelve-month period ending on the last
day of the most recently completed four-fiscal quarter period ended at least 45
days (or 90 days in case such four-fiscal quarter period is the end of the
Borrower’s fiscal year) prior to the Closing Date, prepared after giving effect
to the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
the statement of income).

 

(q)                                 The Intercreditor Agreement and the Second
Lien Loan Documents shall have been entered into by each party thereto.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

SECTION 4.02              Each Credit Event.  The obligation of each Lender to
make any Loan or honor any Extension Request (other than a Borrowing Request
requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Loans) after the Closing Date and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, including, without limitation, on
the Closing Date, is subject to satisfaction or waiver of the following
conditions:

 

(a)                                 The representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by “materially”, “Material Adverse Effect” or a similar term, in which
case such representation and warranty shall be true and correct in all respects)
on and as of the date of such Borrowing or the date of

 

75

--------------------------------------------------------------------------------


 

issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct (or true and correct in all material respects, as the
case may be) as of such earlier date).

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(c)                                  The Administrative Agent and, if
applicable, the relevant Issuing Bank or Swingline Lender shall have received a
Borrowing Request in accordance with the requirements hereof.

 

Each Borrowing (provided that a conversion or continuation of a Borrowing shall
not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section 4.02.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, each
of the Borrower and its Restricted Subsidiaries covenants and agrees with the
Lenders that:

 

SECTION 5.01              Financial Statements and Other Information.  The
Borrower will furnish to the Administrative Agent (for distribution to each
Lender):

 

(a)                                 within 90 days after the end of each fiscal
year of the Borrower commencing with the fiscal year ended December 31, 2015,
(i) audited year-end consolidated financial statements of the Borrower and its
Subsidiaries (including a balance sheet, statement of operations and statement
of cash flows and stockholders’ equity) as of the end of and for such fiscal
year, and the related notes thereto, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit, except as may be required solely as a result of the
impending maturity of any Loan) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, and (ii) if at any time the
Borrower is not subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act, a “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” that describes the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries,

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower commencing with
the fiscal quarter ending June 30, 2015, (i) unaudited quarterly consolidated
financial statements of the Borrower and its Subsidiaries (including a balance
sheet, statement of operations and statement of cash flows) as of the end of and
for such fiscal quarter and the then-elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial condition and results of operations of
Holdings and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes and (ii) if at any time the Borrower is not subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” that describes the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries,

 

76

--------------------------------------------------------------------------------


 

(c)                                  no later than five (5) days after the
delivery of the financial statements referred to in Section 5.01(a) and
Section 5.01(b) (commencing with the first full fiscal quarter after the Closing
Date), a duly completed Compliance Certificate signed by a Financial Officer of
the Borrower,

 

(d)                                 [reserved],

 

(e)                                  within 30 days after the commencement of
each fiscal year of the Borrower, a reasonably detailed consolidated budget for
such fiscal year (including a projected consolidated balance sheet and
consolidated statements of projected operations and cash flows as of the end of
and for such fiscal year) and, promptly when available, any significant
revisions of such budget,

 

(f)                                   promptly from time to time after the
occurrence of an event required to be therein reported, such other reports
containing substantially the same information that would have been required to
be contained under Item 1.01 (entry into material agreement), Item 1.02
(termination of a material agreement), Item 1.03 (bankruptcy or
receivership), Item 2.01 (completion of acquisition or disposition), Item 2.03
(creation of a direct financial obligation or an obligation under an off-balance
sheet arrangement), Item 2.04 (accelerate or increase debt obligations or under
an off-balance sheet arrangement), Item 2.06 (material impairments), Item 4.01
(changes in certifying accountant), Item 4.02 (non-reliance on previously issued
financial statements or a related audit report or interim review) or
Item 5.02(a), (b) or (c) (departure of directors or certain officers) (other
than any information relating to compensation arrangements with any directors or
officers) in a Current Report on Form 8-K under the Exchange Act; provided,
however, that trade secrets and other confidential information that is
competitively sensitive, or information that the Borrower is otherwise
prohibited by law or contract from disclosing, in each case in the good faith
and reasonable determination of the Borrower, may be excluded from disclosures,

 

(g)                                  simultaneously with the delivery of each
set of consolidated financial statements referred to in clauses (a) and (b) of
this Section 5.01, the related unaudited consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements either on the
face of the financial statements or in the footnotes thereto, and in
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations”, and reflecting the financial condition and results of operations of
the Borrower and its Restricted Subsidiaries separate from the financial
condition and results of operations of the Unrestricted Subsidiaries of the
Borrower,

 

(h)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of Holdings, the Borrower or any Restricted Subsidiary or any Plan, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender through the Administrative Agent may reasonably request, and

 

(i)                                     evidence of insurance renewals as
required under Section 5.07 hereunder in form and substance reasonably
acceptable to the Administrative Agent.

 

The Borrower represents and warrants that it, Holdings and any Subsidiary, in
each case, either (i) has no registered or publicly traded securities
outstanding, or (ii) files its financial statements with the SEC and/or makes
its financial statements available to potential holders of its 144A securities,
and, accordingly, the Borrower hereby (i) authorizes the Administrative Agent to
make the financial statements to be provided under Section 5.01(a) above, along
with the Loan Documents, available to Public-Siders and (ii) agrees that at the
time such financial statements are provided hereunder, they shall already have
been made available to holders of its securities.  The Borrower will not request
that any other material be posted to Public-Siders without expressly
representing and warranting to the Administrative Agent in writing that such
materials do not constitute material non-public information within the meaning
of the federal securities laws or that the Borrower has no outstanding publicly
traded securities, including 144A securities.  In no event shall the
Administrative Agent post compliance or borrowing base certificates or budgets
to Public-Siders.

 

Documents required to be delivered pursuant to Section 5.01 may, at the
Borrower’s option, be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower

 

77

--------------------------------------------------------------------------------


 

posts such documents, or provides a link thereto on the Borrower’s (or Holdings’
or any Parent’s) website on the Internet at the website address previously
provided to the Administrative Agent in writing (or such other website address
as the Borrower may specify by written notice to the Administrative Agent from
time to time), or (ii) on which such documents are posted on the Borrower’s (or
Holdings’ or any Parent’s) behalf on an Internet or intranet website to which
each Lender, the Administrative Agent and the Collateral Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) upon the reasonable request of the
Administrative Agent or the Collateral Agent with respect to any specific
document so delivered electronically, the Borrower shall promptly deliver a
physical copy of such document and (ii) the Borrower shall notify (which notice
may be by facsimile or electronic mail) the Administrative Agent of the posting
by the Borrower of any such documents on any such website (other than a website
maintained for or sponsored by the Administrative Agent) and the electronic
location at which such documents may be accessed.

 

To the extent any report or other information under this Section 5.01 is not
delivered within the time periods specified under this Section 5.01 and such
report or other information is subsequently delivered prior to the time such
failure results in an Event of Default due to the Borrower’s failure to deliver
such report or other information within such requisite time periods, the
Borrower will be deemed to have satisfied its obligations under this
Section 5.01 and any Default with respect to its obligations under this
Section 5.01 shall be deemed to have been cured (but not any Default under any
other provision of this Agreement).  The Borrower may satisfy its obligation to
deliver any report or other information to Lenders at any time by filing such
information with the SEC and providing written notice (which notice may be by
facsimile or electronic mail) to the Administrative Agent that such information
has been filed.

 

SECTION 5.02              Notices of Material Events.

 

(a)              The Borrower will furnish to the Administrative Agent (for
distribution to each Lender), through the Administrative Agent, written notice
of the following promptly after obtaining knowledge thereof:

 

(i)                  the occurrence of any Default,

 

(ii)               the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against the Borrower or
any of its Restricted Subsidiaries that could in each case reasonably be
expected to result in a Material Adverse Effect,

 

(iii)            the occurrence of any ERISA Event which could reasonably be
expected to result in a Material Adverse Effect,

 

(iv)           the receipt by the Borrower or any of its Restricted Subsidiaries
of (i) any notice of any loss of (A) accreditation from the Joint Commission on
Accreditation of Healthcare Organizations or (B) any governmental right,
qualification, permit, accreditation, approval, authorization, Reimbursement
Approval, license or franchise or (ii) any notice, compliance order or adverse
report issued by any Governmental Authority or Third Party Payor that, if not
promptly complied with or cured, could result in (A) the suspension or
forfeiture of any material governmental right, qualification, permit,
accreditation, approval, authorization, Reimbursement Approval, license or
franchise necessary for the Borrower or any of its Restricted Subsidiaries to
carry on its business as now conducted or as proposed to be conducted or (B) any
other material Limitation imposed upon the Borrower or any of its Restricted
Subsidiaries,

 

(v)              any Change in Law of the type described in clause (a) or (b) of
such definition relating to any Third Party Payor Arrangement that could
reasonably be expected to have a material and adverse effect on the ability of
the Borrower or any Restricted Subsidiary to carry on its business as now
conducted or as proposed to be conducted, and

 

(vi)           any other development that results in, or is reasonably likely to
result in, a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03              Information Regarding Collateral.

 

(a)                                 The Borrower will furnish to the Collateral
Agent prompt written notice (but in no event later than 90 days) of any change
(i) in any Loan Party’s legal name, (ii) in the jurisdiction of incorporation or
organization of any Loan Party or (iii) in any Loan Party’s organizational
identification number.  The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral.  The Borrower also
agrees promptly to notify the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.

 

(b)                                 Each year, at the time of delivery of annual
financial statements pursuant to Section 5.01(a), the Borrower shall deliver to
the Collateral Agent a certificate executed by a Financial Officer and the chief
legal officer of the Borrower setting forth the information required pursuant to
the Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section.

 

SECTION 5.04              Existence; Conduct of Business.  The Borrower will,
and will cause each of the Restricted Subsidiaries to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, qualifications, permits, approvals,
accreditations, authorizations, Reimbursement Approvals, licenses, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.05              Payment of Obligations.  Each of Holdings and the
Borrower will, and will cause each of its Restricted Subsidiaries to, pay its
Tax liabilities, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) Holdings, the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends the enforcement of
any Lien securing such obligation and (d) the failure to make payment pending
such contest is not reasonably likely to result, individually or in the
aggregate, in a Material Adverse Effect.

 

SECTION 5.06              Maintenance of Properties.  The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

 

SECTION 5.07              Insurance.

 

(a)                                 The Borrower will, and will cause each of
its Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies (which may include self-insurance) at the time the relevant
coverage is placed or renewed (x) insurance with respect to its properties and
business against loss or damage of such type and in such amounts (with no
greater risk retention) and against such risks as are customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations and (y) all insurance required to be
maintained pursuant to the Security Documents, subject to the Collateral and
Guarantee Requirements.  The Borrower will deliver to the Lenders, upon request
of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.

 

(b)                                 If any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the Flood Insurance Laws,
then the Borrower shall, or shall cause each Loan Party to (i) maintain, or
cause to be maintained, with a financially sound and reputable insurer,

 

79

--------------------------------------------------------------------------------


 

flood insurance in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws, (ii) cooperate with the Administrative Agent and provide information
reasonably required by the Administrative Agent to comply with the Flood Laws
and (iii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent, including,
without limitation, evidence of annual renewals of such insurance.

 

SECTION 5.08              Casualty and Condemnation.  The Borrower (a) will
furnish to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the Net Proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.

 

SECTION 5.09              Books and Records; Inspection and Audit Rights.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties during normal business hours, to examine and make extracts from its
books and records, including environment assessment reports and Phase I or Phase
II studies, and to discuss its affairs, finances and condition with its officers
and independent accountants (provided that the Borrower shall be provided the
opportunity to participate in any such discussions with its independent
accountants), all at such reasonable times and as often as reasonably requested.

 

SECTION 5.10              Compliance with Laws.  The Borrower will, and will
cause each of its Restricted Subsidiaries to comply with all Requirements of
Law, including Environmental Laws, applicable to it or its property, except
where the failure to do so, individually or in the aggregate, is not reasonably
likely to result in a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.11              Use of Proceeds and Letters of Credit.  The proceeds
of the Tranche B Term Loans and any Revolving Loans borrowed on the Closing Date
will be used by the Initial Borrower on the Closing Date, solely for (i) the
payment of the consideration for the Target Acquisition and (ii) for the payment
of the Transaction Expenses.  The proceeds of Revolving Loans borrowed after the
Closing Date, Swingline Loans and Letters of Credit will be used by the Borrower
for working capital and general corporate purposes (including Permitted
Acquisitions).  The proceeds of the Revolving Loans (except as described above),
Swingline Loans and Letters of Credit will be used only for working capital and
other general corporate purposes and for any other purposes not prohibited by
this Agreement.  No part of the proceeds of any Loan and no Letter of Credit
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.  The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

SECTION 5.12              Additional Subsidiaries; Succeeding Holdings.

 

(a)                                 If any additional Restricted Subsidiary
(other than a Consolidated Practice or an Excluded Subsidiary) is formed or
acquired after the Closing Date (or if any Excluded Subsidiary that is not a
Subsidiary Loan Party ceases to qualify as an Excluded Subsidiary, the Borrower
will, within 60 days after such Restricted Subsidiary is formed or acquired (or
ceases to constitute an Excluded Subsidiary), notify the Collateral Agent and
the Lenders (through the Administrative Agent) thereof and within such 60-day
period cause the Collateral and

 

80

--------------------------------------------------------------------------------


 

Guarantee Requirement to be satisfied with respect to such Subsidiary (if it is
a Subsidiary Loan Party) and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

 

(b)                                 Upon the addition of a Succeeding Holdings,
the Borrower will notify the Collateral Agent and the Lenders (through the
Administrative Agent) thereof and within 10 days after such Succeeding Holdings
is formed or acquired cause the Collateral and Guarantee Requirement to be
satisfied with respect to the Succeeding Holdings.

 

SECTION 5.13              Further Assurances.

 

(a)                                 Each of Holdings, each Succeeding Holdings
and the Borrower will, and will cause each Subsidiary Loan Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or which the Administrative
Agent or the Required Lenders may reasonably request, to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties.  The Borrower also agrees to provide to the Collateral Agent, from
time to time upon reasonable request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 

(b)                                 If any material assets (including any real
property (other than any leased real property) which constitutes a Material Real
Property) are acquired by the Borrower or any Subsidiary Loan Party after the
Closing Date (other than assets constituting Collateral under the Collateral
Agreement that become subject to a perfected Lien in favor of the Collateral
Agreement upon acquisition thereof), the Borrower will notify the Administrative
Agent and the Lenders thereof and, if requested by the Administrative Agent or
the Required Lenders, the Borrower will cause such assets to be subjected to a
Lien securing the Obligations and will take, and cause the Subsidiary Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section 5.13, all at the expense of the Loan
Parties; provided that the Collateral Agent may, in its reasonable judgment,
grant extensions of time for compliance or exceptions with the provisions of
this paragraph by any Loan Party.

 

SECTION 5.14              Designation of Subsidiaries.  The Borrower may at any
time after the Closing Date designate any Restricted Subsidiary of the Borrower
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Event of Default shall have occurred and be continuing or would result
therefrom, (ii) in the case of the designation of an Unrestricted Subsidiary as
a Restricted Subsidiary, immediately after giving effect to such designation,
the Total Net Leverage Ratio on a Pro Forma Basis shall be no greater than
5.25:1.00, (iii) no Subsidiary may be designated as an Unrestricted Subsidiary
if, after such designation, it would be a “Restricted Subsidiary” for the
purpose of any Specified Indebtedness, any Permitted Debt or any Permitted
Refinancing thereof and (iv) no Restricted Subsidiary may be designated an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary.  The designation of any Subsidiary as an Unrestricted Subsidiary
after the Closing Date shall constitute an Investment by the Borrower therein at
the date of designation in an amount equal to the Fair Market Value of such
Investment.  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the Fair Market Value
of such Investment in such Subsidiary.

 

SECTION 5.15              Maintenance of Ratings.  The Borrower will use
commercially reasonable efforts to maintain (i) a public corporate credit rating
(but not any specific rating) from S&P and a public corporate family rating (but
not any specific rating) from Moody’s and (ii) a public rating (but not any
specific rating) in respect of the Loans and the Commitments from each of S&P
and Moody’s.

 

SECTION 5.16              Quarterly Lender Calls.  The Borrower will participate
in a conference call with the Administrative Agent and the Lenders to discuss
the financial condition and results of operations of the Borrower and its
Restricted Subsidiaries for the most recently-ended period for which financial
statements have been delivered pursuant to Section 5.01(a) or Section 5.01(b),
which call shall occur within a reasonable period of time after

 

81

--------------------------------------------------------------------------------


 

the delivery of such financial statements and after the Lenders have first been
provided reasonable notice of such call; provided, however, if the Borrower is
holding a conference call open to the public to discuss the financial condition
and results of operations of the Borrower and its Restricted Subsidiaries for
the most recently-ended period for which financial statements have been
delivered, the Borrower will not be required to hold a second, separate call for
the Lenders as long as Lenders are provided access to such conference call.

 

SECTION 5.17              ERISA Compliance.  The Borrower will do, and cause
each of its ERISA Affiliates to do, each of the following:  (a) maintain each
Plan in compliance in all material respects with the applicable provisions of
ERISA, the Internal Revenue Code and other federal or state law, and (b) cause
each Plan that is qualified under Section 401(a) of the Internal Revenue Code to
maintain such qualification.

 

SECTION 5.18              Post-Closing Matters.  The Borrower will, and will
cause each of its Restricted Subsidiaries to execute and deliver the documents
and complete the tasks set forth on Schedule 5.20 as soon as commercially
reasonable and by no later than the date set forth in Schedule 5.20; provided
that the Administrative Agent or Collateral Agent, as applicable, may in its
reasonable judgment, grant extensions of time for compliance or exceptions with
the provisions of this paragraph.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, each of the
Borrower (and, with respect to Section 6.03 only, Holdings) and the Restricted
Subsidiaries covenants and agrees with the Lenders that:

 

SECTION 6.01              Indebtedness; Certain Equity Securities.

 

(a)                    Neither Holdings nor the Borrower will, nor will they
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

 

(i)                  Indebtedness created under the Loan Documents,

 

(ii)               Indebtedness in respect of the Second Lien Term Loans
(including any guarantees thereof) in an aggregate principal amount not to
exceed $200,000,000 and any Permitted Refinancing thereof,

 

(iii)            Indebtedness existing on the Closing Date not to exceed
$2,500,000 and other Indebtedness existing on the Closing Date set forth in
Schedule 6.01 and any Permitted Refinancing thereof,

 

(iv)           Indebtedness of the Borrower owed to any Restricted Subsidiary
and of any Restricted Subsidiary owed to the Borrower or any other Restricted
Subsidiary; provided that Indebtedness of the Borrower owed to any Restricted
Subsidiary and Indebtedness of any Subsidiary Loan Party owed to the Borrower or
any other Restricted Subsidiary shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent; provided, further
that Indebtedness owed to any Captive Insurance Subsidiary shall only be
subordinated to the extent permitted by applicable laws or regulations,

 

(v)              Guarantees by the Borrower of Indebtedness of any Restricted
Subsidiary and by any Restricted Subsidiary of Indebtedness of the Borrower or
any other Restricted Subsidiary; provided that (A) the Indebtedness so
Guaranteed is permitted by this Section 6.01, (B) Guarantees permitted under
this clause (vi) shall be subordinated to the Obligations of the Borrower or the
applicable Restricted Subsidiary to the same extent and on the same terms as the
Indebtedness so Guaranteed is subordinated to the Obligations and (C) except in
the case of Foreign Subsidiaries that provide Guarantees of Indebtedness of
other Foreign Subsidiaries, no Restricted Subsidiary shall Guarantee any
Indebtedness unless it is a Subsidiary Loan Party,

 

82

--------------------------------------------------------------------------------


 

(vi)                  Indebtedness (including Attributable Indebtedness) of the
Borrower or any Restricted Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations, and any Indebtedness assumed by the Borrower or any
Subsidiary in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and Permitted
Refinancings thereof; provided that (A) such Indebtedness (other than Permitted
Refinancings) is incurred prior to or within 120 days after such acquisition or
the completion of such construction or improvement and (B) the aggregate
principal amount of Indebtedness permitted by this clause (vi) shall not (except
as permitted by the definition of “Permitted Refinancing”) exceed at any time
outstanding the greater of (x) $25,000,000 and (y) 2.5% of Total Assets as of
the time of incurrence,

 

(vii)               (x) Indebtedness of the Borrower or any Restricted
Subsidiary assumed in connection with any Permitted Acquisition and not created
in contemplation thereof or (y) Permitted Debt incurred to finance a Permitted
Acquisition; provided that after giving Pro Forma Effect to such Permitted
Acquisition and the assumption or incurrence of such Indebtedness incurred or
assumed pursuant to this clause (vii):

 

(A)                               if such Indebtedness ranks pari passu in right
of security with the Obligations, (x) the First Lien Net Leverage Ratio does not
exceed 3.75:1.00 or (y) the First Lien Net Leverage Ratio is equal to or less
than the First Lien Net Leverage Ratio immediately prior to such Permitted
Acquisition,

 

(B)                               if such Indebtedness ranks junior in right of
security with the Obligations, (x) the Secured Net Leverage Ratio does not
exceed 5.25:1.00 or (y) the Secured Net Leverage Ratio is equal to or less than
the Secured Net Leverage Ratio immediately prior to such Permitted Acquisition,
or

 

(C)                               if such Indebtedness is unsecured, (x) the
Total Net Leverage Ratio does not exceed 5.50:1.00 or (y) the Total Net Leverage
Ratio is equal to or less than the Total Net Leverage Ratio immediately prior to
such Permitted Acquisition; provided that no Indebtedness may be incurred
pursuant to this clause (C) until the date that is six (6) months after the
Closing Date,

 

and, in the case of clauses (x) and (y) of this clause (vii), any Permitted
Refinancing of any such Indebtedness; provided that any such Indebtedness of a
Non-Loan Party does not exceed in the aggregate at any time outstanding,
together with any Indebtedness incurred by a Non-Loan Party pursuant to clause
(xiv) of this Section 6.01, the greater of $25,000,000 and 2.5% of Total Assets,
in each case determined at the such time of incurrence;

 

(viii)            Indebtedness owed to any Person (including obligations in
respect of letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business,

 

(ix)                  Indebtedness of the Borrower or any Restricted Subsidiary
in respect of performance bonds, bid bonds, appeal bonds, surety bonds,
performance and completion guarantees and similar obligations, in each case
provided in the ordinary course of business,

 

(x)                     Indebtedness of any Loan Party pursuant to Swap
Agreements permitted by Section 6.07,

 

(xi)                  [reserved],

 

(xii)               Indebtedness representing deferred compensation to employees
of the Borrower and the Restricted Subsidiaries incurred in the ordinary course
of business,

 

83

--------------------------------------------------------------------------------


 

(xiii)            Indebtedness in respect of promissory notes issued to
physicians, consultants,  employees or directors or former employees,
consultants or directors in connection with repurchases of Equity Interests
permitted by Section 6.08(a)(iii),

 

(xiv)           Indebtedness of any Foreign Subsidiary or any Non-Loan Party,
collectively, in an amount not to exceed, together with any Indebtedness
incurred by a Non-Loan Party pursuant to clause (vii) of this Section 6.01,
$25,000,000 at any time outstanding,

 

(xv)              Refinancing Debt Securities, the Net Proceeds of which are
applied to prepay Term Loans in connection with Section 2.11 and any Permitted
Refinancing thereof,

 

(xvi)           (a) Permitted Debt, provided that (x) if such Indebtedness is
secured by Liens ranking pari passu with the Liens securing the Obligations, the
First Lien Net Leverage Ratio does not exceed 3.75:1.00, (y)  if such
Indebtedness is secured by Liens ranking junior to the Liens securing the
Obligations, the Secured Net Leverage Ratio does not exceed 5.25:1.00, and (z) 
if such Indebtedness is unsecured, the Total Net Leverage Ratio does not exceed
5.50:1.00 (but no Indebtedness may be incurred pursuant to this clause (z) until
the date that is six (6) months after the Closing Date), in each case,
determined on a Pro Forma Basis after giving effect to such assumption or
incurrence and the use of proceeds thereof;  and any Permitted Refinancing
thereof; and (b) other Permitted Debt in an aggregate principal amount pursuant
to this subclause (b), when aggregated with the Free and Clear Usage Amount at
such time, not to exceed $100,000,000 and any Permitted Refinancing thereof,

 

(xvii)        the incurrence by the Borrower or any of its Restricted
Subsidiaries of Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business, so long as such Indebtedness is extinguished
within five (5) Business Days,

 

(xviii)     the incurrence of Indebtedness arising from agreements of the
Borrower or a Restricted Subsidiary providing for indemnification, adjustment of
purchase price, holdback, contingency payment obligations or similar
obligations, in each case, incurred or assumed in connection with the
disposition or acquisition of any business, assets or capital stock of the
Borrower or any Restricted Subsidiary,

 

(xix)           the incurrence of Indebtedness resulting from endorsements of
negotiable instruments for collection in the ordinary course of business,

 

(xx)              Indebtedness of the Borrower or a Restricted Subsidiary in
respect of netting services, overdraft protection and otherwise in connection
with deposit accounts; provided that such Indebtedness remains outstanding for
10 Business Days or less, and

 

(xxi)           the incurrence or issuance by the Borrower or any of its
Restricted Subsidiaries of additional Indebtedness in an aggregate principal
amount not to exceed the greater of $50,000,000 and 5.0% of Total Assets at the
time of incurrence.

 

For purposes of determining compliance with Section 6.01, in the event that an
item of Indebtedness (or any portion thereof) at any time, whether at the time
of incurrence or upon the application of all or a portion of the proceeds
thereof or subsequently, meets the criteria of more than one of the categories
of permitted Indebtedness described in Section 6.01(a)(i) through (xxi) above,
the Borrower, in its sole discretion, will classify and may subsequently
reclassify such item of Indebtedness (or any portion thereof) in any one or more
of the types of Indebtedness described in 6.01(a)(i) through (xxi) above and
will only be required to include the amount and type of such Indebtedness in
such of the above clauses as determined by the Borrower at such time; provided
that Indebtedness that originally reduced the Free and Clear Usage Amount at the
time of incurrence may not be reclassified.  The Borrower will be entitled to
divide and classify an item of Indebtedness in more than one of the types of
Indebtedness described in 6.01(a)(i) through (xxi) above.

 

84

--------------------------------------------------------------------------------


 

For purposes of determining compliance with any dollar-denominated restriction
on the incurrence of Indebtedness, the dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

 

The accrual of interest, the accretion or amortization of OID, the payment of
interest in the form of additional Indebtedness with the same terms, shall not
be deemed to be an incurrence of Indebtedness for purposes of this Section 6.01.

 

SECTION 6.02              Liens.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except (collectively, “Permitted Liens”):

 

(a)                                 Liens created by the Loan Documents,

 

(b)                                 Permitted Encumbrances,

 

(c)                                  any Lien on any property or asset of the
Borrower or any Restricted Subsidiary existing on the Closing Date and set forth
in Schedule 6.02; provided that (A) such Lien shall not apply to any other
property or asset of the Borrower or any Restricted Subsidiary and (B) such Lien
shall secure only those obligations which it secures on the Closing Date and
Permitted Refinancings thereof,

 

(d)                                 any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Restricted Subsidiary or
existing on any property or asset of any Person that becomes a Restricted
Subsidiary after the date hereof prior to the time such Person becomes a
Restricted Subsidiary (including any Liens securing Indebtedness permitted by
clause (vii) of Section 6.01(a)); provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as applicable, (B) such Lien shall not apply to any
other property or asset of the Borrower or any Restricted Subsidiary and
(C) such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Restricted Subsidiary, as
applicable, and Permitted Refinancings thereof,

 

(e)                                  Liens on fixed or capital assets acquired,
constructed or improved by the Borrower or any Restricted Subsidiary; provided
that (i) such security interests secure Indebtedness permitted by clause (vi) of
Section 6.01(a) (including Permitted Refinancings thereof), (ii) such security
interests and the Indebtedness secured thereby (other than Permitted
Refinancings) are incurred prior to or within 120 days after such acquisition or
the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Borrower or any Restricted
Subsidiary,

 

(f)                                   Liens (i) arising from filing Uniform
Commercial Code financing statements regarding leases, (ii) of a collecting bank
arising in the ordinary course of business under Section 4-208 of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon and (iii) in favor of banking institution encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry,

 

85

--------------------------------------------------------------------------------


 

(g)                                  Liens arising out of sale and leaseback
transactions permitted by Section 6.06,

 

(h)                                 Liens in favor of the Borrower or another
Loan Party (other than Holdings),

 

(i)                                     licenses, sublicenses, leases or
subleases granted to others not interfering in any material respect with the
business of the Borrower or any Restricted Subsidiary,

 

(j)                                    Liens on assets of any Foreign Subsidiary
or any Non-Loan Party securing Indebtedness permitted by Section 6.01(a)(xiv),

 

(k)                                 Liens on assets of the Borrower or the
Restricted Subsidiaries not otherwise permitted by this Section 6.02, so long as
neither (i) the aggregate outstanding principal amount of the obligations
secured thereby nor (ii) the aggregate fair value (determined as of the date
such Lien is incurred) of the assets subject thereto exceeds the greater of
$25,000,000 and 2.5% of Total Assets at any time outstanding; provided that in
no event shall Holdings, the Borrower or any Restricted Subsidiary create,
incur, assume or permit to exist any Lien on any Equity Interests of the
Borrower or any Restricted Subsidiary,

 

(l)                                     Liens on the Collateral securing
Indebtedness permitted by paragraphs (a)(ii), (a)(xv) and (a)(xvi) of
Section 6.01,

 

(m)                             Liens on Equity Interests of an Unrestricted
Subsidiary that secure Indebtedness or other obligation of such Unrestricted
Subsidiary,

 

(n)                                 Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes,

 

(o)                                 Liens created or deemed to exist by the
establishment of trusts for the purpose of satisfying government reimbursement
program costs and other actions or claims pertaining to the same or related
matters or other medical reimbursement programs, and

 

(p)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any Restricted Subsidiary with any letter of
intent or purchase agreement permitted hereunder.

 

SECTION 6.03              Fundamental Changes.

 

(a)                                 Neither Holdings nor the Borrower will, nor
will they permit any Restricted Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Person may merge with and into the Borrower in a transaction
in which the surviving entity is a Person organized or existing under the laws
of the United States of America, any State thereof or the District of Columbia
and, if such surviving entity is not the Borrower, such Person expressly
assumes, in writing, all the obligations the Borrower under the Loan Documents,
(ii) any Person may merge with and into any Restricted Subsidiary in a
transaction in which the surviving entity is a Restricted Subsidiary and, if any
party to such merger is a Subsidiary Loan Party, is or becomes a Subsidiary Loan
Party concurrently with such merger, (iii) any Restricted Subsidiary (other than
a Subsidiary Loan Party) may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders, (iv) any asset
sale permitted by Section 6.05 or Investment permitted by Section 6.04 may be
effected through the merger of a subsidiary of the Borrower with a third party
and (v) the Merger shall be permitted.

 

(b)                                 The Borrower will not, and Holdings and the
Borrower will not permit any Restricted Subsidiary to, engage to any material
extent in any business other than a Permitted Business.

 

86

--------------------------------------------------------------------------------


 

(c)                                  Holdings will not engage in any business or
activity other than the ownership of all the outstanding shares of capital stock
of the Borrower and engaging in corporate and administrative functions and other
activities incidental thereto (including payment of dividends and other amounts
in respect of its Equity Interests).  Holdings will not own or acquire any
assets (other than Equity Interests of the Borrower and the cash proceeds of any
Restricted Payments permitted by Section 6.08 or proceeds of any issuance of
Indebtedness or Equity Interests permitted by this Agreement pending application
as required by this Agreement) or incur any liabilities (other than liabilities
under and permitted to be incurred under the Loan Documents, the Second Lien
Loan Documents and liabilities reasonably incurred in connection with its
maintenance of its existence (including the ability to incur fees, costs and
expenses relating to such maintenance) and activities incidental thereto). 
Notwithstanding the foregoing, Holdings shall be permitted to (i) enter into
transactions, engage in activities and maintain assets or incur liabilities in
respect of Swap Agreements related to Indebtedness of Holdings permitted
hereunder, (ii) engage in any public offering of its common stock or any other
issuance or sale of its Equity Interests, (iii) participate in tax, accounting
and other administrative matters as a member of the consolidated group of
Holdings, the Borrower and its Restricted Subsidiaries, (iv) hold any cash or
property (but not operate any property), (v) provide indemnification to officers
and directors and (vi) engage in any activities incidental to the foregoing.

 

SECTION 6.04              Investments, Loans, Advances, Guarantees and
Acquisitions.  The Borrower will not, and will not permit any Restricted
Subsidiary to, purchase or acquire (including pursuant to any merger with any
Person that was not a wholly owned Restricted Subsidiary prior to such merger)
any Equity Interests in or evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make any loans or advances to, Guarantee any obligations of, or make any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (collectively, “Investments”), except:

 

(a)                                 Permitted Acquisitions,

 

(b)                                 Permitted Investments,

 

(c)                                  Investments existing on the Closing Date
and set forth on Schedule 6.04 and any Investments consisting of extensions,
modifications or renewals of any such Investments (excluding any such
extensions, modifications or renewals involving additional advances,
contributions or other investments of cash or property or other increases
thereof unless it is a result of the accrual or accretion of interest or OID or
payment-in-kind pursuant to the terms, as of the Closing Date, of the original
Investment so extended, modified or renewed),

 

(d)                                 Investments by the Borrower or any
Restricted Subsidiaries in Equity Interests in their respective Restricted
Subsidiaries; provided that (A) any such Equity Interests held by a Loan Party
shall be pledged pursuant to the Collateral Agreement (subject to the
limitations referred to in the definition of “Collateral and Guarantee
Requirement”) and (B) the aggregate amount of investments in Non-Loan Parties by
Loan Parties (together with outstanding intercompany loans permitted under
clause (B) to the proviso to Section 6.04(e) and outstanding Guarantees
permitted to be incurred under clause (B) to the proviso to Section 6.04(f))
shall not exceed the greater of $25,000,000 and 2.5% of Total Assets at any time
outstanding (in each case determined without regard to any write-downs or
write-offs),

 

(e)                                  loans or advances made by the Borrower to
any Restricted Subsidiary and made by any Restricted Subsidiary to the Borrower
or any other Restricted Subsidiary; provided that (A) any such loans and
advances made by a Loan Party shall be evidenced by a promissory note pledged
pursuant to the Collateral Agreement and (B) the amount of such loans and
advances made by Loan Parties to Non-Loan Parties (together with outstanding
investments permitted under clause (B) to the proviso to Section 6.04(d) and
outstanding Guarantees permitted under clause (B) to the proviso to
Section 6.04(f)) shall not exceed the greater of $25,000,000 and 2.5% of Total
Assets at any time outstanding (in each case determined without regard to any
write-downs or write-offs),

 

(f)                                   Guarantees constituting Indebtedness
permitted by Section 6.01 and performance guarantees in the ordinary course of
business; provided that (and without limiting the foregoing) the aggregate
principal amount of Indebtedness of Non-Loan Parties that is Guaranteed by any
Loan Party (together with

 

87

--------------------------------------------------------------------------------


 

outstanding investments permitted under clause (B) to the proviso to
Section 6.04(d) and outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(e)) shall not exceed the greater of $25,000,000 and
2.5% of Total Assets at any time outstanding (in each case determined without
regard to any write-downs or write-offs),

 

(g)                                  receivables or other trade payables owing
to the Borrower or any Restricted Subsidiary if created or acquired in the
ordinary course of business consistent with past practice and payable or
dischargeable in accordance with customary trade terms; provided that such trade
terms may include such concessionary trade terms as the Borrower or any such
Restricted Subsidiary deems reasonable under the circumstances,

 

(h)                                 Investments consisting of Equity Interests,
obligations, securities or other property received in settlement of delinquent
accounts of and disputes with customers and suppliers in the ordinary course of
business and owing to the Borrower or any Restricted Subsidiary or in
satisfaction of judgments,

 

(i)                                     Investments by the Borrower or any
Restricted Subsidiary in payroll, travel and similar advances to cover matters
that are expected at the time of such advances ultimately to be treated as
expenses for accounting purposes and that are made in the ordinary course of
business,

 

(j)                                    loans or advances by the Borrower or any
Restricted Subsidiary to employees and other individual service providers made
in the ordinary course of business (including travel, entertainment and
relocation expenses) of the Borrower or any Restricted Subsidiary not exceeding
$2,500,000 in the aggregate at any time outstanding (determined without regard
to any write-downs or write-offs of such loans or advances),

 

(k)                                 Investments in the form of Swap Agreements
permitted by Section 6.07,

 

(l)                                     Investments of any Person existing at
the time such Person becomes a Restricted Subsidiary of the Borrower or
consolidates or merges, in one transaction or a series of transactions, with the
Borrower or any of the Restricted Subsidiaries (including in connection with a
Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Restricted Subsidiary or of such
consolidation or merger,

 

(m)                             Investments received in connection with the
dispositions of assets permitted by Section 6.05,

 

(n)                                 Investments constituting deposits described
in clauses (c) and (d) of the definition of the term “Permitted Encumbrances”,

 

(o)                                 Investments in Permitted Joint Ventures
(together with the aggregate amount of Investments in Permitted Real Estate
Joint Ventures permitted under Section 6.04(p)) in an amount not to exceed
$50,000,000 plus an amount equal to any returns (including dividends, interest,
distributions, returns of principal and profits on sale) actually received in
cash in respect of any such Investments (which amount shall not exceed the
amount of such Investment valued at cost at the time such Investment was made),

 

(p)                                 Investments in Permitted Real Estate Joint
Ventures (together with the aggregate amount of Investments in Permitted Joint
Ventures permitted under Section 6.04(o)) in an amount not to exceed $50,000,000
plus an amount equal to any returns (including dividends, interest,
distributions, returns of principal and profits on sale) actually received in
cash in respect of any such Investments (which amount shall not exceed the
amount of such Investment valued at cost at the time such Investment was made),

 

(q)                                 payments, loans, advances to, and
investments in, Consolidated Practices in the ordinary course of business and
consistent with past practice in satisfaction of their obligations under any
management services agreements,

 

88

--------------------------------------------------------------------------------


 

(r)                                    Investments by the Borrower or any
Restricted Subsidiary (including Investments in Permitted Joint Ventures and
Permitted Acquisitions) in an aggregate amount, as valued at cost at the time
each such Investment is made and including all related commitments for future
advances, not exceeding the Available Amount immediately prior to the time of
the making of any such Investment,

 

(s)                                   (i) Investments by the Borrower or any
Restricted Subsidiary (including Investments in Permitted Joint Ventures) in an
amount not to exceed the greater of $50,000,000 and 5.0% of Total Assets and
(ii) other Investments; provided that (x) no Event of Default has occurred and
is continuing or would result therefrom and (y) immediately after giving effect
to such Investment on a Pro Forma Basis, the Total Net Leverage Ratio does not
exceed 4.25:1.00,

 

(t)                                    Investments, loans and advances by the
Borrower or any Restricted Subsidiary to any Captive Insurance Subsidiary in an
amount equal to (A) the capital required under the applicable laws or
regulations of the jurisdiction in which such Captive Insurance Subsidiary is
formed or determined by independent actuaries as prudent and necessary capital
to operate such Captive Insurance Subsidiary plus (B) any reasonable general
corporate and overhead expenses of such Captive Insurance Subsidiary,

 

(u)                                 any Investment solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Borrower or
Holdings (or any other direct or indirect parent company of the Borrower),  and

 

(v)                                 Investments in prepaid expenses, negotiable
instruments held for collection and lease, utility and workers compensation,
performance and similar deposits entered into as a result of the operations of
the business in the ordinary course of business.

 

For purposes of covenant compliance, the amount of any Investment outstanding at
any time shall be the original cost of such Investment (without adjustment for
any increases or decreases in the value of such Investments), reduced by (except
in the case of any Investments made using the Available Amount pursuant to
Section 6.04(r) and returns which are included in the Available Amount pursuant
to the definition thereof) any dividend, distribution, interest payment, return
of capital, repayment or other amount received in cash by the Borrower or a
Restricted Subsidiary in respect of such Investment.

 

SECTION 6.05              Asset Sales.  The Borrower will not, and will not
permit any Restricted Subsidiary to, sell, transfer, lease or otherwise dispose
of any asset, including any Equity Interest owned by it (other than directors’
qualifying Equity Interests or Equity Interests required by applicable law to be
held by a Person other than the Borrower a Restricted Subsidiary), nor will the
Borrower permit any Restricted Subsidiary to issue any additional Equity
Interest in such Restricted Subsidiary (other than to the Borrower or another
Restricted Subsidiary in compliance with Section 6.04) involving aggregate
payments or consideration for assets having a Fair Market Value in excess of
$2,500,000 for any individual transaction or series of related transactions,
except:

 

(a)                                 sales, transfers and dispositions of
(i) inventory in the ordinary course of business and (ii) used, damaged,
obsolete, worn out, negligible or surplus equipment or property in the ordinary
course of business,

 

(b)                                 sales, transfers and dispositions to the
Borrower or any Restricted Subsidiary; provided that any such sales, transfers
or dispositions involving a Non-Loan Party shall be made in compliance with
Section 6.09,

 

(c)                                  sales, transfers and dispositions of
products, services or accounts receivable (including at a discount) in
connection with the compromise, settlement or collection thereof consistent with
past practice,

 

(d)                                 sales, transfers and dispositions of
property to the extent such property constitutes an investment permitted by
clauses (b), (h), (l) and (n) of Section 6.04,

 

89

--------------------------------------------------------------------------------


 

(e)                                  sale and leaseback transactions permitted
by Section 6.06,

 

(f)                                   dispositions resulting from any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of the Borrower or
any Restricted Subsidiary,

 

(g)                                  sales, transfers and other dispositions of
assets (other than Equity Interests in a Restricted Subsidiary unless all Equity
Interests in such Restricted Subsidiary are sold) that are not permitted by any
other paragraph of this Section 6.05,

 

(h)                                 exchanges of property for similar
replacement property for fair value,

 

(i)                                     assets set forth on Schedule 6.05,

 

(j)                                    the sale or other disposition of
Permitted Investments,

 

(k)                                 the sale or disposition of any assets or
property received as a result of a foreclosure by the Borrower or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default,

 

(l)                                     the licensing of intellectual property
in the ordinary course of business or in accordance with industry practice,

 

(m)                             the sale, lease, conveyance, disposition or
other transfer of (a) the Equity Interests of, or any Investment in, any
Unrestricted Subsidiary or (b) Investments (other than Investments in any
Restricted Subsidiary) made pursuant to clause (s) of Section 6.04,

 

(n)                                 surrender or waiver of contract rights or
the settlement, release or surrender of contract, tort or other claims of any
kind,

 

(o)                                 leases or subleases to third persons in the
ordinary course of business that do not interfere in any material respect with
the business of the Borrower or any of its Restricted Subsidiaries, and

 

(p)                                 the sale of Equity Interests in joint
ventures to the extent required by or made pursuant to, customary buy/sell
arrangements entered into in the ordinary course of business between the joint
venture parties and sent forth in joint venture agreements.

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b), (c), (f), (l), (n) and
(p) above) shall be made for fair value and (other than those permitted by
paragraphs (b), (d), (h), (l), (n) and (p) above) for at least 75 % cash
consideration, plus (for all such sales, transfers, leases and other
dispositions permitted hereby) an aggregate additional amount of non-cash
consideration in the amount of $20,000,000 (it being understood that for
purposes of paragraph (a) above, accounts receivable received in the ordinary
course and any property received in exchange for used, obsolete, worn out or
surplus equipment or property and any non-cash consideration that was actually
converted into cash within 6 months following the applicable sale, transfer,
lease or other disposition by the Borrower or any of its Restricted Subsidiaries
shall be deemed to constitute cash consideration).

 

SECTION 6.06              Sale and Leaseback Transactions.  The Borrower will
not, and will not permit any Restricted Subsidiary to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for (x) any such sale of any fixed or
capital assets by the Borrower or any Restricted Subsidiary that is made for
cash consideration in an amount not less than the fair value of such fixed or
capital asset and is consummated within 180 days after the Borrower or such
Restricted Subsidiary acquires or completes the construction of such fixed or
capital asset or (y) sale and leaseback transactions with respect to properties

 

90

--------------------------------------------------------------------------------


 

acquired after the Closing Date, where the Fair Market Value of such properties
in the aggregate does not to exceed the greater of $25,000,000 and 2.5% of Total
Assets.

 

SECTION 6.07              Swap Agreements.  The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Restricted Subsidiary has actual exposure (other than those in
respect of Equity Interests of the Borrower or any of the Restricted
Subsidiaries) and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of Holdings, the Borrower or any
Restricted Subsidiary.

 

SECTION 6.08              Restricted Payments; Certain Payments of Indebtedness.

 

(a)                    The Borrower will not, and will not permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except:

 

(i)                         the Borrower may declare and pay dividends with
respect to its common stock payable solely in additional shares of its common
stock, and, with respect to its preferred stock, payable solely in additional
shares of such preferred stock or in shares of its common stock,

 

(ii)                      Restricted Subsidiaries may declare and pay dividends
ratably with respect to their capital stock, membership or partnership interests
or other similar Equity Interests,

 

(iii)                   the Borrower may declare and pay dividends or make other
distributions to Holdings, the proceeds of which are used by Holdings or a
Parent to purchase or redeem Equity Interests of Holdings or a Parent acquired
by employees, consultants or directors of Holdings, the Borrower or any
Restricted Subsidiary upon such Person’s death, disability, retirement or
termination of employment; provided that the aggregate amount of such purchases
or redemptions under this clause (iii) shall not exceed $10,000,000 in any
fiscal year (and, to the extent that the aggregate amount of purchases or
redemptions made in any fiscal year pursuant to this clause (iii) is less than
$10,000,000, the amount of such difference may be carried forward and used for
such purpose in the following fiscal year) and $30,000,000 in the aggregate,

 

(iv)                  the Borrower may make Restricted Payments to Holdings to
be used by Holdings solely to pay (or to allow a Parent to pay) its franchise
taxes and other fees required to maintain its corporate existence and to pay for
general corporate and overhead expenses (including salaries and other
compensation of employees) and other expenses in its capacity as the parent of
Borrower incurred by Holdings or a Parent in the ordinary course of its business
or used to pay fees and expenses (other than to Affiliates) relating to any
unsuccessful debt or equity financing; provided that such Restricted Payments
shall not exceed $5,000,000 in any fiscal year,

 

(v)                     with respect to any taxable period (or portion thereof)
with respect to which the Borrower and/or any of its Subsidiaries are members of
a consolidated, combined or similar income tax group for U.S. federal and/or
applicable state or local income tax purposes of which Holdings or a Parent is
the common parent (a “Tax Group”), the Borrower may make Restricted Payments to
Holdings (or any such Parent) in an amount necessary to enable Holdings (or such
Parent, as applicable) to pay the portion of any consolidated, combined or
similar U.S. federal, state or local income Taxes (as applicable) of such Tax
Group for such taxable period that are directly attributable to the taxable
income of the Borrower and/or its applicable Subsidiaries; provided that the
amount of any such Restricted Payments pursuant to this clause (v) shall not
exceed the amount of such Taxes that the Borrower and/or its applicable
Subsidiaries would have paid had the Borrower and/or such Subsidiaries, as
applicable, been a stand-alone corporate taxpayer (or a stand-alone corporate
group); provided, further, that the payment of Restricted Payments pursuant to
this clause (v) in respect of an Unrestricted Subsidiary shall be permitted only
to the extent that cash distributions were made by such Unrestricted Subsidiary
to the Borrower or any of its Restricted Subsidiaries for such purpose,

 

91

--------------------------------------------------------------------------------


 

(vi)                  cashless repurchases of Equity Interests of Holdings
deemed to occur upon exercise of stock options or warrants or upon vesting of
common stock, if such Equity Interests represent a portion of the exercise price
or withholding obligations of such options, warrants or common stock,

 

(vii)               the Borrower and its Restricted Subsidiaries may make a
payment of any dividend or other distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or giving of the redemption notice, as the case may be, if at the date
of declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Agreement (provided that such date of declaration or
giving of notice of redemption shall be deemed to be a Restricted Payment and
shall utilize capacity under another provision of this Section 6.08),

 

(viii)            the Borrower and its Restricted Subsidiaries may make
payments, directly or indirectly, to Holdings or any other direct or indirect
parent company of the Borrower to pay management, consulting and advisory fees
or any other amounts payable to any Permitted Holder to the extent permitted by
Section 6.09,

 

(ix)                  [reserved],

 

(x)                     the Borrower and the Restricted Subsidiaries may make
additional Restricted Payments in an aggregate amount not exceeding the
Available Amount immediately prior to the time of the making of such Restricted
Payment; provided that (x) no Event of Default has occurred and is continuing or
would result therefrom and (y) immediately after giving effect to such
Restricted Payment on a Pro Forma Basis, the Total Net Leverage Ratio does not
exceed 5.25:1.00,

 

(xi)                  the Borrower may make Restricted Payments to Holdings to
pay any non-recurring fees, cash charges and cost expenses incurred in
connection with the issuance of Equity Interests or Indebtedness, in each case
only to the extent that such transaction is not consummated,

 

(xii)               the Borrower and its Restricted Subsidiaries may make
additional Restricted Payments in an aggregate amount not to exceed $40,000,000
(together with the aggregate amount of any prepayments, redemptions,
defeasances, repurchases or other retirement of Specified Indebtedness under
Section 6.08(b)(iv); provided that no Event of Default has occurred and is
continuing or would result therefrom,

 

(xiii)            the Borrower and its Restricted Subsidiaries may make other
Restricted Payments; provided that (x) no Event of Default has occurred and is
continuing or would result therefrom and (y) immediately after giving effect to
such Investment on a Pro Forma Basis, the Total Net Leverage Ratio does not
exceed 3.75:1.00,

 

(xiv)           the Borrower and its Restricted Subsidiaries may make payments
for the repurchase of Equity Interests deemed to occur upon the exercise of
options, rights or warrants to the extent such Equity Interests represent a
portion of the exercise price of those options, rights or warrants,

 

(xv)              the Borrower and its Restricted Subsidiaries may make cash
payments in lieu of fractional shares issuable as dividends on preferred stock
or upon the conversion of any convertible debt securities of the Borrower and
its Restricted Subsidiaries, and

 

(xvi)           payment of fees and reimbursement of other expenses to the
Permitted Holders in connection with the Transactions permitted by Section 6.09
shall be permitted,

 

and provided further that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from members of management of the Borrower, any of the
Borrower’s direct or indirect parent companies or any of the Borrower’s
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
any of the Borrower’s direct or indirect parent companies will not be deemed to
constitute a Restricted Payment.

 

(b)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of

 

92

--------------------------------------------------------------------------------


 

principal of or interest on, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of, any Second Lien Term Loans, any Permitted Debt
(other than Permitted Debt secured on a pari passu basis with the Obligations)
or any Subordinated Indebtedness (other than the intercompany loans among
Restricted Subsidiaries and the Borrower) (“Specified Indebtedness”), except:

 

(i)                  payment of regularly scheduled interest and principal
payments as and when due in respect of any Indebtedness, other than, in the case
of Subordinated Indebtedness, as prohibited by the subordination provisions
thereof,

 

(ii)               the conversion or exchange of any Specified Indebtedness
into, or redemption, repurchase, prepayment, defeasance or other retirement of
any such Indebtedness with the Net Proceeds of the issuance by Holdings or a
Parent of Equity Interests (or capital contributions in respect thereof) of
Holdings or a Parent after the Closing Date to the extent not Otherwise Applied,
plus any fees and expenses in connection with such conversion, exchange,
redemption, repurchase, prepayment, defeasance or other retirement,

 

(iii)            the prepayment, redemption, defeasance, repurchase or other
retirement of Specified Indebtedness for an aggregate purchase price not to
exceed the Available Amount; provided that (x) no Event of Default has occurred
and is continuing or would result therefrom and (y) immediately after giving
effect to such prepayment, redemption, defeasance, repurchase or other
retirement of Specified Indebtedness on a Pro Forma Basis, the Total Net
Leverage Ratio does not exceed 5.25:1.00,

 

(iv)           the Borrower and its Restricted Subsidiaries may make additional
prepayments, redemptions, defeasances, repurchases or other retirement of
Specified Indebtedness in an aggregate amount not to exceed $40,000,000
(together with the aggregate amount of any Restricted Payments made under clause
Section 6.08 (a)(xii)); provided that no Event of Default has occurred and is
continuing or would result therefrom,

 

(v)              other prepayments, redemptions, defeasances, repurchases or
other retirement of Specified Indebtedness; provided that (x) no Event of
Default has occurred and is continuing or would result therefrom and
(y) immediately after giving effect to such prepayment, redemption, defeasance,
repurchase or other retirement of Specified Indebtedness on a Pro Forma Basis,
the Total Net Leverage Ratio does not exceed 3.75:1.00, and

 

(vi)           refinancings of Indebtedness to the extent the Indebtedness being
incurred in connection with such refinancing is a Permitted Refinancing.

 

SECTION 6.09              Transactions with Affiliates.  The Borrower will not,
and will not permit any Restricted Subsidiary to, sell, lease, transfer or
otherwise dispose of any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, involving aggregate payments or
consideration in excess of $2,500,000 for any individual transaction or series
of related transactions, except:

 

(a)                                 transactions that are at prices and on terms
and conditions, taken as a whole, not materially less favorable to the Borrower
or such Restricted Subsidiary that could be obtained on arm’s-length transaction
basis from unrelated third parties other than an Affiliate,

 

(b)                                 (i) transactions between or among Holdings,
the Borrower, and the Subsidiary Loan Parties or any entity that becomes a
Restricted Subsidiary as a result of such transaction, and (ii) transactions
between or among the Borrower and a Person (other than an Unrestricted
Subsidiary of the Borrower) that is an Affiliate of the Borrower solely because
the Borrower owns, directly or through a Restricted Subsidiary, an Equity
Interest in, or controls, such Person,

 

(c)                                  any Investment permitted under
Section 6.04(d), 6.04(e), 6.04(g) or 6.04(m),

 

93

--------------------------------------------------------------------------------


 

(d)                                 any Indebtedness permitted under
Section 6.01(a)(v) and Section 6.01(a)(xii),

 

(e)                                  any Restricted Payment permitted under
Section 6.08,

 

(f)                                   loans or advances to employees permitted
under Section 6.04(e),

 

(g)                                  any lease entered into between the Borrower
or any Restricted Subsidiary, as lessee, and any of the Affiliates of the
Borrower or entity controlled by such Affiliates, as lessor, which is approved
in good faith by a majority of the disinterested members of the Board of
Directors of the Borrower,

 

(h)                                 so long as no Default described in
Section 7.01(b) and no Event of Default has occurred and is continuing, the
Borrower or any of its Restricted Subsidiaries may pay, or may pay cash
dividends to enable Holdings to pay, (A) customary management, consulting,
monitoring or advisory fees to any Permitted Holder in an aggregate amount not
greater than $1,000,000 during any fiscal year (plus any unpaid management,
consulting, monitoring or advisory fees within such amount accrued in any prior
year) and (B) fees in respect of any financings, acquisitions or dispositions
with respect to which any Permitted Holder acts as an adviser to Holdings, the
Borrower or any Restricted Subsidiary in an amount not to exceed 1.5% of the
value of any such transaction,

 

(i)                                     any contribution to the capital of
Holdings directly or indirectly by the Permitted Holders or any purchase of
Equity Interests of Holdings by the Permitted Holders not prohibited by this
Agreement,

 

(j)                                    the payment of reasonable fees to
directors of Holdings, the Borrower or any Restricted Subsidiary who are not
employees of Holdings, the Borrower or any Restricted Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of Holdings, the Borrower
or any Restricted Subsidiary in the ordinary course of business,

 

(k)                                 any issuances of Equity Interests,
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by the Borrower’s or Holdings’ Board of Directors (or a
committee thereof),

 

(l)                                     transactions pursuant to agreements set
forth on Schedule 6.09 and any amendments thereto to the extent such amendments
are not materially less favorable to the Borrower or such Subsidiary Loan Party
than those provided for in the original agreements,

 

(m)                             any employment, change of control and severance
arrangements entered into in the ordinary course of business and approved by the
Borrower’s or Holdings’ Board of Directors (or a committee thereof) between a
Parent, Holdings, the Borrower or any Restricted Subsidiary and any employee
thereof,

 

(n)                                 payments by the Borrower or any of its
Restricted Subsidiaries of reasonable insurance premiums to, and any borrowings
or dividends received from, any Captive Insurance Subsidiary,

 

(o)                                 transactions with customers, suppliers,
contractors, joint venture partners or purchasers or sellers of goods or
services, in each case which are in the ordinary course of business (including,
without limitation, pursuant to joint venture agreements) and otherwise in
compliance with the terms of this Agreement,

 

(p)                                 the entering into of any tax sharing
agreement or arrangement with Holdings or any direct or indirect parent company
of the Borrower and any payments thereunder by the Borrower or any of its
Restricted Subsidiaries to Holdings or any Parent to the extent permitted by
Section 6.08(a)(iv),

 

(q)                                 the entering into the Services Agreements
and any payments thereunder to Select Medical Holdings Corporation and Select
Medical Corporation, as applicable,

 

94

--------------------------------------------------------------------------------


 

(r)                                    the issuance of Equity Interests (other
than Disqualified Stock) (i) of the Borrower to Affiliates of the Borrower or
(ii) of the Borrower or any Restricted Subsidiary for compensation purposes,

 

(s)                                   intellectual property licenses in the
ordinary course of business,

 

(t)                                    any customary management services
agreements or similar agreements between the Borrower or any other Subsidiary
and any Consolidated Practice or Permitted Joint Ventures,

 

(u)                                 the Transactions (including Transaction
Expenses) and the payment of fees and expenses as part of or in connection with
the Transactions, and

 

(v)                                 transactions in which the Borrower or any
Restricted Subsidiary delivers to the Administrative Agent a letter from an
accounting, appraisal or investment banking firm of national standing stating
that such transaction is fair to the Borrower or such Restricted Subsidiary from
a financial point of view and which are approved by a majority of the
disinterested members of the Board of Directors of the Borrower in good faith.

 

SECTION 6.10              Restrictive Agreements.

 

(a)                                 Subject to clauses (b) through (d) below,
the Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(i) the ability of Holdings, the Borrower or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets or
(ii) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Restricted Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary.

 

(b)                                 The foregoing clause (a) shall not apply to
restrictions and conditions (i) imposed by law or by any Loan Document, Second
Lien Loan Document or documentation governing any Permitted Debt, documentation
governing any Permitted Refinancing (provided that such restrictions are not
materially more restrictive (as determined in good faith by the Borrower), taken
as a whole, than those contained in such agreements governing the Indebtedness
being refinanced), or Indebtedness of a Foreign Subsidiary permitted to be
incurred under this Agreement (provided that such restrictions shall apply only
to such Foreign Subsidiary), (ii) existing on the date hereof identified on
Schedule 6.10 (and shall not apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iii) contained in agreements relating to the sale of a Restricted
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Restricted Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) contained in agreements relating to the acquisition of property;
provided that such restrictions and conditions apply only to the property so
acquired and were not created in connection with or in anticipation of such
acquisitions, (v) imposed on any Consolidated Practice by (and for the benefit
of) any Loan Party and (vi) imposed by any customary provisions restricting
assignment of any agreement entered into the ordinary course of business.

 

(c)                                  The foregoing clause (a)(i) shall not apply
to restrictions or conditions (i) imposed by any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (ii) imposed
by customary provisions in leases restricting the assignment thereof.

 

(d)                                 The foregoing clause (a)(ii) shall not apply
(x) to customary provisions in joint venture agreements relating to purchase
options, rights of first refusal or call or similar rights of a third party that
owns Equity Interests in such joint venture or (y) to customary restrictions on
leases, subleases, licenses, cross-licenses, sublicenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate solely
to the property interest, rights or the assets subject thereto.

 

(e)                                  For purposes of determining compliance with
this Section 6.10, (i) the priority of any preferred stock in receiving
dividends or liquidating distributions prior to dividends or liquidating
distributions being

 

95

--------------------------------------------------------------------------------


 

paid on common stock shall not be deemed a restriction on the ability to make
distributions on Equity Interests and (ii) the subordination of loans or
advances made to the Borrower or a Restricted Subsidiary of the Borrower to
other Indebtedness incurred by the Borrower or any such Restricted Subsidiary
shall not be deemed a restriction on the ability to make loans or advances.

 

SECTION 6.11              Amendment of Material Documents.  The Borrower will
not, and will not permit any Restricted Subsidiary to, amend, modify or waive
any of its rights under (a) any Second Lien Loan Document, (b) the documentation
governing any Permitted Securities or (c) its certificate of incorporation,
by-laws or other organizational documents, in each case to the extent such
amendment, modification or waiver would be materially adverse to the Lenders.

 

SECTION 6.12              Financial Covenant.  On any Compliance Date, the
Borrower will not permit the First Lien Net Leverage Ratio as of such Compliance
Date to be greater than 5.25 to 1.0 (the “Financial Covenant”).

 

The provisions of this Section 6.12 are for the benefit of the Revolving Lenders
only and the Required Revolving Lenders may amend, waive or otherwise modify
this Section 6.12 or the defined terms used for purposes of this Section 6.12 or
waive any Default or Event of Default resulting from a breach of this
Section 6.12 in accordance with the provisions of Section 9.02.

 

SECTION 6.13              Fiscal Year.  The Borrower will not, and will not
permit any Restricted Subsidiary to, change its fiscal year.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01              Events of Default.  If any of the following events
(any such event, an “Event of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise,

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
paragraph (a) of this Section 7.01) payable under this Agreement or any other
Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) Business Days,

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of Holdings, the Borrower or any Subsidiary Loan
Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect (except
to the extent any such representation or warranty is qualified by “materially”,
“Material Adverse Effect” or a similar term, in which case such representation
or warranty shall prove to have been incorrect in any respect) when made or
deemed made,

 

(d)                                 the Borrower or, in the case of
Section 6.03, Holdings, fails to (or, to the extent applicable, fails to cause
any Restricted Subsidiary to) observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.04 (solely with respect to the existence
of the Borrower), 5.11 or in Article VI; provided that the Financial Covenant is
subject to cure pursuant to Section 7.02; provided, further, that the Borrower’s
failure to comply with the Financial Covenant shall not constitute an Event of
Default with respect to any Term Loans unless and until the Required Revolving
Lenders shall have terminated their Revolving Commitments and declared all
amounts outstanding thereunder to be immediately due and payable hereunder,

 

96

--------------------------------------------------------------------------------


 

(e)                                  Holdings, the Borrower or any Subsidiary
Loan Party shall fail to observe or perform any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraph (a),
(b) or (d) of this Section 7.01), and such failure shall continue unremedied for
a period of 30 days after receipt by the Borrower of notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender),

 

(f)                                   Holdings, the Borrower or any Restricted
Subsidiary shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness (other than
Indebtedness hereunder), when and as the same shall become due and payable
(after giving effect to any applicable grace period),

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with the giving of notice, the lapse of time or both)
the holder or holders of any Material Indebtedness or any trustee or agent on
its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity (other than, with respect to Indebtedness consisting of
Swap Agreements, as a result of any termination events or equivalent events
(other than any additional termination events (or equivalent events)) and not as
a result of any other default thereunder by any Loan Party); provided that this
paragraph (g) shall not apply to Secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets (to the
extent not prohibited under this Agreement) securing such Indebtedness;
provided, further, that such failure is unremedied and is not waived by the
holders of such Indebtedness prior to any termination of the Commitments or
acceleration of the Loans hereunder,

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of Holdings, the Borrower or any
Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any Restricted Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered,

 

(i)                                     Holdings, the Borrower or any Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any Restricted Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any formal action for the purpose of effecting
any of the foregoing,

 

(j)                                    one or more judgments for the payment of
money (to the extent not paid or covered by independent third-party insurance as
to which the insurer has been notified of such judgment or order and has not
denied coverage) in an aggregate amount in excess of $20,000,000 shall be
rendered against Holdings, the Borrower, any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of Holdings, the Borrower or any Restricted Subsidiary to enforce any
such judgment,

 

(k)                                 (i) an ERISA Event occurs that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, has resulted or would reasonably be expected to result in
liability of a Loan Party or an ERISA Affiliate in an aggregate amount which
would reasonably be expected to result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its

 

97

--------------------------------------------------------------------------------


 

withdrawal liability under Section 4201 of ERISA under a Plan in an aggregate
amount which would reasonably be expected to result in a Material Adverse
Effect,

 

(l)                                     any Lien purported to be created under
any Security Document shall cease to be, or shall be asserted by any Loan Party
not to be, a valid and perfected Lien on any Collateral with a fair value in
excess of $20,000,000, with the priority required by the applicable Security
Document, except (i) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Administrative Agent’s failure to maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under the Collateral Agreement,

 

(m)                             any Loan Document shall for any reason be
asserted by any Loan Party not to be a legal, valid and binding obligation of
any party thereto,

 

(n)                                 the Guarantees of the Obligations by
Holdings and the Subsidiary Loan Parties pursuant to the Collateral Agreement
shall cease to be in full force and effect (other than in accordance with the
terms of the Loan Documents) or shall be asserted by Holdings, the Borrower or
any Subsidiary Loan Party not to be in effect or not to be legal, valid and
binding obligations, or

 

(o)                                 a Change of Control shall occur,

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
paragraph (h) or (i) of this Section 7.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to a failure to observe the
Financial Covenant (which has not become an Event of Default with respect to the
Term Loans pursuant to Section 7.01(d)), such Events of Default shall not
constitute an Event of Default for purposes of any Term Loan (or any other
Facility other than the Revolving Commitment) and the Lenders and the
Administrative Agent shall only take the actions set forth in this Section 7.01
at the request of the Required Revolving Lenders (as opposed to Required
Lenders) and only with respect to the Revolving Commitments and the extensions
of credit thereunder.

 

SECTION 7.02              Borrower’s Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower fails to comply with
the requirements of the Financial Covenant on any Compliance Date (a “Financial
Covenant Default”), on or after the first day of the most recently ended fiscal
quarter included in the Test Period ending on such Compliance Date until the
date that is 10 Business Days subsequent to the date on which financial
statements with respect to the fiscal period for such Financial Covenant is
being measured are required to be delivered pursuant to Section 5.01, Holdings
shall have the right to issue Permitted Securities (or any other contribution to
capital or sale or issuance of any other Equity Interests on terms reasonably
satisfactory to the Administrative Agent), the proceeds of which Holdings will
contribute in cash to the Borrower as common equity or other equity on terms
reasonably acceptable to the Administrative Agent (collectively, the “Cure
Right”); provided that at the Borrower’s option, the Borrower may elect to
exercise such Cure Right prior to the date of the delivery of the applicable
financial statements if the Borrower reasonably determines that it will fail to
comply with the requirements

 

98

--------------------------------------------------------------------------------


 

of the Financial Covenant upon the delivery of such financial statements, and
upon the receipt by the Borrower of such cash (the “Cure Amount”) pursuant to
the exercise by the Borrower of such Cure Right, the Financial Covenant shall be
recalculated giving effect to the following pro forma adjustments:

 

(i)                         Consolidated EBITDA shall be increased, solely for
the purpose of measuring the Financial Covenant at the end of the applicable
fiscal quarter and applicable subsequent periods which include such fiscal
quarter and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount; and

 

(ii)                      if, after giving effect to the foregoing
recalculations, the Borrower shall then be in compliance with the requirements
of the Financial Covenant, the Borrower shall be deemed to have satisfied the
requirements of the Financial Covenant as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the Financial Covenant that
had occurred shall be deemed cured for the purposes of this Agreement.

 

(b)                                 Notwithstanding anything herein to the
contrary, (a) in each four-fiscal-quarter period there shall be at least two
fiscal quarters in which the Cure Right is not exercised and no more than five
(5) Cure Rights shall be exercised during the Revolving Availability Period,
(b) the Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Covenant and (c) the Cure Amount shall be set forth
in an officer’s certificate delivered to the Administrative Agent.

 

(c)                                  The Cure Right and the effects thereof on
determining pricing, financial ratio-based conditions (other than for
determining actual compliance with Section 6.12) or any baskets with respect to
covenants will be disregarded for all other purposes under the Loan Documents,
including, without limitation, for purposes of calculating the leverage ratios
as a threshold for permitted exceptions to any affirmative and negative
covenants; provided that the reduction in the outstanding principal balance of
the Loans due to the application of the proceeds of an the exercise of a Cure
Right pursuant to Section 2.11 shall not be taken into account for purposes of
determining compliance with the Financial Covenant for the measurement period
ending on the last day of the applicable fiscal quarter and the next three
measurement periods.  In addition, exercise of the Cure Right shall not result
in any adjustment to any amounts (including the amount of Indebtedness) or
increase in cash (and shall not be included for purposes of determining pricing,
mandatory prepayments and the availability or amount permitted pursuant to any
covenant under Article VI).

 

(d)                                 So long as the Borrower is entitled to
exercise a Cure Right pursuant to the foregoing terms and provisions of this
Section 7.02, neither Administrative Agent nor any Lender shall impose default
interest, accelerate the Obligations or exercise any enforcement remedy against
any Loan Party or any of its Subsidiaries or any of their respective properties
solely on the basis of the applicable Financial Covenant Default; provided that
until timely receipt of the Cure Amount, an Event of Default shall be deemed to
exist for all other purposes of this Agreement, including, without limitation,
any term or provision of any Loan Document which prohibits any action to be
taken by a Loan Party or any of its Subsidiaries during the existence of an
Event of Default; provided, further, that notwithstanding the foregoing, upon a
deemed cure pursuant to Section 7.02(c), the requirements of the applicable
Financial Covenant shall be deemed to have been satisfied as of the applicable
fiscal quarter with the same effect as though there had been no Financial
Covenant Default (and any other Default arising solely as a result thereof) at
such date or thereafter.

 

SECTION 7.03              Exclusion of Immaterial Subsidiaries.  Solely for the
purposes of determining whether a Default has occurred under clause (h) or
(i) of Section 7.01, any reference in any such clause to any Restricted
Subsidiary shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstance referred to in any such clause that did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 5% of the Total Assets of the Borrower and the
Restricted Subsidiaries or 5% of the total revenues of the Borrower and the
Restricted Subsidiaries as of such date; provided that if it is necessary to
exclude more than one Restricted Subsidiary from clause (h) or (i) of
Section 7.01 pursuant to this Section 7.03 in order to avoid an Event of Default
thereunder, all excluded Restricted Subsidiaries shall be considered to be a
single consolidated Restricted Subsidiary for purposes of determining whether
the condition specified above is satisfied.

 

99

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

The Agents

 

SECTION 8.01              The Agents.  Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  For purposes of this Article VIII, all references to the
Administrative Agent shall be deemed to be references to both the Administrative
Agent and the Collateral Agent.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 2.05(j) and
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Holdings, the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by Holdings, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more subagents appointed by the
Administrative Agent; provided, however, that the Loan Parties shall make all
payments under any Loan Document directly to the Administrative Agent.  The
Administrative Agent and any such subagent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding paragraphs shall apply to any such
subagent and to the Related Parties of each Administrative Agent and any such
subagent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

100

--------------------------------------------------------------------------------


 

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor
who shall either be (i) a “U.S. person” and a “financial institution” within the
meaning of United States Treasury Regulations Section 1.1441-1 or (ii) a U.S.
branch of a non-U.S. financial institution that has agreed to be treated as a
“United States person” within the meaning of Section 7701(a)(30) of the Code. 
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its subagents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

Each Lender irrevocably agrees that the Administrative Agent may enter into any
and all documents with respect to Collateral and the rights of the Secured
Parties with respect thereto (including the Intercreditor Agreement, any First
Lien Intercreditor Agreement or Junior Lien Intercreditor Agreement, if
applicable) as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents without any further consent from any
Secured Party, which terms shall be reasonably satisfactory to Administrative
Agent.

 

No Person named as an Arranger or bookrunner in this Agreement shall have any
liability under this Agreement or any other Loan Document in its capacity as
such.

 

SECTION 8.02.           Withholding Taxes.   To the extent required by any
applicable laws, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax.  Without limiting
or expanding the provisions of Section 2.17, each Lender shall indemnify and
hold harmless the Administrative Agent against, within 10 days after written
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective).  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 8.02.  The agreements in
this Section 8.02 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.  For purposes of this Section 8.02, the term
“Lender” includes any Swingline Lender and any Issuing Bank.

 

101

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01              Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                if to the Borrower, to Concentra Inc., 4714
Gettysburg Rd., Mechanicsburg, PA 17055, Attention: Joel T. Veit (Telecopy
No. (717) 303-0824),

 

(ii)                             if to the Administrative Agent, to JPMorgan
Chase Bank, N.A., 270 Park Avenue, 4th Floor, New York, New York 10017,
Attention of Dawn Lee Lum (Telecopy No. (212) 270-2472), with a copy to JPMorgan
Chase Bank, N.A., Loan and Agency Services, 500 Stanton Christiana Road, 3/Ops2,
Newark, DE 19713, Attention:  Preet Patel (Telecopy No. (302) 634-1417),

 

(iii)                          if to the Issuing Bank, to JPMorgan Chase Bank,
N.A., Loan and Agency Services, 500 Stanton Christiana Road, 3/Ops2, Newark, DE
19713, Attention:  Preet Patel (Telecopy No. (302) 634-1417),

 

(iv)                         if to the Swingline Lender, to JPMorgan Chase Bank,
N.A., Loan and Agency Services, 500 Stanton Christiana Road, 3/Ops2, Newark, DE
19713, Attention:  Preet Patel (Telecopy No. (302) 634-1417),

 

(v)                            if to the Collateral Agent, to JPMorgan Chase
Bank, N.A., Loan and Agency Services, 500 Stanton Christiana Road, 3/Ops2,
Newark, DE 19713, Attention:  Preet Patel (Telecopy No. (302) 634-1417), and

 

(vi)                         if to any other Lender, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
Administrative Agent (and, in the case of the Administrative Agent, by written
notice to the Borrower).  All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.

 

102

--------------------------------------------------------------------------------


 

SECTION 9.02              Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, the Issuing Bank, the Collateral Agent, the Swingline Lender or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank, the Collateral Agent, the Swingline
Lender and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 9.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender, the Collateral Agent, the Swingline Lender or the Issuing Bank may have
had notice or knowledge of such Default at the time.

 

(b)                                 Except as provided in Section 2.20 with
respect to an Additional Credit Extension Amendment (or to give effect to any
restatement of this Agreement, the substantive terms of which are otherwise
permitted hereby), neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower and the Required Lenders or, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall

 

(i)                                increase the Commitment of any Lender without
the written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Section 4.02 or of any Default or mandatory
prepayment or mandatory reduction of any Commitments shall not constitute an
increase of any Commitment of any Lender),

 

(ii)                             reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly and adversely
affected thereby, it being understood that any change to the definition of
“First Lien Net Leverage Ratio”, “Secured Net Leverage Ratio” or “Total Net
Leverage Ratio” or, in each case, in the component definitions thereof shall not
constitute a reduction in any rate of interest; provided that, for the avoidance
of doubt, only the consent of the Required Lenders shall be necessary to amend
Section 2.13(c) or to waive any obligation of the Borrower to pay interest
thereunder,

 

(iii)                          postpone the maturity of any Loan, or any
scheduled date of payment of the principal amount of any Loan, the required date
of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender directly and adversely affected
thereby,

 

(iv)                         change Section 2.18(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender adversely affected thereby,

 

(v)                            change any of the provisions of this Section 9.02
or the percentage set forth in the definition of “Required Lenders”, “Required
Revolving Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as applicable),

 

(vi)                         release Holdings or any Subsidiary Loan Party from
its Guarantee under the Collateral Agreement (except as provided in Section 9.15
or in the Collateral Agreement) or limit its liability in respect of such
Guarantee, without the written consent of each Lender,

 

103

--------------------------------------------------------------------------------


 

(vii)                      release all or substantially all the Collateral from
the Liens of the Security Documents (except as provided in Section 9.15 or in
the Collateral Agreement), without the written consent of each Lender,

 

(viii)                   change any provisions of any Loan Document in a manner
that by its terms adversely affects the rights in respect of payments due to
Lenders holding Loans of any Class differently than those holding Loans of any
other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class,

 

(ix)                         expressly change or waive any condition precedent
in Section 4.02 to any Revolving Borrowing, including, without limitation, the
related defined terms therein to the extent applicable to such section, without
the written consent of the Required Revolving Lenders, or

 

(x)                            amend, waive or otherwise modify (a) the
Financial Covenant and (b) Section 7.02, and in each case, any definition
related thereto (as any such definition is used therein) or waive any Default or
Event of Default resulting from a failure to perform or observe the Financial
Covenant (including any related Default or Event of Default under Section 5.01)
or Section 7.02 without the written consent of the Required Revolving Lenders;
provided, that, the amendments, waivers or modifications described in this
clause (x) shall not require the consent of any Lenders other than the Required
Revolving Lenders,

 

provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as applicable, and (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of a particular Class of Lenders (but not any
other Lenders) may be effected by an agreement or agreements in writing entered
into by Holdings, the Borrower and requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto under this
Section 9.02(b) if such Class of Lenders were the only Class of Lenders
hereunder at the time.  As it relates to rights of the Issuing Bank, (a) the
definition of “Letter of Credit Sublimit” may be amended to increase the amount
thereof to an amount equal to no more than 50% of the aggregate principal amount
of the Revolving Commitments (as in effect as of the date thereof) with only the
written consent of the Issuing Bank, the Administrative Agent and the Borrower
and (b) this Agreement may be amended to adjust the mechanics related to the
issuance of Letters of Credit, including mechanical changes relating to the
existence of multiple Issuing Banks, with only the written consent of the
Administrative Agent, the applicable Issuing Bank and the Borrower, so long as
the obligations of the Revolving Lenders, if any, who have not executed such
amendment, and if applicable, the other Issuing Banks, if any, who have not
executed such amendment, are not adversely affected thereby.  No Lender consent
is required to effect an Additional Credit Extension Amendment (except as
expressly provided in Sections 2.20 or 2.21 as applicable).  In connection with
any proposed amendment, modification, waiver or termination (a “Proposed
Change”) requiring the consent of all Lenders or all adversely affected Lenders,
if the consent of the Required Lenders to such Proposed Change is obtained, but
the consent to such Proposed Change of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this Section 9.02(b) being referred to as a “Non-Consenting Lender”), then, at
the Borrower’s request, any Lender assignee that is reasonably acceptable to the
Administrative Agent shall have the right to purchase from such Non-Consenting
Lender, and such Non-Consenting Lender agrees that it shall, upon the Borrower’s
request, sell and assign to such Lender assignee, at no expense to such
Non-Consenting Lender, all the Commitments and Loans of such Non-Consenting
Lender for an amount equal to the principal balance of all Loans (and funded
participations in Swingline Loans and unreimbursed LC Disbursements) held by
such Non-Consenting Lender and all accrued interest and fees with respect
thereto through the date of sale (including amounts under Sections 2.15, 2.16
and 2.17), such purchase and sale to be consummated pursuant to an executed
Assignment and Assumption in accordance with Section 9.04(b) (which Assignment
and Assumption need not be signed by such Non-Consenting Lender); provided,
that, if any such Non-Consenting Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within two (2) Business Days of the date on which the Lender
assignee executes and delivers such Assignment and Assumption to such
Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender.

 

(c)                                  Notwithstanding the provisions of clause
(b), this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower

 

104

--------------------------------------------------------------------------------


 

(i) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Tranche B Term Loans and the
Revolving Loans and the accrued interest and fees in respect thereof, and
(ii) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.  In addition, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans to permit the
refinancing of all outstanding Term Loans of a Class with a replacement term
loan tranche hereunder (the “Replacement Term Loans”); provided that (i) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinancing Term Loans, (ii) the Applicable
Rate for such Replacement Term Loans shall not be higher than the Applicable
Rate for such Refinancing Term Loans, (iii) the Weighted Average Life to
Maturity of such Replacement Term Loans shall not be shorter than the Weighted
Average Life to Maturity of such Refinancing Term Loans at the time of such
refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the Refinancing
Term Loans) and (iv) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than, those applicable to such Refinancing Term
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the Latest Maturity Date in effect immediately
prior to such refinancing.

 

(d)                                 Notwithstanding anything in this
Section 9.02 to the contrary, (a) technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary (i) to integrate any Incremental
Term Loans, any Incremental Revolving Commitments, any Extended Term Loans or
any Extended Revolving Commitments or (ii) to cure any ambiguity, omission,
defect or inconsistency and (b) without the consent of any Lender or Issuing
Bank, the Loan Parties and the Administrative Agent or any collateral agent may
(in their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into (x) any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties or as required by local law to give effect to, or protect any
security interest for benefit of the Secured Parties, in any property or so that
the security interests therein comply with applicable law or this Agreement or
in each case to otherwise enhance the rights or benefits of any Lender under any
Loan Document or (y) the Intercreditor Agreement, any First Lien Intercreditor
Agreement or any Junior Lien Intercreditor Agreement.

 

SECTION 9.03              Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay or reimburse (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent and the Arrangers, including the reasonable fees,
charges and disbursements of counsel for the Agents (within 30 days of a written
demand therefor, together with backup documentation supporting such
reimbursement request), in connection the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (but, limited, in the case of legal fees and expenses,
to the reasonable and documented fees, disbursements and other charges of one
counsel to the Administrative Agent and Lead Arrangers, and, if necessary, of
one local counsel in any relevant jurisdiction) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
Lenders (within 30 days of a written demand therefor, together with backup
documentation supporting such reimbursement request) incurred in connection with
the enforcement of any rights or remedies under this Agreement or the other Loan
Documents (but, limited, in the case of legal fees and expenses, to the
reasonable and documented fees, disbursements and other charges of one counsel
to the Administrative Agent and the Lenders taken as a whole, and, if necessary,
of one local counsel to the Administrative Agent and the Lenders taken as a
whole in any relevant jurisdiction and one additional counsel in each relevant
jurisdiction for each group of similarly situated parties in the event of a
conflict of interest).  If any Loan Party fails to pay when due any costs,
expenses or other amounts payable by it hereunder or under any Loan Document,
such amount may be paid on behalf of such Loan Party by the Administrative Agent
in its discretion.  For the avoidance of doubt, this Section 9.03(a) shall not
apply to Taxes, except any Taxes that represent costs and expenses arising from
any non-Tax claim.  For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 9.03(a) include any Issuing Bank and any Swingline
Lender.

 

105

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Collateral Agent, each Arranger, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), and hold each Indemnitee harmless, from
and against any and all losses, claims, damages, liabilities or out-of-pocket
expenses incurred by or asserted against any Indemnitee (but, limited, in the
case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of one counsel to the Administrative Agent and
the Lenders taken as a whole, and, if necessary, of one local counsel to the
Administrative Agent and the Lenders taken as a whole in any relevant
jurisdiction and one additional counsel in each relevant jurisdiction for each
group of similarly situated parties in the event of a conflict) incurred in
connection with, or as a result of the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release or threat of Release of
Hazardous Materials on, at, under or from any Mortgaged Property or any other
property currently or formerly owned, leased or operated by the Borrower or any
of its Subsidiaries, or any actual or alleged Environmental Liability related in
any way to the Borrower or any of its Subsidiaries or their respective
properties or operations, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, losses, damages, claims or
out-of-pocket expenses resulted from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee or of any of its Related Parties, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, (y) a material breach of any obligations under any Loan Document
by such Indemnitee or of any of its Related Parties, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (z) any dispute
solely among Indemnitees other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an administrative agent or arranger or any
similar role under this Agreement and other than any claims arising out of any
act or omission of the Borrower or any of its Affiliates (in the case of any
such act or omission, as determined in a final and non-appealable judgment of a
court of competent jurisdiction).  All amounts due under this
Section 9.03(b) shall be paid within 30 days after written demand therefor
(together with backup documentation supporting such reimbursement request);
provided that, that such Indemnitee shall promptly refund and return such
amounts to the extent that there is a final non-appealable judicial
determination by a court of competent jurisdiction that such Indemnitee was not
entitled to indemnification rights with respect to such payment pursuant to the
express terms of this Section 9.03(b). For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 9.03(b) include any Issuing Bank
and any Swingline Lender.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Swingline Lender under paragraph
(a) or (b) of this Section 9.03, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender, as applicable, such Lender’s pro rata share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as applicable, was incurred by or
asserted against the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.  For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the
aggregate Revolving Exposures, outstanding Term Loans, and unused Commitments at
the time.

 

(d)                                 To the extent permitted by applicable law,
neither Holdings nor the Borrower shall assert, and each hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

 

SECTION 9.04              Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its

 

106

--------------------------------------------------------------------------------


 

rights or obligations hereunder without the prior written consent of each Lender
(except as permitted by Section 6.03) (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04.  Nothing in this Agreement, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section 9.04) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the limitations set forth in
paragraph (a) above and the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(i)                                     the Borrower; provided that the Borrower
shall be deemed to have consented to an assignment unless it shall have objected
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof; provided further that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default pursuant to clauses (a),
(b), (h) and (i) under Section 7.01 has occurred and is continuing, any other
assignee,

 

(ii)                                  the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund, provided further that no consent of the Administrative Agent
shall be required for an assignment of all or any portion of a Revolving Loan or
Revolving Commitment to a Lender, and

 

(iii)                               the Issuing Bank; provided that no consent
of the Issuing Bank shall be required for an assignment of all or any portion of
a Term Loan.

 

(ii)                                Assignments shall be subject to the
following conditions:

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than an amount of $5,000,000 (in the case of each Revolving
Commitment) or $1,000,000 (in the case of a Term Loan), and shall be in
increments of an amount of $1,000,000 in excess thereof (or, in each case, if
less, all of such Lender’s Commitment or Loans of the applicable Class) unless
each of the Borrower and the Administrative Agent otherwise consent; provided
that such assignments shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any,

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans,

 

(iii)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500,

 

(iv)                              the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire, and

 

107

--------------------------------------------------------------------------------


 

(v)                                 no assignment may be made to (i) a
Disqualified Institution without the prior written consent of the Borrower,
(ii) a natural person or (iii) except as permitted by Section 9.04(d), the
Borrower or any of its Affiliates.

 

Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans to any Affiliated Lender shall also be subject to the
requirements of Section 9.04(d).

 

For purposes of this Section 9.04(b):

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

 

(iii)                                 Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section 9.04, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 9.04.

 

(iv)                               The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount and stated interest of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender for all purposes of the Loan Documents,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, and solely with respect to their respective
interests by the Issuing Banks and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(v)                              Upon its receipt of a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section 9.04 and any written consent to such assignment required by
paragraph (b) of this Section 9.04, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent, the Issuing Banks or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such

 

108

--------------------------------------------------------------------------------


 

Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.

 

(i)                                Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and related interest amounts) of each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under this
Agreement) except to the extent that the relevant parties, acting reasonably and
in good faith, determine that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. Unless otherwise
required by the IRS, any disclosure required by the foregoing sentence shall be
made by the relevant Lender directly and solely to the IRS.  The entries in the
Participant Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and each Lender shall treat each person whose
name is recorded in the Participant Register as the owner of the participation
in question for all purposes of this Agreement notwithstanding any notice to the
contrary.

 

(ii)                             Subject to paragraph (c)(ii) of this
Section 9.04, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations of such Sections, provided that any forms required to be provided by
any Participant pursuant to Section 2.17(e) shall be provided solely to the
applicable Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section 9.04;
provided that a Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent not to be unreasonably withheld or delayed.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.

 

(iii)                          Any Lender may at any time pledge, assign or
grant a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge, assignment
or grant to secure obligations to a Federal Reserve Bank, and this Section 9.04
shall not apply to any such pledge, assignment or grant of a security interest;
provided that no such pledge, assignment or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledge or assignee for such Lender as a party hereto.

 

(iv)                         Notwithstanding any other provision of this
Agreement, no Lender will assign its rights and obligations under this
Agreement, or sell participations in its rights and/or obligations under this
Agreement, to any Person who is (i) a Disqualified Institution (with respect to
participations to the extent the identity of such Disqualified Institution has
been made available in writing to all Lenders), (ii) a natural person, (iii) a
Person listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute, executive order or regulation, (iv) a Person either
(A) included within the term “designated national” as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515 or (B) designated under
Section 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar executive orders or (v) the Borrower
or any of its Affiliates.

 

(d)                                 (i)  Notwithstanding anything else to the
contrary contained in this Agreement, any Lender may assign all or a portion of
its Term Loans to a Person who is or will become, after such assignment, an
Affiliated Lender in accordance with Section 9.04(b) and this Section 9.04(d);
provided that:

 

(A)                               the assigning Lender and Non-Debt Fund
Affiliate purchasing such Lender’s Term Loans, as applicable, shall execute and
deliver to the Administrative Agent an assignment agreement substantially

 

109

--------------------------------------------------------------------------------


 

in the form of Exhibit J hereto (an “Affiliated Lender Assignment and
Assumption”) in lieu of an Assignment and Assumption;

 

(B)                               for the avoidance of doubt, Lenders shall not
be permitted to assign Revolving Commitments, Revolving Loans, Extended
Revolving Commitments, Incremental Revolving Commitments, Incremental Revolving
Loans or Refinancing Revolving Commitments to any Affiliated Lender;

 

(C)                               no Term Loan may be assigned to a Non-Debt
Fund Affiliate pursuant to this Section 9.04(d), if after giving effect to such
assignment, Non-Debt Fund Affiliates in the aggregate would own in excess of 20%
of the Term Loans of any Class then outstanding (determined as of the time of
such purchase); and

 

(D)                               any purchases by a Non-Debt Fund Affiliate
made through “dutch auctions” shall require that such Person (i)  make a
customary representation to all assigning Lenders that it does not possess
material non-public information (or material information of the type that would
not be public if the Borrower or any Parent was a publicly reporting company)
with respect to the Borrower and its Subsidiaries that either (A) has not been
disclosed to the Lenders generally (other than Lenders that have elected not to
receive such information) or (B) if not disclosed to the Lenders, could
reasonably be expected to have a material effect on, or otherwise be material to
(a) a Lender’s decision to participate in any such “dutch auction” or (b) the
market price of the Loans and (ii) clearly identify itself as a Non-Debt Fund
Affiliate in any assignment and assumption agreement executed in connection with
such purchases.

 

(ii)                                        Notwithstanding anything to the
contrary in this Agreement, no Non-Debt Fund Affiliate shall have any right to
(A) attend (including by telephone) any meeting or discussions (or portion
thereof) among the Administrative Agent or any Lender to which representatives
of the Loan Parties are not invited, (B) receive any information or material
prepared by Administrative Agent or any Lender or any communication by or among
the Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Section 2 of this Agreement), or (C) make or
bring (or participate in, other than as a passive participant in or recipient of
its pro rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any other Lender with respect to
any duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Loan Documents.

 

(iii)                                     By its acquisition of Term Loans, a
Non-Debt Fund Affiliate shall be deemed to have acknowledged and agreed that if
a case under Title 11 of the United States Code is commenced against any Loan
Party, such Loan Party shall seek (and each Non-Debt Fund Affiliate shall
consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall not be counted except that such Non-Debt Fund Affiliate’s vote (in
its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Obligations held by such Non-Debt Fund
Affiliate in a manner that is less favorable to such Non-Debt Fund Affiliate
than the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrower; each Non-Debt Fund Affiliate hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Non-Debt Fund Affiliate’s attorney-in-fact, with full
authority in the place and stead of such Non-Debt Fund Affiliate and in the name
of such Non-Debt Fund Affiliate (solely in respect of Loans and participations
therein and not in respect of any other claim or status such Non-Debt Fund
Affiliate may otherwise have) from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (iii).

 

(e)                                  Notwithstanding anything in Section 9.02 or
the definition of “Required Lenders” to the contrary, for purposes of
determining whether the Required Lenders or any other requisite Class vote
required by this Agreement have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent, Collateral Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, (A) all Term Loans held by any Non-Debt Fund
Affiliate shall be deemed to be not outstanding

 

110

--------------------------------------------------------------------------------


 

for all purposes of calculating whether the Required Lenders (or requisite vote
of any Class of Lenders) have taken any actions and (B) the aggregate amount of
Term Loans held by Debt Fund Affiliates will be excluded to the extent in excess
of 50% of the amount required to constitute “Required Lenders.”

 

(f)                                   The Borrower shall maintain at its offices
a copy of each Assignment and Assumption delivered to it by any Non-Debt Fund
Affiliate (the “Affiliated Lender Register”).  Each Non-Debt Fund Affiliate
shall advise the Borrower and the Administrative Agent in writing of any
proposed disposition of Term Loans by such Lender. Additionally, if any Lender
becomes a Non-Debt Fund Affiliate at a time that such Lender holds any Term
Loans, such Lender shall promptly advise the Borrower and the Administrative
Agent that such Lender is a Non-Debt Fund Affiliate.  Copies of the Affiliated
Lender Register shall be provided to the Administrative Agent and the Non-Debt
Fund Affiliate upon request.  Notwithstanding the foregoing if at any time (if
applicable, after giving effect to any proposed assignment to a Non-Debt Fund
Affiliate), all Non-Debt Fund Affiliates own or would, in the aggregate own more
than 20% of the principal amount of all any Class of Term Loans then outstanding
(i) any proposed pending assignment to a Non-Debt Fund Affiliate that would
cause such threshold to be exceeded shall not become effective or be recorded in
the Affiliated Lender Register and (ii) if such threshold is exceeded solely as
a result of a Lender becoming a Non-Debt Fund Affiliate after it has acquired
Term Loans, such Non-Debt Fund Affiliate shall assign sufficient Term Loans of
such Class so that Non-Debt Fund Affiliates in the aggregate own less than 20%
of the aggregate principal amount of Term Loans of such Class then outstanding. 
The Administrative Agent may conclusively rely upon the Affiliated Lender
Register in connection with any amendment or waiver hereunder and shall not have
any responsibility for monitoring any acquisition or disposition of Term Loans
by any Non-Debt Fund Affiliate or for any losses suffered by any Person as a
result of any purported assignment to or from an Affiliated Lender.

 

SECTION 9.05              Survival.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall have independent significance
and be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06              Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07              Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

111

--------------------------------------------------------------------------------


 

SECTION 9.08              Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The applicable Lender shall notify the
Borrower and the Administrative Agent of such setoff or application; provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such setoff or application under this Section 9.08.  The rights
of each Lender under this Section 9.08 are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 9.09              Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 Each of Holdings and the Borrower hereby
irrevocably and unconditionally (i) submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America, in each case, sitting in the Borough of Manhattan in
the City of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, any other Loan
Document, or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding shall be heard and determined in such New York State or, to
the extent permitted by law, in such federal court and (ii) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against Holdings, the Borrower or their respective
properties in the courts of any jurisdiction.

 

(c)                                  Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby in any court referred to in paragraph (b) of this Section 9.09.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10              WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

SECTION 9.11              Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

112

--------------------------------------------------------------------------------


 

SECTION 9.12              Confidentiality.  Each of the Agents, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information,
except that Information may be disclosed (a) to its and its Affiliates and its
and its Affiliates’ directors, officers, employees, legal counsel, independent
auditors and other experts, professionals, advisors or agents (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested or demanded by any
Governmental Authority or self-regulatory authority having jurisdiction over it
or any of its Affiliates; provided that the Administrative Agent or such Lender,
as applicable, agrees that it will promptly notify the Borrower (other than at
the request of a regulatory authority or any self-regulatory authority having or
asserting jurisdiction over such Person) unless such notification is prohibited
by law, rule or regulation, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process or order of any court or
administrative agency; provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority or any self-regulatory authority having or asserting
jurisdiction over such Person) unless such notification is prohibited by law,
rule or regulation, (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 9.12, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to any rating agency when required by it on a customary basis and
after consultation with the Borrower (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender), (i) in connection with the
exercise of any remedies hereunder, under any other Loan Document or the
enforcement of its rights hereunder or thereunder, (j) for purposes of
establishing a “due diligence” defense,  (k) to the extent such Information is
independently developed by such Person or its Affiliates so long as not based on
Information obtained in a manner that would otherwise violate this Section 9.12
or (l) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section 9.12 or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than Holdings or the Borrower; provided that such source is
not actually known by such disclosing party to be bound by an agreement
containing provisions substantially the same as those contained in this
Section 9.12.  For the purposes of this Section 9.12, the term “Information”
means all information received from Holdings or the Borrower relating to
Holdings or the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Arrangers, any Issuing Bank, any
Lender or any of their respective Affiliates on a nonconfidential basis prior to
disclosure by Holdings or the Borrower and other than information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from Holdings, the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 9.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 9.13              Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 9.13 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

SECTION 9.14              USA Patriot Act.  Each Lender hereby notifies each
Loan Party that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes

 

113

--------------------------------------------------------------------------------


 

the name and address of each Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the Patriot Act.

 

SECTION 9.15              Release of Collateral.

 

(a)                                 Upon any sale or other transfer by any Loan
Party of any Collateral that is permitted under this Agreement to a Person that
is not a Loan Party, or upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
Section 9.02 of this Agreement, the security interest in such Collateral shall
be automatically released.

 

(b)                                 Upon the addition of a Succeeding Holdings
and satisfaction by such Succeeding Holdings of the Collateral and Guarantee
Requirement, the prior Holdings shall be automatically released from all of its
obligations under the Security Documents.

 

SECTION 9.16              No Fiduciary Duty.  In connection with all aspects of
each transaction contemplated by this Agreement, the Borrower acknowledges and
agrees, and acknowledges the other Loan Parties’ understanding, that (i) each
transaction contemplated by this Agreement is an arm’s-length commercial
transaction between the Loan Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (ii) in connection with each such
transaction and the process leading thereto, the Administrative Agent and the
Lenders will act solely as principals and not as agents or fiduciaries of the
Loan Parties or any of their stockholders, affiliates, creditors, employees or
any other party, (iii) neither the Administrative Agent nor any Lender will
assume an advisory or fiduciary responsibility in favor of the Borrower or any
of its Affiliates with respect to any of the transactions contemplated hereby or
the process leading thereto (irrespective of whether the Administrative Agent or
any Lender has advised or is currently advising any Loan Party on other matters)
and neither the Administrative Agent nor any Lender will have any obligation to
any Loan Party or any of its Affiliates with respect to the transactions
contemplated in this Agreement except the obligations expressly set forth
herein, (iv) the Administrative Agent and each Lender may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their affiliates, and (v) neither the Administrative Agent nor any
Lender has provided or will provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby and the Loan
Parties have consulted and will consult their own legal, accounting, regulatory,
and tax advisors to the extent it deems appropriate.  The matters set forth in
this Agreement and the other Loan Documents reflect an arm’s-length commercial
transaction between the Loan Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand.  The Borrower agrees that the Loan
Parties shall not assert any claims that any Loan Party may have against the
Administrative Agent or any Lender based on any breach or alleged breach of
fiduciary duty.

 

SECTION 9.17              Assumption by Concentra.  Concentra shall not have any
rights or obligations hereunder until the consummation of the Merger, whereupon,
without any further action by Concentra, Concentra hereby irrevocably and
unconditionally (i) assumes and agrees punctually to pay, perform and discharge
when due all of the Obligations and each and every debt, covenant and agreement
incurred, made or to be paid, performed or discharged by the Borrower under the
Loan Documents, (ii) agrees to be bound by all the terms, provisions and
conditions of the Loan Documents applicable to the Borrower and (iii) agrees
that it will be responsible for and deemed to have made all of its
representations and warranties set forth in the Loan Documents, whenever made or
deemed to have been made (the “Assumption”).  The Agents and the Lenders hereby
consent to the Assumption and agree that no further written agreement shall be
required in order to give effect to this Section 9.17.

 

SECTION 9.18              Material Non-Public Information.

 

(a)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION
(AS DEFINED IN SECTION 9.12) FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

114

--------------------------------------------------------------------------------


 

(b)                                 ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

115

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MJ ACQUISITION CORPORATION,

 

as the Initial Borrower

 

 

 

 

 

 

 

By:

/s/ Martin F. Jackson

 

 

Name:

Martin F. Jackson

 

 

Title:

Vice President

 

 

 

 

 

 

 

CONCENTRA INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ Martin F. Jackson

 

 

Name:

Martin F. Jackson

 

 

Title:

Vice President

 

 

 

 

 

 

 

CONCENTRA HOLDINGS, INC., as Holdings

 

 

 

 

 

 

 

By:

/s/ Martin F. Jackson

 

 

Name:

Martin F. Jackson

 

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and Issuing
Bank

 

 

 

 

 

 

 

By:

/s/ Dawn LeeLum

 

 

Name:

Dawn LeeLum

 

 

Title:

Executive Director

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Dawn LeeLum

 

 

Name:

Dawn LeeLum

 

 

Title:

Executive Director

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Winters

 

 

Name:

Michael Winters

 

 

Title:

Vice President

 

S-1

--------------------------------------------------------------------------------


 

 

By:

/s/ Kirk L. Tashjian

 

 

Name:

Kirk L. Tashjian

 

 

Title:

Director

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kent Davis

 

 

Name:

Kent Davis

 

 

Title:

Managing Director

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Manfred

 

 

Name:

Michael Manfred

 

 

Title:

Authorized Signatory

 

S-2

--------------------------------------------------------------------------------